Exhibit 10.1

Execution Version

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 to the Credit Agreement referred to below is entered into
as of October 11, 2017 (this “First Amendment”) by and among TIME INC., a
Delaware corporation (the “Borrower”), the SUBSIDIARY GUARANTORS party hereto,
the LENDERS party hereto and CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”), and is made with reference to the Credit Agreement (as
defined below). Each of Citigroup Global Markets Inc., Morgan Stanley Senior
Funding, Inc. (“Morgan Stanley”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), Barclays Bank PLC (“Barclays”), BNP Paribas
Securities Corp. (“BNP”) and JPMorgan Chase Bank, N.A. (together with Citi,
Morgan Stanley, Merrill Lynch, Barclays and BNP, and any of their respective
affiliates, the “Arrangers”) is acting as a joint lead arranger and a joint
bookrunner in connection with this First Amendment. For purposes of this First
Amendment, “Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp
North America, Inc. and/or any of their affiliates as may be appropriate to
consummate the transactions contemplated hereby.

RECITALS

WHEREAS, the Borrower, the Subsidiary Guarantors from time to time party
thereto, the several Lenders from time to time party thereto and the
Administrative Agent have entered into that certain Credit Agreement dated as of
April 24, 2014 (together with all exhibits and schedules attached thereto, as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”);

WHEREAS, the Borrower has requested pursuant to Section 10.01 of the Credit
Agreement that the Lenders consent to (i) extend the scheduled maturity date of
the Term Loans and the Revolving Credit Commitments (and any Revolving Credit
Loans) on the terms and subject to the conditions set forth in this First
Amendment and in the Amended Credit Agreement (as defined below) and (ii) make
certain other changes to the Loan Documents as more fully set forth herein.

WHEREAS, each Revolving Credit Lender under the Credit Agreement immediately
prior to the First Amendment Effective Date (as defined below) (collectively,
the “Existing Revolving Credit Lenders”) that executes and delivers a consent to
this First Amendment (each, a “Consenting Revolving Credit Lender”) in the form
of the “Revolving Credit Lender Consent” attached hereto as Annex I (a
“Revolving Credit Lender Consent”) thereby agrees to the terms and conditions of
this First Amendment;

WHEREAS, each Existing Revolving Credit Lender that fails to execute and return
a Revolving Credit Lender Consent by 5:00 p.m. (New York City time), on
October 6, 2017 (the “Consent Deadline”) (each, a “Non-Consenting Revolving
Credit Lender”) shall, in accordance with Section 10.13 of the Amended Credit
Agreement, assign and delegate, without recourse, all of its interests, rights
and obligations under the Credit Agreement and the related Loan Documents in
respect of its existing Revolving Credit Commitments and Revolving Credit Loans
to the Replacement Lender (as defined below), which shall assume such interests,
rights and obligations as specified in the Master Assignment (as defined below),
as further set forth in this First Amendment;

WHEREAS, each Term Lender under the Credit Agreement immediately prior to the
First Amendment Effective Date (collectively, the “Existing Term Lenders”) that
executes and delivers a consent to this First Amendment in the form of the “Term
Lender Consent” attached hereto as Annex II (a “Term Lender Consent”) and
selects Option A thereunder (the “Option A Consenting Term Lenders”) thereby
agrees to the terms and conditions of this First Amendment;



--------------------------------------------------------------------------------

WHEREAS, each Existing Term Lender that executes and delivers a Term Lender
Consent and selects Option B thereunder (the “Option B Consenting Term Lenders”
and, together with the Option A Consenting Term Lenders, the “Consenting Term
Lenders”) thereby agrees to the terms and conditions of this First Amendment and
agrees that it shall execute a counterpart of an Assignment and Assumption
substantially in the form attached hereto as Annex III (an “Assignment and
Assumption Agreement”) and shall in accordance therewith assign and delegate all
of its existing Term Loans as specified in the applicable Assignment and
Assumption Agreement and as further set forth in this First Amendment;

WHEREAS, each Existing Term Lender that fails to execute and return a Term
Lender Consent by the Consent Deadline (each, a “Non-Consenting Term Lender”
and, together with each Non-Consenting Revolving Credit Lender, the
“Non-Consenting Lenders”) shall, in accordance with Section 10.13 of the Amended
Credit Agreement, assign and delegate, without recourse, all of its interests,
rights and obligations under the Credit Agreement and the related Loan Documents
in respect of its existing Term Loans to the Replacement Lender, which shall
assume such interests, rights and obligations as specified in the Assignment and
Assumption Agreement, as further set forth in this First Amendment;

WHEREAS, each Loan Party party hereto (collectively, the “Reaffirming Parties”,
and each, a “Reaffirming Party”) expects to realize substantial direct and
indirect benefits as a result of this First Amendment becoming effective and the
consummation of the transactions contemplated hereby and agrees to reaffirm its
obligations pursuant to the Credit Agreement, the Collateral Documents, and the
other Loan Documents to which it is a party; and

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.    Definitions. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Amended Credit Agreement (as
defined below).

SECTION 2.    Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective upon the satisfaction of the conditions in Section 5 below on
the First Amendment Effective Date (as defined below), (a) the Credit Agreement
(other than the schedules and exhibits thereto, except as expressly provided in
clause (b) below) shall be amended and restated in its entirety as set forth in
the Amended Credit Agreement attached as Exhibit A hereto and (b) the Revolving
Credit Commitments on Schedule 1.01A of the Credit Agreement and Letter of
Credit Commitments on Schedule 1.01B of the Credit Agreement shall be amended
and restated as set forth as attached as Exhibit B hereto.

SECTION 3.    Continuation of Existing Revolving Credit Commitments;
Non-Consenting Revolving Credit Lenders; Other Terms and Agreements.

(a)    Consenting Revolving Credit Lenders. Each Existing Revolving Credit
Lender that delivers a Revolving Credit Lender Consent hereby (i) consents and
agrees to this First Amendment, (ii) agrees to modify the terms of the Credit
Agreement as set forth in Exhibit A hereto and to modify the Revolving Credit
Commitments and Letter of Credit Commitments as set forth in Exhibit B hereto
and (iii) agrees to waive any payments pursuant to Section 3.05 of the Credit
Agreement arising from any conversion or prepayment of its existing Revolving
Credit Loans.

(b)    Non-Consenting Revolving Credit Lenders. The Borrower requests pursuant
to Section 10.13 of the Amended Credit Agreement that each Non-Consenting
Revolving Credit Lender (i) assign and delegate, without recourse, all of its
interests, rights and obligations under the Credit Agreement and the related
Loan Documents in respect of its existing Revolving Credit Commitments (and any
Revolving

 

2



--------------------------------------------------------------------------------

Credit Loans and participations in Letters of Credit, in each case in respect
thereof) to the Replacement Lender and (ii) deliver any Revolving Credit Note
evidencing such Revolving Credit Commitments and Revolving Credit Loans to the
Borrower or the Administrative Agent. The Administrative Agent and/or
Replacement Lender may execute and deliver such documentation as may be required
to give effect to an assignment in accordance with Section 10.13 of the Amended
Credit Agreement on behalf of any Revolving Credit Lender being replaced under
this Section 3.

(c)    Replacement Lender. The Borrower has given notice to each Non-Consenting
Revolving Credit Lender that, on the First Amendment Effective Date, such
Non-Consenting Revolving Credit Lender shall, pursuant to Section 10.13 of the
Amended Credit Agreement, promptly execute and deliver to the Administrative
Agent a counterpart of an Assignment and Assumption Agreement to evidence the
assignment of its Revolving Credit Commitments and Revolving Credit Loans and
deliver to the Administrative Agent any Revolving Credit Note (if Revolving
Credit Notes have been issued in respect of such Non-Consenting Revolving Credit
Lender’s Revolving Credit Commitments and Revolving Credit Loans) subject to
such Assignment and Assumption Agreement; provided, that the failure of any such
Non-Consenting Revolving Credit Lender to execute an Assignment and Assumption
Agreement shall not render such assignment invalid and such assignment shall be
recorded in the Register. In accordance therewith, each Non-Consenting Revolving
Credit Lender shall assign its existing Revolving Credit Commitments (and any
Revolving Credit Loans and participations in Letters of Credit, in each case in
respect thereof) as specified in the applicable Assignment and Assumption
Agreement or any other similar document. Pursuant to the applicable Assignment
and Assumption Agreement or other similar document, each Non-Consenting
Revolving Credit Lender thereby assigns the principal amount of its existing
Revolving Credit Commitments (and any Revolving Credit Loans and participations
in Letters of Credit, in each case in respect thereof) to Citibank, N.A., as
assignee (in such capacity the “Replacement Lender”) under such document, solely
upon the consent and acceptance by the Replacement Lender. The Replacement
Lender has executed and delivered a signature page to this First Amendment on or
prior to the First Amendment Effective Date as an Existing Revolving Credit
Lender.

SECTION 4.    Continuation of Existing Term Loans; Non-Consenting Term Lenders;
Other Terms and Agreements.

(a)    Consenting Term Lenders.

(i)    Each Existing Term Lender selecting Option A on the Term Lender Consent
hereby (i) consents and agrees to this First Amendment, (ii) agrees to modify
the terms of the Credit Agreement as set forth in Exhibit A hereto and
(iii) agrees to waive any payments pursuant to Section 3.05 of the Credit
Agreement arising from the conversion or prepayment of its existing Term Loan.

(ii)    Each Option B Consenting Term Lender hereby (i) consents and agrees to
this First Amendment, (ii) assigns the entire aggregate principal amount of its
existing Term Loans (such aggregate principal amount, its “Existing Amount”) to
the Replacement Lender (or any affiliate thereof, as applicable) on the First
Amendment Effective Date, (iii) agrees to accept an assignment described in
Section 4(c) of this First Amendment, in an aggregate principal amount
determined by Citi and the Borrower (such aggregate principal amount, its “New
Allocation Amount”), in their discretion, on the effective date set forth in the
applicable Assignment and Assumption Agreement (the “Assignment Effective Date”,
which Assignment Effective Date shall not occur before the First Amendment
Effective Date and shall be no later than 30 days after the First Amendment
Effective Date) and (iv) agrees to waive any payments pursuant to Section 3.05
of the Credit Agreement arising from the prepayment of its existing Term Loan.
On the Assignment Effective Date, such Option B Consenting Term Lender shall be
assigned Term

 

3



--------------------------------------------------------------------------------

Loans from the Replacement Lender in a principal amount equal to the New
Allocation Amount of such Option B Consenting Term Lender, and will pay to the
Replacement Lender immediately available funds in an amount equal to the amount
by which, if any, its New Allocation Amount exceeds its Existing Amount. To the
extent the Option B Consenting Term Lender’s Existing Amount exceeds its New
Allocation Amount (such excess amount, the “Excess Amount”), the Replacement
Lender will, on the First Amendment Effective Date, pay to such Option B
Consenting Term Lender immediately available funds in an amount equal to such
Excess Amount.

(b)    Non-Consenting Term Lenders. The Borrower requests pursuant to
Section 10.13 of the Amended Credit Agreement that each Non-Consenting Term
Lender (i) assign and delegate, without recourse, all of its interests, rights
and obligations under the Credit Agreement and the related Loan Documents in
respect of its existing Term Loans to the Replacement Lender and (ii) deliver
any Term Notes evidencing such Term Loans to the Borrower or the Administrative
Agent. The Administrative Agent and/or Replacement Lender may execute and
deliver such documentation as may be required to give effect to an assignment in
accordance with Section 10.13 of the Amended Credit Agreement on behalf of any
Lender being replaced under this Section 4. For the avoidance of doubt, the
First Amendment Effective Date Prepayment shall be deemed to have been made
immediately after giving effect to all assignments pursuant to this Section 4(b)
and the effectiveness of this First Amendment.

(c)    Replacement Lender. The Borrower has given notice to each Non-Consenting
Term Lender that, on the First Amendment Effective Date, such Non-Consenting
Term Lender shall, pursuant to Section 10.13 of the Amended Credit Agreement,
promptly execute and deliver to the Administrative Agent a counterpart of an
Assignment and Assumption to evidence the assignment of its Term Loans and
deliver to the Administrative Agent any Term Note (if Term Notes have been
issued in respect of such Non-Consenting Term Lender’s Term Loans) subject to
such Assignment and Assumption Agreement; provided, that the failure of any such
Non-Consenting Term Lender to execute an Assignment and Assumption Agreement
shall not render such assignment invalid and such assignment shall be recorded
in the Register. In accordance therewith, each Non-Consenting Term Lender shall
assign its existing Term Loans as specified in the applicable Assignment and
Assumption Agreement or any other similar document. Pursuant to the applicable
Assignment and Assumption Agreement or other similar document, each
Non-Consenting Term Lender thereby assigns the principal amount of its existing
Term Loans to the Replacement Lender under such document, solely upon the
consent and acceptance by the Replacement Lender. The Replacement Lender has
executed and delivered a signature page to this First Amendment on or prior to
the First Amendment Effective Date as an Existing Term Lender.

SECTION 5.    Conditions of Effectiveness. The effectiveness of this First
Amendment (including the amendments contained in Section 2 and agreements
contained in Sections 3 and 4) shall be subject to receipt by the Administrative
Agent of duly executed and delivered counterparts of this First Amendment that,
when taken together, bear the signatures of the (i) Borrower, (ii) the Required
Lenders, (iii) the Revolving Credit Lenders constituting at least the Required
Class Lenders with respect to the Revolving Credit Facility, (iv) the
Replacement Lender and (v) all Subsidiary Guarantors, and to the satisfaction
(or written waiver) of the following conditions (the date of satisfaction of
such conditions being referred to herein as the “First Amendment Effective
Date”):

(a)    The Administrative Agent shall have received favorable opinions of
(i) Cravath, Swaine & Moore LLP, counsel to the Loan Parties and (ii) the
general counsel of the Borrower, in each case, in a form reasonably satisfactory
to the Administrative Agent and addressed to the Administrative Agent and each
Lender.

 

4



--------------------------------------------------------------------------------

(b)    The Administrative Agent shall have received the following, each properly
executed by a Responsible Officer of the signing Loan Party (in the case of
items required to be executed on behalf of a Loan Party), each dated the First
Amendment Effective Date or, in the case of certificates of governmental
officials, a recent date before the First Amendment Effective Date and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i)    such certifications of resolutions or other action and incumbency
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(ii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is organized or formed
including a certificate as of a recent date of the good standing of each of the
Loan Parties under the laws of its jurisdiction of organization, from the
appropriate Governmental Authority of such jurisdiction (where available in such
jurisdiction);

(iii)    a certificate signed by a Responsible Officer of the Borrower
certifying that: (A) the representations and warranties of each Loan Party
contained in Article V of the Amended Credit Agreement or any other Loan
Document are true and correct in all material respects on and as of the First
Amendment Effective Date (except to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date); provided, that, to the extent
that such representations and warranties are qualified by materiality, material
adverse effect or similar language, they are true and correct in all respects,
(B) no Default or Event of Default exists or would result from such proposed
First Amendment Effective Date Transactions (as defined in the Amended Credit
Agreement) and (C) the condition specified in clause (g) below has been
satisfied; and

(iv)    at least three Business Days prior to the First Amendment Effective
Date, all documentation and other information required by regulatory authorities
with respect to the Loan Parties reasonably requested by the Lenders at least 10
Business Days prior to the First Amendment Effective Date under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act, which documentation and other information the Administrative
Agent shall promptly deliver to any requesting Lender.

(c)    (A) All fees required to be paid by the Borrower to the Agents and
Arrangers on or before the First Amendment Effective Date shall have been paid
and (B) all out-of-pocket expenses of the Agents (including the reasonable fees,
charges and disbursements of counsel to the Agents) required to be paid or
reimbursed by the Borrower on the First Amendment Effective Date shall have been
paid, to the extent invoiced at least three Business Days prior to the First
Amendment Effective Date.

(d)    Substantially concurrently with the effectiveness of this First
Amendment, each (A) Non-Consenting Revolving Credit Lender shall have received
payment of all accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the Replacement Lender (and of any amounts
payable by the Borrower then due pursuant to Sections 3.01 and 3.04 of the
Credit Agreement from the Borrower) and (B) Non-Consenting Term Lender shall
have received payment of all amounts payable to such Non-Consenting Term Lender
hereunder and under the other Loan Documents from the Replacement Lender (and of
any amounts payable by the Borrower then due pursuant to Sections 3.01 and 3.04
of the Credit Agreement from the Borrower).

 

5



--------------------------------------------------------------------------------

(e)    The Borrower shall have, substantially concurrently with the
effectiveness of this First Amendment, issued the 2025 Senior Notes (as defined
in the Amended Credit Agreement) and received the net proceeds in respect
thereof.

(f)    The Borrower shall have, substantially concurrently with the
effectiveness of this First Amendment, made the First Amendment Effective Date
Prepayment (as defined in the Amended Credit Agreement).

(g)    The Borrower shall be in compliance, on a Pro Forma Basis, with the
financial covenant set forth in Section 7.08 of the Amended Credit Agreement,
recomputed as of the last day of the most recently ended fiscal quarter for
which financial statements have been or were required to be delivered pursuant
to Section 6.01 of the Credit Agreement.

SECTION 6.    Representations and Warranties. To induce the other parties hereto
to enter into this First Amendment, each Loan Party represents and warrants to
each of the Lenders and the Administrative Agent that, as of the First Amendment
Effective Date:

(a)    this First Amendment has been duly authorized, executed and delivered by
each Loan Party and constitutes, and the Credit Agreement, as amended by this
First Amendment, constitutes, its legal, valid and binding obligation,
enforceable against each such Person in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing;

(b)    the Borrower is in compliance, on a Pro Forma Basis, with the financial
covenant set forth in Section 7.08 of the Amended Credit Agreement, recomputed
as of the last day of the most recently ended fiscal quarter for which financial
statements have been or were required to be delivered pursuant to Section 6.01
of the Credit Agreement; and

(c)    the representations and warranties of each Loan Party set forth in
Article V of the Credit Agreement (as amended by this First Amendment) and the
other Loan Documents are true and correct in all material respects (provided
that any representation or warranty that is already qualified by “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the First Amendment Effective Date (immediately after
giving effect to this First Amendment), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (provided that any
representation or warranty that is already qualified by “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects)
as of such earlier date.

SECTION 7.    Borrower’s Consent. For purposes of Section 10.06 of the Credit
Agreement, the Borrower hereby consents to any assignee of the Replacement
Lender (in each case otherwise being an Eligible Assignee) becoming a Term
Lender in connection with the syndication of the Term Loans acquired by the
Replacement Lender pursuant to Section 4 hereof, to the extent the inclusion of
such assignee in the syndicate (and the amount of any assignment allocated
thereto) has been disclosed in writing to and agreed by the Borrower prior to
the First Amendment Effective Date.

SECTION 8.    Consents of Required Lenders. Each Lender that executes and
delivers a Revolving Credit Lender Consent or a Term Lender Consent irrevocably
agrees to the amendments to the Credit Agreement provided for herein with
respect to all of such Lender’s Loans and Revolving Credit Commitments (in each
case, under and as defined in the Credit Agreement). Such agreement shall be
irrevocably binding on such Lender as of the First Amendment Effective Date and
on any subsequent

 

6



--------------------------------------------------------------------------------

assignees, transferees, participants, successors and assigns with respect to
such Lender’s Loans and Revolving Credit Commitments and may not be revoked or
withdrawn. Notwithstanding any other provision of this First Amendment to the
contrary, each Option B Consenting Term Lender hereby agrees that Citi and the
Borrower, in their discretion, may agree to allocate to such Option B Consenting
Term Lender an aggregate principal amount of Term Loans that is less than or
greater than the principal amount held by it immediately prior to giving effect
to the First Amendment Effective Date Transactions (as defined in the Amended
Credit Agreement).

SECTION 9.    Effects on Loan Documents. Except as specifically amended herein
or contemplated hereby, all Loan Documents shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this First Amendment and the Amended Credit
Agreement shall not operate as a waiver of any right, power or remedy of any
Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of the Loan Documents or in any way limit,
impair or otherwise affect the rights, power and remedies of the Lenders or the
Administrative Agent under the Loan Documents. The Borrower and each of the
Guarantors acknowledges and agrees that, on and after the First Amendment
Effective Date, this First Amendment and each of the other Loan Documents to be
executed and delivered by the Borrower or any Loan Party in connection herewith
shall constitute a Loan Document for all purposes of the Credit Agreement (as
amended by this First Amendment, the “Amended Credit Agreement”). Prior to the
First Amendment Effective Date, each reference in the Credit Agreement to “Term
Loan” or “Term Loans” shall mean and be a reference to the existing Term Loans,
and from and after the First Amendment Effective Date, each such reference in
the Amended Credit Agreement shall mean and be a reference to the Term Loans as
amended hereby. On and after the First Amendment Effective Date, each reference
in the Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this First Amendment,
and this First Amendment and the Credit Agreement shall be read together and
construed as a single instrument. Nothing herein shall be deemed to entitle the
Borrower or any Loan Party to a further consent to, or a further waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Amended Credit Agreement
or any other Loan Document in similar or different circumstances.

SECTION 10.    Indemnification. The Borrower hereby confirms that the
indemnification provisions set forth in Section 10.04 of the Amended Credit
Agreement shall apply to this First Amendment and the transactions contemplated
hereby.

SECTION 11.    Arrangers. The Borrower and the Lenders party hereto agree that
each Arranger shall be entitled to the privileges, indemnification, immunities
and other benefits afforded to the Arrangers under the Amended Credit Agreement.
Except as otherwise agreed to in writing by the Borrower, on the one hand, and
any Arranger, on the other hand, the Arrangers (solely in their respective
capacities as Arrangers) shall have no duties, responsibilities or liabilities
with respect to this First Amendment, the Amended Credit Agreement or any other
Loan Document.

SECTION 12.    Amendments; Execution in Counterparts; Severability.

(a)    This First Amendment may not be amended nor may any provision hereof be
waived except in accordance with Section 10.01 of the Amended Credit Agreement.

(b)    To the extent any provision of this First Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this First Amendment in any
jurisdiction.

 

7



--------------------------------------------------------------------------------

SECTION 13.    Reaffirmation. Each of the Reaffirming Parties, as party to the
Credit Agreement and certain of the Collateral Documents and the other Loan
Documents, in each case as amended, supplemented or otherwise modified from time
to time, hereby (i) acknowledges and agrees that all of its obligations under
the Credit Agreement, the Collateral Documents and the other Loan Documents to
which it is a party are reaffirmed and remain in full force and effect on a
continuous basis, (ii) reaffirms (A) each Lien granted by it to the Collateral
Agent for the benefit of the Secured Parties and (B) any guaranties made by it
pursuant to the Credit Agreement, (iii) acknowledges and agrees that the grants
of security interests by it contained in the Security Agreement and any other
Collateral Document shall remain in full force and effect after giving effect to
the First Amendment and (iv) agrees that the Obligations include, among other
things and without limitation, the prompt and complete payment and performance
by the Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of principal and interest on, and premium (if any)
on, the Term Loans under the Amended Credit Agreement. Nothing contained in this
First Amendment shall be construed as substitution or novation of the
obligations outstanding under the Credit Agreement or the other Loan Documents,
which shall remain in full force and effect, except to any extent modified
hereby.

SECTION 14.    Administrative Agent. The Borrower acknowledges and agrees that
Citibank, N.A., in its capacity as administrative agent under the Credit
Agreement, will serve as Administrative Agent under this First Amendment and
under the Amended Credit Agreement.

SECTION 15.    Governing Law; Waiver of Jury Trial; Jurisdiction. This First
Amendment shall be governed by, and construed in accordance with, the law of the
State of New York without giving effect to any conflicts provisions that would
result in the application of the laws of another jurisdiction. The provisions of
Section 10.15(a) and Section 10.16 of the Credit Agreement as amended by this
First Amendment are incorporated herein by reference, mutatis mutandis.

SECTION 16.    Headings. Section headings in this First Amendment are included
herein for convenience of reference only, are not part of this First Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this First Amendment.

SECTION 17.    Counterparts. This First Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

Borrower: TIME INC. By:  

/s/ Susana D’Emic

  Name: Susana D’Emic  

Title:   Executive Vice President and

            Chief Financial Officer

 



--------------------------------------------------------------------------------

  Subsidiary Guarantors:   Bizrate Insights Inc.   Book-of-The-Month Club, Inc.
  Business 2.0 Media Inc.   Cozi Inc.   ECI Publishing, Inc.   Entertainment
Weekly Inc.   Essence Communications Inc.   Essence Festivals Investments LLC  
Essence Festivals LLC   Essence Festivals Productions LLC   FanSided Inc.  
Fundraising.com, Inc.   Gift Services, Inc.   Health Media Ventures Inc.  
Healthy Living, Inc.   Hello Giggles, Inc.   HP Holdings Inc.  
LeagueAthletics.com LLC   League Sports Services LLC   Life Inc.   Loyalty
Extras, Inc.   LSS Football LLC   Magazine Value Partners, Inc.   Maghound
Enterprises Inc.   Media Services, Inc.   MNI Targeted Media Inc.   NewSub
Magazine Services LLC   NSSI Holdings Inc.   Oxmoor House, Inc.   QSP
Distribution Services, LLC   Real Simple Productions, Inc.   SI Digital Games,
Inc.   SI Features Inc.   SI Play LLC   SI Productions Inc.   SI Ventures Inc.  
SirenServ, Inc.   Southern Progress Corporation   Southern Progress Custom
Publishing, Inc.   SPC Retail Publishing, Inc.   StyleFeeder Inc.   Sunset
Publishing Corporation   Synapse Direct, Inc.   Synapse Group, Inc.   Synapse
Retail Ventures, Inc.  

Synapse Services, Inc.

 

Synapse Ventures, Inc.

 

SynapseConnect, Inc.

 

The Picture Collection, Inc.

 



--------------------------------------------------------------------------------

 

TI Administrative Holdings LLC

 

TI Asia Holdings Inc.

 

TI Books Holdings LLC

 

TI Business Ventures Inc.

 

TI Circulation Holdings LLC

 

TI Corporate Holdings LLC

 

TI Distribution Holdings LLC

 

TI Experiential Inc.

 

TI Golf Holdings Inc.

 

TI International Holdings Inc.

 

TI Live Events Inc.

 

TI Magazine Holdings LLC

 

TI Magazine Services LLC

 

TI Marketing Services Inc.

 

TI Media Solutions Inc.

 

TI Paperco Inc.

 

TI Parsippany Inc.

 

TI Real Estate Services Inc.

 

TI Retail Service Group Inc.

 

TI Sales Holdings LLC

 

TI Shared Services Inc.

 

TI Trade Books Holdings LLC

 

Time Consumer Marketing, Inc.

 

Time Customer Service, Inc.

 

Time Direct Ventures LLC

 

Time Distribution Services Inc.

 

Time Inc. Affluent Media Group

 

Time Inc. Books

 

Time Inc. Domestic Licensing

 

Time Inc. Food Studio Productions LLC

 

Time Inc. Interactive

 

Time Inc. Lifestyle Group

 

Time Inc. Play

 

Time Inc. Productions

 

Time Inc. Retail

 

Time Inc. Ventures

 

Time Mailing Services LLC

 

Time Publishing Ventures, Inc.

 

Time TV Corporation

 

Vertical Media Solutions Inc.

 

Viant Technology Holding Inc.

  WD Productions LLC

By:

 

/s/ Susana D’Emic

 

Name: Susana D’Emic

 

Title:   Authorized Officer

 



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and as Collateral Agent By:  

/s/ Monique Renta

  Name: Monique Renta   Title: Director CITIBANK, N.A., as Replacement Lender
By:  

/s/ Monique Renta

  Name: Monique Renta   Title: Director

[Lender signature pages are on file with the

      Administrative Agent]

 



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

FOR TIME INC. CREDIT AGREEMENT

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between each
Assignor identified in Section 1 below (each, an “Assignor”) and Citibank, N.A.
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
each Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the applicable Assignor’s
rights and obligations in its capacity as a Term Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount identified below of all of such outstanding
rights and obligations of each Assignor under the Term Loan facility, and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the applicable Assignor (in its
capacity as a Term Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the applicable Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by the
applicable Assignor.

By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain First Amendment to Credit Agreement dated as of October 11, 2017
(the “First Amendment”), by and among the Borrower, the Subsidiary Guarantors
party thereto, the Lenders party thereto and the Replacement Lender referred to
therein and the Administrative Agent, it shall be deemed to have consented and
agreed to the First Amendment.

 

1.    Assignors:    Each person identified in the column entitled “Assignor” in
the table set out in Section 6 below. 2.    Assignee:    Citibank, N.A. 3.   
Borrower:    Time Inc. 4.    Administrative Agent:    Citibank, N.A., as the
administrative agent under the Credit Agreement

 

Annex III-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit Agreement, dated as of April 24, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time and in effect on the date hereof, the “Credit Agreement”), among Time Inc.,
as Borrower, the Subsidiary Guarantors party thereto from time to time, each
lender party thereto from time to time and Citibank, N.A., as Administrative
Agent. 6.    Assigned Interest1:   

 

ASSIGNOR

   Aggregate Amount of Term Loans
held immediately prior to the First
Amendment Effective Date      Aggregate Amount of Term
Loans held immediately
following the First Amendment
Effective Date      CUSIP
Number      $                   $                      $                   $
                     $                   $                  

Effective Date:             , 2017

 

 

1  Additional pages shall be attached hereto at the discretion of the
Administrative Agent, to the extent deemed necessary or advisable by the
Administrative Agent to reflect calculation of amounts and percentages of
assignments.

 

Annex III-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:  

 

  Name:   Title: CITIBANK, N.A., as Assignee By:  

                     

  Name:   Title:

 

Annex III-3



--------------------------------------------------------------------------------

Consented to and Accepted: CITIBANK, N.A., as   Administrative Agent By:  

                     

  Name:   Title: Consented to:

TIME INC., as

  the Borrower

By:  

 

  Name:   Title:

 

Annex III-4



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1     Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its respective Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of its respective obligations under any Loan Document.

1.2.     Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
each Assignor or any other Lender, and based on such documents and information
as it deems appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, (ii) it appoints and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers and discretion under the Credit Agreement and the other
Loan Documents, together with such powers as are incidental thereto, and
(iii) it will be bound by the terms of the Credit Agreement and perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender including its
obligations under Section 3.01(d) of the Credit Agreement.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to each Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

Annex III-5



--------------------------------------------------------------------------------

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York without giving effect to any conflicts of
laws provisions that would result in the application of the laws of another
jurisdiction.

 

Annex III-6



--------------------------------------------------------------------------------

Exhibit A

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 24, 2014

as amended and restated as of October 11, 2017

among

TIME INC.,

as the Borrower,

THE SUBSIDIARY GUARANTORS PARTY HERETO FROM TIME TO TIME,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

and

CITIBANK, N.A.,

as Administrative Agent

 

 

CITIGROUP GLOBAL MARKETS INC., MORGAN STANLEY SENIOR FUNDING, INC., MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC, BNP PARIBAS
SECURITIES CORP., and JPMORGAN CHASE BANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   Definitions and Accounting Terms  

SECTION 1.01.

 

Defined Terms

     1  

SECTION 1.02.

 

Other Interpretive Provisions

     61  

SECTION 1.03.

 

Accounting Terms; GAAP

     61  

SECTION 1.04.

 

Rounding

     62  

SECTION 1.05.

 

References to Agreements, Laws, Etc

     63  

SECTION 1.06.

 

Times of Day

     63  

SECTION 1.07.

 

Timing of Payment of Performance

     63  

SECTION 1.08.

 

Pro Forma and Other Calculations

     63  

SECTION 1.09.

 

Letter of Credit Amounts

     64  

SECTION 1.10.

 

Determination of Dollar Equivalents

     64  

SECTION 1.11.

 

Cashless Rollovers

     65   ARTICLE II   The Commitments and Credit Extensions  

SECTION 2.01.

 

The Loans

     65  

SECTION 2.02.

 

Borrowings, Conversions and Continuations of Loans

     65  

SECTION 2.03.

 

Letters of Credit

     67  

SECTION 2.04.

 

Prepayments

     79  

SECTION 2.05.

 

Termination or Reduction of Commitments

     82  

SECTION 2.06.

 

Repayment of Loans

     83  

SECTION 2.07.

 

Interest

     83  

SECTION 2.08.

 

Fees

     84  

SECTION 2.09.

 

Computation of Interest and Fees

     85  

SECTION 2.10.

 

Evidence of Indebtedness

     85  

SECTION 2.11.

 

Payments Generally

     85  

SECTION 2.12.

 

Sharing of Payments

     88  

SECTION 2.13.

 

Incremental Credit Extensions

     88  

SECTION 2.14.

 

Refinancing Amendments

     90  

SECTION 2.15.

 

Extension Offers

     91  

SECTION 2.16.

 

Defaulting Lenders

     93  

SECTION 2.17.

 

MIRE Events

     94   ARTICLE III   Taxes, Increased Costs Protection and Illegality  

SECTION 3.01.

 

Taxes

     94  

SECTION 3.02.

 

Illegality

     97  

SECTION 3.03.

 

Inability to Determine Rates

     98  

 

i



--------------------------------------------------------------------------------

SECTION 3.04.

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     99  

SECTION 3.05.

 

Funding Losses

     100  

SECTION 3.06.

 

Matters Applicable to All Requests for Compensation

     101  

SECTION 3.07.

 

Replacement of Lenders under Certain Circumstances

     102  

SECTION 3.08.

 

Survival

     102   ARTICLE IV   Conditions Precedent to Credit Extensions  

SECTION 4.01.

 

Conditions to Initial Effectiveness

     102  

SECTION 4.02.

 

Conditions to the Initial Credit Extensions

     103  

SECTION 4.03.

 

Conditions to All Credit Extensions

     105   ARTICLE V   Representations and Warranties  

SECTION 5.01.

 

Existence, Qualification and Power; Compliance with Laws

     106  

SECTION 5.02.

 

Authorization; No Contravention

     106  

SECTION 5.03.

 

Governmental Authorization; Other Consents

     107  

SECTION 5.04.

 

Binding Effect

     107  

SECTION 5.05.

 

Financial Statements; No Material Adverse Effect

     107  

SECTION 5.06.

 

Litigation

     107  

SECTION 5.07.

 

Ownership of Property; Liens

     108  

SECTION 5.08.

 

Environmental Compliance

     108  

SECTION 5.09.

 

Taxes

     109  

SECTION 5.10.

 

ERISA Compliance

     109  

SECTION 5.11.

 

Restricted Subsidiaries; Equity Interests

     109  

SECTION 5.12.

 

Margin Regulations; Investment Company Act

     109  

SECTION 5.13.

 

Disclosure

     110  

SECTION 5.14.

 

Sanctions, OFAC and Patriot Act

     110  

SECTION 5.15.

 

Intellectual Property; Licenses, Etc

     110  

SECTION 5.16.

 

Solvency

     111  

SECTION 5.17.

 

Security Documents

     111   ARTICLE VI   Affirmative Covenants  

SECTION 6.01.

 

Financial Statements

     112  

SECTION 6.02.

 

Certificates; Other Information

     113  

SECTION 6.03.

 

Notices

     114  

SECTION 6.04.

 

Payment of Taxes

     115  

SECTION 6.05.

 

Preservation of Existence, Etc

     115  

SECTION 6.06.

 

Maintenance of Properties

     115  

 

ii



--------------------------------------------------------------------------------

SECTION 6.07.

 

Maintenance of Insurance

     115  

SECTION 6.08.

 

Compliance with Laws

     116  

SECTION 6.09.

 

Books and Records

     116  

SECTION 6.10.

 

Inspection Rights

     116  

SECTION 6.11.

 

Additional Collateral; Additional Guarantors

     116  

SECTION 6.12.

 

Compliance with Environmental Laws

     119  

SECTION 6.13.

 

Post-Closing Conditions and Further Assurances

     119  

SECTION 6.14.

 

Designation of Subsidiaries

     120  

SECTION 6.15.

 

Use of Proceeds

     120  

SECTION 6.16.

 

Maintenance of Ratings

     121  

SECTION 6.17.

 

Lender Calls

     121  

SECTION 6.18.

 

First Amendment Post-Effective Date Transactions

     121   ARTICLE VII   Negative Covenants  

SECTION 7.01.

 

Liens

     121  

SECTION 7.02.

 

Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock

     126  

SECTION 7.03.

 

Fundamental Changes

     131  

SECTION 7.04.

 

Dispositions

     133  

SECTION 7.05.

 

Restricted Payments

     136  

SECTION 7.06.

 

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

     141  

SECTION 7.07.

 

Transactions with Affiliates

     143  

SECTION 7.08.

 

Financial Covenant

     146  

SECTION 7.09.

 

Accounting Changes

     146  

SECTION 7.10.

 

Change in Nature of Business

     147  

SECTION 7.11.

 

Sale and Lease-Back Transactions

     147  

SECTION 7.12.

 

Amendments to Certain Spin-Off Documents

     147  

SECTION 7.13.

 

Certain Transactions Prior to the Spin-Off

     147   ARTICLE VIII   Events Of Default and Remedies  

SECTION 8.01.

 

Events of Default

     147  

SECTION 8.02.

 

Remedies Upon Event of Default

     149  

SECTION 8.03.

 

Application of Funds

     150   ARTICLE IX   Administrative Agent and Other Agents  

SECTION 9.01.

 

Appointment and Authority

     151  

SECTION 9.02.

 

Delegation of Duties

     152  

 

iii



--------------------------------------------------------------------------------

SECTION 9.03.

 

Exculpatory Provisions

     152  

SECTION 9.04.

 

Reliance by Administrative Agent

     153  

SECTION 9.05.

 

Non-Reliance on Administrative Agent and Other Lenders; Certain ERISA Matters

     153  

SECTION 9.06.

 

Rights as a Lender

     155  

SECTION 9.07.

 

Resignation of Administrative Agent

     155  

SECTION 9.08.

 

Administrative Agent May File Proofs of Claim

     156  

SECTION 9.09.

 

Collateral and Guaranty Matters

     157  

SECTION 9.10.

 

No Other Duties, Etc

     158  

SECTION 9.11.

 

Lines of Credit, Treasury Services Agreements and Secured Hedge Agreements

     159  

SECTION 9.12.

 

Withholding Tax

     159   ARTICLE X   Miscellaneous  

SECTION 10.01.

 

Amendments, Etc

     159  

SECTION 10.02.

 

Notices; Effectiveness; Electronic Communications

     163  

SECTION 10.03.

 

No Waiver; Cumulative Remedies; Enforcement

     165  

SECTION 10.04.

 

Expenses; Indemnity; Damage Waiver

     165  

SECTION 10.05.

 

Payments Set Aside

     168  

SECTION 10.06.

 

Successors and Assigns

     168  

SECTION 10.07.

 

Treatment of Certain Information; Confidentiality

     174  

SECTION 10.08.

 

Setoff

     175  

SECTION 10.09.

 

Interest Rate Limitation

     176  

SECTION 10.10.

 

Counterparts; Effectiveness

     176  

SECTION 10.11.

 

Integration

     176  

SECTION 10.12.

 

Survival of Representations and Warranties

     176  

SECTION 10.13.

 

Replacement of Lenders

     177  

SECTION 10.14.

 

Severability

     178  

SECTION 10.15.

 

GOVERNING LAW

     178  

SECTION 10.16.

 

WAIVER OF RIGHT TO TRIAL BY JURY

     179  

SECTION 10.17.

 

Binding Effect

     179  

SECTION 10.18.

 

No Advisory or Fiduciary Responsibility

     179  

SECTION 10.19.

 

Lender Action

     180  

SECTION 10.20.

 

USA Patriot Act

     180  

SECTION 10.21.

 

Electronic Execution of Assignments and Certain Other Documents

     181  

SECTION 10.22.

 

Judgment Currency

     181  

SECTION 10.23.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     181  

 

iv



--------------------------------------------------------------------------------

ARTICLE XI   Guarantee  

SECTION 11.01.

 

The Guarantee

     182  

SECTION 11.02.

 

Obligations Unconditional

     182  

SECTION 11.03.

 

Reinstatement

     184  

SECTION 11.04.

 

Subrogation; Subordination

     184  

SECTION 11.05.

 

Remedies

     184  

SECTION 11.06.

 

Instrument for the Payment of Money

     184  

SECTION 11.07.

 

Continuing Guarantee

     184  

SECTION 11.08.

 

General Limitation on Guarantee Obligations

     184  

SECTION 11.09.

 

Release of Liens and Guarantees

     185  

SECTION 11.10.

 

Right of Contribution

     185  

SECTION 11.11.

 

Subject to Intercreditor Agreement

     185  

SECTION 11.12.

 

Keepwell

     186  

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A

 

Commitments

1.01B

 

Letter of Credit Commitments

1.01C

 

Subsidiary Guarantors

5.06

 

Litigation

5.07

 

Exceptions to Ownership of Property

5.08

 

Environmental Matters

5.11

 

Restricted Subsidiaries

6.13(a)

 

Certain Collateral Documents

7.01

 

Existing Liens

7.02(b)

 

Existing Indebtedness

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of

 

A

 

Committed Loan Notice

B-1

 

Term Note

B-2

 

Revolving Credit Note

C

 

Compliance Certificate

D

 

Assignment and Assumption

E

 

Security Agreement

F-1

 

Perfection Certificate

F-2

 

Perfection Certificate Supplement

G-1

 

U.S. Tax Compliance Certificate or Foreign Non-Partnership Lenders

G-2

 

U.S. Tax Compliance Certificate or Foreign Non-Partnership Participants

G-3

 

U.S. Tax Compliance Certificate or Foreign Partnership Lenders

G-4

 

U.S. Tax Compliance Certificate or Foreign Partnership Participants

H

 

Solvency Certificate

I

 

Opinion of Cravath, Swaine & Moore LLP

J

 

Opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo PC

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 24, 2014 (as amended by
that Amendment No. 1, dated as of October 11, 2017, and as it may be further
amended, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among Time Inc., a Delaware corporation, as borrower
(the “Borrower”), the Subsidiary Guarantors party hereto from time to time, each
lender party hereto from time to time (collectively, the “Lenders” and
individually, a “Lender”) and Citibank, N.A. (“Citibank”), as Administrative
Agent.

The Borrower has requested that (a) the Term Lenders lend Term Loans to the
Borrower on the Closing Date the proceeds of which, together with the proceeds
of the Senior Notes, will be used to (i) either (A) purchase from Time Warner
Limited all of the outstanding equity interests in Time UK Publishing Holdings
Limited (the “IPC Purchase”) or (B) repay, redeem or otherwise retire a note
issued by the Borrower or one of its Subsidiaries in connection with the IPC
Purchase (the “IPC Note” and such repayment, redemption or retirement, the “IPC
Note Repayment”), (ii) pay a special dividend to the Parent (the “Special
Dividend”) in an aggregate amount, together with the IPC Purchase or IPC Note
Repayment, not to exceed $1.4 billion and (iii) pay fees and expenses incurred
in connection with the Transactions; and (b) from time to time (i) the Revolving
Credit Lenders make Revolving Credit Loans to the Borrower, and (ii) the L/C
Issuers issue Letters of Credit.

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2022 Offering Memorandum” means the offering memorandum, dated April 14, 2014,
pursuant to which the Senior Notes were offered to potential purchasers.

“2025 Offering Memorandum” means the offering memorandum, dated October 4, 2017,
pursuant to which the 2025 Senior Notes were offered to potential purchasers.

“2025 Senior Notes” means the Borrower’s senior unsecured notes due 2025 in an
aggregate original principal amount of $300 million issued under the 2025 Senior
Notes Indenture.

“2025 Senior Notes Indenture” means the indenture for the 2025 Senior Notes, to
be entered into among the Borrower, as issuer, Citibank, N.A., as trustee, and
the other entities from time to time party thereto, as the same may be amended,
modified, supplemented, replaced or refinanced to the extent not prohibited by
this Agreement.

 

1



--------------------------------------------------------------------------------

“Accounting Opinion” has the meaning set forth in Section 6.01(a).

“Acquired Indebtedness” means, with respect to any specified Person,
(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and (b) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person. The term “Acquired Indebtedness” does not
include Indebtedness of a Person that is redeemed, discharged, defeased, retired
or otherwise repaid at the time of, or immediately upon consummation of, the
transactions by which such Person became a Restricted Subsidiary or such asset
acquisition.

“Additional Lender” has the meaning set forth in Section 2.13(c).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that, in any case, is not
an existing Lender and that agrees to provide any portion of Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.14; provided, that each Additional Refinancing Lender shall be subject
to the approval of the Administrative Agent, such approval not to be
unreasonably withheld or delayed, to the extent that any such consent would be
required from the Administrative Agent under Section 10.06(b)(iii)(B) for an
assignment of Loans to such Additional Refinancing Lender, solely to the extent
such consent would be required for any assignment to such Lender.

“Administrative Agent” means Citibank, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning set forth in Section 7.07(a).

 

2



--------------------------------------------------------------------------------

“Affiliated Lender” means any Lender that holds beneficial ownership of 10% or
more of the total voting power of the Voting Stock of the Borrower.

“Agent Parties” has the meaning set forth in Section 10.02(c).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” mean the Commitments of all the Lenders.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Agreement Currency” has the meaning set forth in Section 10.22(b).

“Alabama Property” means the Real Property located at 2100 Lakeshore Drive,
Birmingham, Alabama.

“All-In Yield” means, at any time, with respect to any Term Loan or other
Indebtedness, the weighted average yield to stated maturity of such Term Loan or
other Indebtedness based on the interest rate or rates applicable thereto and
giving effect to all upfront or similar fees or original issue discount payable
to the Lenders or other creditors advancing such Term Loan or other Indebtedness
with respect thereto (but not arrangement or underwriting fees paid to an
arranger for their account) and to any interest rate “floor” (with original
issue discount and upfront fees, which shall be deemed to constitute like
amounts of original issue discount, being equated to interest margins in a
manner consistent with generally accepted financial practice based on an assumed
four year life to maturity).

“Alternative Currency” means (a) Euros or Sterling and (b) solely for purposes
of Letters of Credit, any Permitted Additional L/C Currency.

“Alternative Currency Exposure” means, at any time, the Dollar Equivalent of
(a) the aggregate principal amounts of all outstanding Revolving Credit Loans
made in an Alternative Currency and (b) all L/C Obligations denominated in an
Alternative Currency.

“Alternative Currency Sublimit” means the lesser of (a) $185 million and (b) the
aggregate amount of the Revolving Credit Commitments. The Alternative Currency
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of October 11, 2017 among the Borrower, the Lenders party thereto, the
Administrative Agent and the other parties thereto.

“Applicable Creditor” has the meaning set forth in Section 10.22(b).

“Applicable Percentage” means, with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.

 

3



--------------------------------------------------------------------------------

“Applicable Period” has the meaning set forth in the definition of “Applicable
Rate.”

“Applicable Rate” means a percentage per annum equal to:

(a)    with respect to Term Loans, 3.50% in the case of Eurocurrency Rate Loans
and 2.50% in the case of Base Rate Loans.

(b)    with respect to Revolving Credit Loans, commitment fees on unused
Revolving Credit Commitments and Letter of Credit fees, as the case may be, the
applicable rate set forth in the table below under the caption “Eurocurrency
Rate and Letter of Credit Fees”, “Base Rate” or “Unused Commitment Fee Rate”,
respectively, subject to the adjustment as provided in the paragraph set forth
beneath the table below:

Applicable Rate

 

Pricing

Level

  

Consolidated

Secured Net

Leverage Ratio

   Eurocurrency Rate
and Letter of
Credit Fees     Base Rate     Unused
Commitment Fee
Rate  

1

   ³ 1.25 to 1.00      2.25 %      1.25 %      0.375 % 

2

   < 1.25 to 1.00      2.00 %      1.00 %      0.375 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Secured Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, that the highest pricing level
shall apply as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply up to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply).

In the event that any Compliance Certificate is shown by the Administrative
Agent to be inaccurate (whether as a result of an inaccuracy in the financial
statements on which such Compliance Certificate is based, a mistake in
calculating the applicable Consolidated Secured Net Leverage Ratio or otherwise)
at any time that this Agreement is in effect and any Revolving Credit Loans or
Revolving Credit Commitments are outstanding such that the Applicable Rate for
any period (an “Applicable Period”) should have been higher than the Applicable
Rate applied for such Applicable Period, then (i) the Borrower shall promptly
(and in no event later than five Business Days thereafter) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period; (ii) the Applicable Rate shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Revolving Credit
Lenders owe any amounts to the Borrower); and (iii) the Borrower shall pay to
the Administrative Agent promptly (and in no event later than five Business Days
after the date such corrected Compliance Certificate is delivered) any
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied

 

4



--------------------------------------------------------------------------------

by the Administrative Agent in accordance with the terms hereof. Notwithstanding
anything to the contrary in this Agreement, any nonpayment of such interest as a
result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and no such amounts shall be deemed overdue (and no
amounts shall accrue interest at the Default Rate), at any time prior to the
date that is five Business Days following the date such corrected Compliance
Certificate is delivered. The Borrower’s Obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means the Persons identified on the cover page of this Agreement as
“joint lead arrangers” and “joint arrangers”; provided, that Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLPF&S”) means MLPF&S or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii), and accepted by the Administrative Agent, in
substantially the form of Exhibit D hereto or any other form (including
electronic documentation generated by any electronic platform) approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, in respect of any Sale and Lease-Back
Transaction, at the time of determination, the present value of the total
obligations of the lessee for net rental payments during the remaining term of
the lease included in such Sale and Lease-Back Transaction, including any period
for which such lease has been extended or may, at the option of the lessor, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.

“Audited Financial Statements” means the audited combined balance sheet of the
Parent’s Time Inc. publishing segment, prepared on a stand-alone basis, as of
each of December 31, 2013, 2012 and 2011, and the related audited combined
statements of income, of changes in shareholders’ equity and of cash flows for
the Parent’s Time Inc. publishing segment, prepared on a stand-alone basis, for
the fiscal years ended December 31, 2013, 2012 and 2011, respectively.

 

5



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its base rate, and (c) the Eurocurrency Rate for a Loan
denominated in Dollars and an Interest Period of one month plus 1.00%; provided,
that for purposes of this clause (c), the Base Rate with respect to Term Loans
will be deemed not to be less than 2.00%. For the purposes of clause (b) above,
the base rate is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such base rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“Board of Directors” means (1) with respect to the Borrower or any corporation,
the board of directors or managers, as applicable, of the corporation, or any
duly authorized committee thereof; (2) with respect to any partnership, the
board of directors or other governing body of the general partner of the
partnership or any duly authorized committee thereof; and (3) with respect to
any other Person, the board or any duly authorized committee of such Person
serving a similar function. Whenever any provision requires any action or
determination to be made by, or any approval of, a Board of Directors, such
action, determination or approval shall be deemed to have been taken or made if
approved by a majority of the directors on any such Board of Directors (whether
or not such action or approval is taken as part of a formal board meeting or as
a formal board approval).

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

6



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning assigned to such term in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

“Business Day” means a day of the year on which banks are required to be open or
are not authorized by law to close in New York City and, if the applicable
Business Day relates to any Eurocurrency Rate Loans, on which dealings are
carried on in the London interbank market and banks are open for business in
London and in the country of issue of the currency of such Eurocurrency Rate
Loan (or, in the case of Eurocurrency Rate Loans denominated in Euros, which is
a TARGET Day).

“Capital Stock” means:

(a)    in the case of a corporation, corporate stock;

(b)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, with respect to any Person, at the time
any determination thereof is to be made, the amount of the liability in respect
of a Capitalized Lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) in
accordance with GAAP. The amount of Indebtedness represented by such liability
will be the capitalized amount of such liability at the time any determination
thereof is to be made as determined on the basis of GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at the Administrative Agent
(or another commercial bank selected in compliance with Section 9.09) in the
name of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

7



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(a)    United States dollars;

(b)    (i) Euros, Canadian dollars, Sterling or any national currency of any
member state of the European Union; and

(ii)    any other foreign currency held by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(c)    securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government, Canadian government or any member state of the
European Union or, in each case, any agency or instrumentality thereof
(provided, that full faith and credit obligation of such country or member state
is pledged in support thereof), with maturities of 24 months or less from the
date of acquisition;

(d)    certificates of deposit, time deposits, eurodollar deposits and dollar
time deposits with maturities of one year or less from the date of acquisition
thereof, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $500.0 million in the case of U.S. banks and
$100.0 million (or the Dollar Equivalent as of the date of determination) in the
case of non-U.S. banks;

(e)    repurchase obligations for underlying securities of the types described
in clauses (c) and (d) above and clause (h) below entered into with any
financial institution meeting the qualifications specified in clause (d) above;

(f)    commercial paper rated at least (i) “P-1” by Moody’s or at least “A-1” by
S&P (or if at any time neither Moody’s nor S&P shall be rating such obligations,
an equivalent rating from another Rating Agency) and in each case maturing
within 24 months after the date of creation thereof and (ii) “P-2” by Moody’s or
at least “A-2” by S&P (or if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another Rating Agency) and in each
case maturing within 12 months after creation thereof;

(g)    marketable short-term money market and similar securities having a rating
of at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another Rating Agency) and in each case maturing within 24 months
after the date of creation thereof;

(h)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States, any province of Canada, any member state of
the European Union or any political subdivision or taxing authority thereof
having an Investment Grade Rating from either Moody’s or S&P (or if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) with maturities of 24 months or less from the date
of acquisition;

 

8



--------------------------------------------------------------------------------

(i)    Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P or “Aaa3” (or the equivalent thereof) or better by Moody’s (or
reasonably equivalent ratings of another internationally recognized rating
agency); and

(j)    investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (i) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within 10
Business Days following the receipt of such amounts.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means a Domestic Subsidiary or a Foreign Subsidiary that is a
disregarded entity for U.S. federal income tax purposes, in each case
substantially all of the assets of which consist, directly or indirectly, of
Equity Interests in (i) one or more Foreign Subsidiaries that are CFCs or
(ii) any other Person described in this definition.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

9



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following, in each case
excluding any of the Transactions:

(a)    the sale, lease or transfer (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, to any Person other than the Borrower or a Restricted
Subsidiary;

(b)    the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act), in a single transaction or in a
related series of transactions, of “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person or “group”, such Person or “group” will not
be deemed to have beneficial ownership of any securities that such Person or
“group” has the right to acquire or vote only upon the happening of any future
event or contingency, including the passage of time, that has not yet occurred)
of 50% or more of the total voting power of the Voting Stock of the Borrower
(determined on a fully diluted basis but without giving effect to contingent
voting rights that have not yet vested) (other than a transaction following
which holders of securities that represented 100% of the Voting Stock of the
Borrower immediately prior to such transaction (or other securities into which
such securities are converted as part of such transaction) own, directly or
indirectly, at least a majority of the voting power of the Voting Stock of the
surviving Person in such transaction immediately after such transaction);

(c)    prior to the Distribution Date, the Parent fails to own 100% of the
Capital Stock of the Borrower;

(d)     the adoption of a plan of liquidation and dissolution of the Borrower;
or

(e)    a “change of control” (or similar event) shall occur under the Senior
Notes Indenture or the 2025 Senior Notes Indenture or any Indebtedness for
borrowed money or any Disqualified Stock, in each case incurred by any Loan
Party as permitted under Section 7.02 with an aggregate outstanding principal
amount in excess of the Threshold Amount.

“Citibank” has the meaning set forth in the preamble to this Agreement.

“Class” means (a) when used with respect to Lenders, whether such Lenders are
Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, whether such Commitments are Revolving Credit Commitments or Term
Commitments, and (c) when used with respect to Loans or a Borrowing, whether
such Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans
or Term Loans. Additional Classes may be established as provided in this
Agreement.

“Closing Date” the date on which the conditions precedent set forth in
Section 4.02 are satisfied or duly waived.

 

10



--------------------------------------------------------------------------------

“Closing Date Transactions” means, collectively (a) the funding of the Term
Loans on the Closing Date and the execution and delivery of Loan Documents to be
entered into on the Closing Date, (b) the issuance of the Senior Notes, as
applicable, (c) the IPC Purchase or the IPC Note Repayment, as applicable and
(d) the payment of Closing Date Transaction Expenses.

“Closing Date Transaction Expenses” means any fees or expenses incurred or paid
by the Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries in connection with the Closing Date Transactions (including
expenses in connection with hedging transactions), this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means the “Collateral” as defined in the Security Agreement, all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets a Lien in which is granted or purported to be granted
pursuant to any Collateral Document.

“Collateral Agent” means Citibank, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages (if any), collateral assignments, security agreements, pledge
agreements, the Intellectual Property Security Agreements or other similar
agreements delivered to the Administrative Agent and the Lenders pursuant to
Section 6.11 or Section 6.13, and each other agreement, instrument or document
that creates or purports to create a Lien securing any or all of the Obligations
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment of any
Class or of multiple Classes, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A hereto.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C hereto.

 

11



--------------------------------------------------------------------------------

“Consolidated Adjusted EBITDA” means, with respect to any Person for any period,
the Consolidated Net Income of such Person for such period:

(a)    increased (without duplication) by (to the extent the same were deducted
(and not added back) in computing such Consolidated Net Income (other than
clause (x)):

(i)    provision for taxes based on income or profits or capital gains,
including federal, state, provincial, local, foreign, non-U.S. franchise,
excise, value added and similar taxes, foreign withholding taxes and taxes
(whether paid in full or in installments) incurred as a result of or in order to
consummate the Transactions, of such Person paid or accrued during such period,
including any penalties and interest relating to such taxes or arising from any
tax examinations; plus

(ii)    Consolidated Interest Expense of such Person for such period; plus

(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period; plus

(iv)    any fees, premiums, expenses or charges related to (x) the Transactions,
the Spin-Off Documents or the First Amendment Effective Date Transactions,
(y) any actual, proposed or contemplated Equity Offering, Permitted Investment,
acquisition, Disposition, recapitalization, the incurrence or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) or (z) any amendments, consents, waivers or other modifications
relating to the Senior Notes, the 2025 Senior Notes, the Transactions, the
Spin-Off Documents or the Facilities (whether or not consummated or successful);
plus

(v)    the amount of any restructuring charge, accrual or reserve, integration
cost or other business optimization expense, including any restructuring costs
incurred in connection with the Transactions, acquisitions, mergers or
consolidations after the Closing Date and any other restructuring expenses,
severance expenses, one-time compensation charges, post-retirement employee
benefits plans, any expenses relating to reconstruction, decommissioning or
recommissioning fixed assets for alternate use, expenses or charges relating to
facility closing costs, acquisition integration costs and signing, retention or
completion bonuses or expenses; plus

(vi)    any other non-cash charges or expenses, including any write-offs or
write-downs and non-cash compensation charges or expenses recorded from grants
of stock appreciation or similar rights, stock options, restricted stock or
other rights (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
Adjusted EBITDA in such future period to the extent paid, but excluding from
this proviso, for the avoidance of doubt, amortization of a prepaid cash item
that was paid in a prior period); plus

 

12



--------------------------------------------------------------------------------

(vii)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary; plus

(viii)    the amount of loss on sale of receivables and related assets to any
Receivables Subsidiary in connection with a Receivables Facility; plus

(ix)    any costs or expenses incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Equity Interest of the Borrower (other than
Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation set forth in Section 7.05(a)(iii); plus

(x)    the amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies projected by the Borrower in good
faith to result from actions taken or to be taken in connection with any
Investment, acquisition, Disposition, merger, amalgamation, consolidation,
discontinued operations, operational changes or other action being given pro
forma effect (which will be added to Consolidated Adjusted EBITDA as so
projected until fully realized and calculated on a Pro Forma Basis as though
such cost savings, operating expense reductions, other operating improvements
and initiatives and synergies had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (x) such actions have been taken or are expected to
be taken within 12 months after the consummation of the Investment, acquisition,
Disposition, merger, amalgamation, consolidation, discontinued operations,
operational change or other action expected to result in such cost savings or
other benefits, (y) such cost savings are reasonably identifiable and factually
supportable (in the good faith determination of the Borrower) and (z) the
aggregate amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies added back pursuant to this clause
(x) in any Test Period shall not exceed 15% of Consolidated Adjusted EBITDA
(prior to giving effect to such addbacks);

(b)    decreased by (without duplication) the amount of non-cash gains
increasing such Consolidated Net Income, excluding (i) any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Adjusted EBITDA in any prior period and (ii) any
non-cash gains in respect of which cash was actually received in a prior period
so long as such cash did not increase Consolidated Adjusted EBITDA in such prior
period; and (iii) the accrual of revenue in the ordinary course of business; and

 

13



--------------------------------------------------------------------------------

(c)    increased or decreased by (without duplication):

(A)    any net loss or gain resulting in such period from Hedging Obligations
and the application of Financial Accounting Codification No. 815-Derivatives and
Hedging; and

(B)    any net loss or gain resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of intangibles and deferred financing fees
or debt issuance costs, of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income of such Person (including
(i) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (ii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers acceptances,
(iii) non-cash interest expense (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capitalized Lease Obligations, (v) imputed interest with respect to
Attributable Indebtedness, and (vi) net payments, if any, pursuant to interest
rate Hedging Obligations with respect to Indebtedness, and excluding
(1) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (2) any expensing of bridge, commitment and other financing
fees and (3) commissions, discounts, yield and other fees and charges (including
any interest expense) related to any Receivables Facility); plus

(b)    consolidated capitalized interest of such Person and such Subsidiaries
for such period, whether paid or accrued; plus

(c)    whether or not treated as interest expense in accordance with GAAP, all
cash dividends or other distributions accrued (excluding dividends payable
solely in Equity Interests (other than Disqualified Stock) of the Borrower) on
any series of Disqualified Stock or any series of Preferred Stock during such
period (other than dividends or distributions to the Borrower or a Restricted
Subsidiary).

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication:

(a)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses or expenses (including fees and expenses relating to (i) the
Transactions, (ii) severance, relocation and transition costs and (iii) any
rebranding or corporate name change) shall be excluded;

(b)    the cumulative effect of a change in accounting principles during such
period shall be excluded;

(c)    any after-tax effect of income (or loss) from disposed or discontinued
operations and any net after-tax gains (or losses) on disposal of disposed,
abandoned or discontinued operations shall be excluded;

(d)    any after-tax effect of gains (or losses) (less all fees and expenses
relating thereto) attributable to asset Dispositions other than in the ordinary
course of business, as determined in good faith by the Borrower, shall be
excluded;

(e)    any impairment charge or asset write-off or write-down, including
impairment charges, write-offs or write-downs related to goodwill, intangible
assets, long-lived assets, investments in debt and equity securities, in
accordance with GAAP or as a result of a change in law or regulation, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

(f)    the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash or
Cash Equivalents) to the Borrower or a Restricted Subsidiary in respect of such
period;

(g)    the Net Income for such period of any Non-Guarantor Subsidiary shall be
excluded to the extent of any portion of its Net Income that may not be
transferred (including by way of any one or more of the following (i) dividends
or similar distributions, (ii) returns of capital, (iii) loans or advances or
the repayment thereof or (iv) other conveyances) at the date of determination
without any prior governmental approval (which has not been obtained) and
without violating, directly or indirectly, the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction has been legally waived; provided that Consolidated Net Income
of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the Borrower or a Restricted
Subsidiary thereof in respect of such period;

(h)    any (i) non-cash compensation charge or expense, including any such
charge or expense arising from the grants of stock appreciation or similar
rights, employee

 

15



--------------------------------------------------------------------------------

benefit plans or agreements, stock options, restricted stock or other rights,
and any non-cash deemed finance charges or expenses in respect of any pension
liabilities or other retiree provisions or on the revaluation of any benefit
plan obligation and any non-cash charges or expenses in respect of curtailments,
discontinuations or modifications to pension plans and (ii) income (loss)
attributable to deferred compensation plans or trusts shall be excluded;

(i)    any after-tax effect of income (or loss) from the early extinguishment or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments shall be excluded;

(j)    any unrealized foreign currency translation or transaction gains or
losses (or similar charges) (i) in respect of Indebtedness of any Person
denominated in a currency other than the functional currency of such Person,
(ii) relating to translation of assets and liabilities denominated in foreign
currencies and (iii) in respect of Indebtedness or other obligations of the
Borrower or any Restricted Subsidiary owing to the Borrower or any Restricted
Subsidiary shall be excluded;

(k)    accruals and reserves for liabilities or expenses that are established or
adjusted as a result of the Transactions, calculated in accordance with GAAP,
within 18 months after the Distribution Date shall be excluded;

(l)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with the Transactions and any
acquisition, Investment, Disposition, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded;

(m)    losses, charges and expenses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, acquisition, sale,
conveyance, transfer or other Disposition of assets will be excluded to the
extent actually reimbursed, or, so long as such Person has made a determination
that a reasonable basis exists for indemnification or reimbursement, but only to
the extent that such amount is in fact indemnified or reimbursed within 365 days
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days) shall be excluded;

(n)    losses, charges and expenses with respect to liability or casualty events
or business interruption, to the extent covered by insurance and actually
reimbursed, or, so long as such Person has made a determination that a
reasonable basis exists for reimbursement by the insurer and such amount (A) is
not denied by the applicable carrier in writing and (B) is in fact reimbursed
within 365 days of the date on which such liability was discovered or such
casualty event or business interruption occurred (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within 365 days) shall be excluded;

 

16



--------------------------------------------------------------------------------

(o)    the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to such Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
consummated before or after the Closing Date, and the amortization, write-down
or write-off of any amounts thereof, shall be excluded;

(p)    all non-cash gains, losses, expenses or charges attributable to the
movement in the mark-to-market valuation of Hedging Obligations or other
derivative instruments shall be excluded; and

(q)    any deferred tax expense associated with tax deductions or net operating
losses as a result of the Transactions, or the release of any valuation
allowance related to such item shall be excluded.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the Consolidated Total Net Debt of the Borrower and its Restricted
Subsidiaries on such date, to (b) Consolidated Adjusted EBITDA of the Borrower
and its Restricted Subsidiaries for the most recently ended Test Period ending
immediately prior to such date for which Required Financial Statements have been
delivered.

In the event that the Borrower or any of its Restricted Subsidiaries (i) incurs,
assumes, guarantees, redeems, retires or extinguishes any Indebtedness (other
than Indebtedness repaid, redeemed, retired or extinguished under any revolving
credit facility (including the Revolving Credit Facility), except to the extent
that such revolving credit facility is permanently reduced and has not been
replaced) or (ii) issues or redeems Disqualified Stock or Preferred Stock, in
each case subsequent to the period for which the Consolidated Net Leverage Ratio
is being calculated but prior to or substantially simultaneously with the event
for which the calculation of the Consolidated Net Leverage Ratio is made (the
“Consolidated Net Leverage Ratio Calculation Date”), then (x) the Consolidated
Total Net Debt shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred as of the date of determination of Consolidated Total Net
Debt referred to in clause (a) above and (y) the Consolidated Adjusted EBITDA
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, retirement or extinguishment of Indebtedness, or such
issuance or redemption of Disqualified Stock or Preferred Stock, as if the same
had occurred as of the beginning of the applicable four fiscal quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations in each case with respect to a business (as such term is
used in Regulation S-X Rule 11-01), a company, a segment, an operating division
or unit or line of business that the Borrower or any of its Restricted
Subsidiaries has determined to make and/or made during the Test Period or
subsequent to such reference period and on or prior to or simultaneously with
the Consolidated Net Leverage Ratio Calculation Date (each, for purposes of this
definition, a “pro forma event”) shall be calculated on a Pro Forma Basis
assuming that all such Investments, acquisitions,

 

17



--------------------------------------------------------------------------------

Dispositions, mergers, amalgamations, consolidations and discontinued operations
had occurred on the first day of such Test Period. If since the beginning of
such Test Period any Person that subsequently became a Restricted Subsidiary or
was merged with or into the Borrower or any of its Restricted Subsidiaries since
the beginning of such Test Period shall have made or effected any Investment,
acquisition, Disposition, merger, amalgamation, consolidation or discontinued
operation, in each case with respect to a business (as such term is used in
Regulation S-X Rule 11-01), a company, a segment, an operating division or unit
or line of business that would have required adjustment pursuant to this
definition, then the Consolidated Net Leverage Ratio shall be calculated giving
pro forma effect thereto for such Test Period as if such Investment,
acquisition, Disposition, merger, amalgamation, consolidation or discontinued
operation had occurred at the beginning of such Test Period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower. Any such pro forma
calculation may include adjustments appropriate, in the good faith determination
of the Borrower as set forth in an officer’s certificate, to reflect reasonably
identifiable and factually supportable operating expense reductions and other
operating improvements or synergies reasonably expected to result from any
action taken or expected to be taken within 12 months after the date of any pro
forma event; provided, that (x) no such amounts shall be included pursuant to
this paragraph to the extent duplicative of any amounts that are otherwise added
back in computing Consolidated Adjusted EBITDA with respect to such period and
(y) such amounts shall be subject to the limitations contained in clause (a)(x)
of the definition of Consolidated Adjusted EBITDA.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness).

“Consolidated Net Leverage Ratio Calculation Date” has the meaning specified in
the definition of “Consolidated Net Leverage Ratio”.

“Consolidated Secured Net Leverage Ratio” means, as of the date of
determination, the ratio of (a) the Consolidated Total Net Debt of the Borrower
and its Restricted Subsidiaries that is secured by a Lien on any property or
assets of the Borrower or any of its Restricted Subsidiaries as of such date, to
(b) Consolidated Adjusted EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Test Period for which Required Financial Statements
have been delivered, in each case with such pro forma adjustments to the
Consolidated Total Net Debt and Consolidated Adjusted EBITDA as are appropriate
and consistent with the pro forma adjustment provisions set forth in the
definition of Consolidated Net Leverage Ratio as determined in good faith by the
Borrower.

“Consolidated Total Net Debt” means, as of any date of determination, the sum,
without duplication, of (a) the total amount of (i) Indebtedness for borrowed
money, (ii) Indebtedness evidenced by bonds, notes (other than notes in favor of
trade creditors evidencing trade payables incurred in the ordinary course of
business), debentures or other similar instruments for the payment of which such
Person is liable, (iii) Capitalized Lease Obligations,

 

18



--------------------------------------------------------------------------------

(iv) the Senior Notes and the 2025 Senior Notes and (v) guarantees of the
foregoing, in each case of the Borrower and of its Restricted Subsidiaries
(excluding (x) Indebtedness in respect of letters of credit (including Letters
of Credit) (in an aggregate face amount for all such letters of credit not to
exceed $100 million) and bankers’ acceptances (or, without duplication,
reimbursement agreements in respect thereof) and for the avoidance of doubt,
performance and surety bonds not constituting bonds evidencing indebtedness for
borrowed money, except to the extent of unreimbursed amounts drawn thereunder,
(y) intercompany Indebtedness and (z) Indebtedness in respect of Hedging
Obligations not yet due and owing) outstanding on such date; minus (b) up to
$250 million of Eligible Cash included in the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries (x) for purposes of determining
compliance with Section 7.08, as of the last day of the relevant Test Period or
(y) otherwise, as of the most recently ended Test Period for which Required
Financial Statements have been delivered (with such pro forma adjustments as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of “Consolidated Net Leverage Ratio” as determined in good faith
by the Borrower); plus (c) the greater of (i) the aggregate liquidation value
and (ii) maximum fixed repurchase price without regard to any change of control
or redemption premiums of all Disqualified Stock of the Borrower and the
Subsidiary Guarantors and all Preferred Stock of Restricted Subsidiaries, in
each case determined on a consolidated basis in accordance with GAAP; provided
that (1) for purposes of determining the Consolidated Secured Net Leverage Ratio
in connection with the incurrence of any Incremental Term Loans incurred
pursuant to Section 2.13 or any Permitted Debt Offerings incurred pursuant to
Section 7.02(b)(xxi) only, the cash proceeds of such Incremental Term Loans
and/or Permitted Debt Offering being incurred shall not be deemed to be included
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries and (2) for purposes of this definition, the “maximum fixed
repurchase price” of any Disqualified Stock or Preferred Stock that does not
have a fixed repurchase price shall be calculated in accordance with the terms
of such Disqualified Stock or Preferred Stock as if such Disqualified Stock or
Preferred Stock were purchased on any date on which Consolidated Total Net Debt
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified Stock
or Preferred Stock, such fair market value shall be the fair market value (as
determined in good faith by the Borrower).

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent:

(a)    to purchase any such primary obligation or any property constituting
direct or indirect security therefor;

(b)    to advance or supply funds:

(A)    for the purchase or payment of any such primary obligation, or

(B)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

 

19



--------------------------------------------------------------------------------

(c)    to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred hereunder
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Loans or Commitments hereunder, or any
then-existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided, that (i) such exchanging, extending, renewing, replacing,
repurchasing, retiring or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Debt except by an amount equal to unpaid accrued interest and premium
(including tender premium) and penalties thereon plus reasonable upfront fees
and OID on such exchanging, extending, renewing, replacing, repurchasing,
retiring or refinancing Indebtedness, plus other reasonable and customary fees
and expenses in connection with such exchange, modification, refinancing,
refunding, renewal, replacement, repurchase, retirement or extension and
(ii) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, and all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, substantially concurrently with
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning set forth in Section 2.04(b)(v).

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.00% per annum;
provided, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

20



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.16(d), any Lender that (a) has
failed to fund any portion of the Term Loans, Revolving Credit Loans or
participations in L/C Obligations required to be funded by it hereunder within
two Business Days of the date required to be funded by it hereunder, unless
subsequently cured or unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s good
faith determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default or breach of a
representation, if any, shall be specifically identified in such writing) has
not been satisfied, (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within two Business Days of the date when due, unless the subject of a good
faith dispute or subsequently cured, (c) has notified the Borrower or the
Administrative Agent or an L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder or has made a public statement to
that effect with respect to its funding obligations hereunder or generally under
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan or L/C Obligation
hereunder and states that such position is based on such Lender’s good faith
determination that one or more conditions precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in writing or public statement) cannot be satisfied), (d) has failed,
within three Business Days after written request by the Administrative Agent, an
L/C Issuer or the Borrower to confirm in a manner satisfactory to the
Administrative Agent, such L/C Issuer or the Borrower that it will comply with
its funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (d) upon receipt of such confirmation
by the Administrative Agent, such L/C Issuer or the Borrower), or (e) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) become the subject of a Bail-In Action; provided, that a Lender shall not
be a Defaulting Lender solely by virtue of (1) the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (2) an Undisclosed Administration.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Non-cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or any of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-cash Consideration pursuant to an
officer’s certificate setting forth the basis of such valuation, less the amount
of cash or Cash Equivalents received in connection with a subsequent sale of or
conversion of or collection on such Designated Non-cash Consideration.

 

21



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means:

(a)    the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(b)    the issuance or sale of Equity Interests of any Restricted Subsidiary
(other than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 7.02 and the issuance or sale of Equity Interests representing
directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law), whether in a single transaction or a series of related transactions.

“Disposition Deficiency” means the excess, if any, of (a) the fair market value
(as determined in good faith by the Borrower) of any property or asset that is
Disposed of by any Loan Party to any Non-Guarantor Subsidiary pursuant to
Section 7.04(e) over (b) the fair market value (as determined in good faith by
the Borrower) of the consideration received by such Loan Party in respect of
such Disposition.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event (1) matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or (2) is redeemable at the option of the holder
thereof (other than solely as a result of a change of control or asset sale), in
whole or in part, in each case prior to the date that is 91 days after the
earlier of the Latest Maturity Date at the time of issuance of such Capital
Stock or the date the Loans are no longer outstanding; provided, however, that
only the portion of Capital Stock which so matures or is mandatorily redeemable,
is so putable, convertible or exchangeable or is so redeemable at the option of
the holder thereof prior to such date shall be deemed to be Disqualified Stock;
provided further, however, that if such Capital Stock is issued to any employee
or any plan for the benefit of employees of the Borrower or its Subsidiaries or
by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of any such employee’s termination, death
or disability; provided further, however, that any class of Capital Stock of
such Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of Capital Stock that is not Disqualified Stock shall not
be deemed to be Disqualified Stock.

“Distribution” means the Parent’s distribution of the shares of the Borrower’s
common stock to the Parent’s stockholders.

“Distribution Date” means the date on which the Distribution is made.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” has the meaning set forth in Section 2.03(p)(iv).

 

22



--------------------------------------------------------------------------------

“Dollar Equivalent” means, of any amount expressed, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount, and (b) if
such amount is expressed in any Alternative Currency, the equivalent amount
thereof in Dollars as determined by the Administrative Agent at such time on the
basis of the Exchange Rate in effect on the date that is three Business Days
prior to the date of such determination for the purchase of Dollars with such
Alternative Currency.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized or
existing under the laws of the United States, any state thereof or the District
of Columbia.

“Dutch Auction” means an auction conducted by the Borrower or any Restricted
Subsidiary in order to purchase Term Loans of any Class as contemplated by
Section 10.06(i), which auction shall be open to all Term Lenders of such
Class on a pro rata basis and shall be conducted in accordance with customary
Dutch auction procedures reasonably established by the Administrative Agent and
acceptable to the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means and includes a commercial bank, an insurance company,
a finance company, a financial institution, any Fund or any other “accredited
investor” (as defined in Regulation D of the Securities Act) other than a Person
engaged in a Similar Business to the Borrower or its Subsidiaries (which Persons
shall be determined in good faith by the Borrower and identified to the
Administrative Agent in writing) but in any event excluding (x) the Borrower and
its Affiliates and Subsidiaries, (y) natural persons and (z) any Defaulting
Lender.

“Eligible Cash” means any cash and Cash Equivalents held by (a) the Borrower or
a Subsidiary Guarantor or (b) any Non-Guarantor Subsidiary, but only to the
extent that such cash and Cash Equivalents held by such Non-Guarantor Subsidiary
in excess of the amount of Indebtedness of such Non-Guarantor Subsidiary
included in Consolidated Total Net Debt (before subtracting Eligible Cash) are
reduced by the amount of taxes (if any) that would be incurred (as determined
assuming a tax rate of 35% or, if less, the highest U.S. corporate tax rate then
in effect at that time) if such cash and Cash Equivalents were to be transferred
to (i) the Borrower or a Subsidiary Guarantor or (ii) another Non-Guarantor
Subsidiary; provided that, in the case of clause (ii), any such after-tax cash
and Cash Equivalents will only qualify as “Eligible Cash”

 

23



--------------------------------------------------------------------------------

hereunder to the extent that the amount of cash and Cash Equivalents that would
be held by such other Non-Guarantor Subsidiary after giving effect to such
deemed transfer is not in excess of the amount of its Indebtedness included in
Consolidated Total Net Debt (before subtracting Eligible Cash). In determining
any taxes that would be incurred for these purposes, the Borrower may select
among the group of eligible transferees (and the manner in which transfers could
be effected) so as to minimize any taxes that would be deemed incurred.

“Employee Matters Agreement” means the Employee Matters Agreement between the
Parent and the Borrower, to be dated on or prior to the Distribution Date.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
Environment (or, to the extent relating to exposure to Hazardous Materials,
human health) or to the Release or threat of Release of Hazardous Materials into
the Environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment, or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Borrower (excluding Disqualified Stock), other than:

(a)    the Distribution;

(b)    public offerings with respect to any of the Borrower’s common stock
registered on Form S-4 or Form S-8 (or any successor form);

 

24



--------------------------------------------------------------------------------

(c)    issuances to any Subsidiary of the Borrower; and

(d)    Refunding Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party or any Restricted Subsidiary is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or
Section 4001(a)(14) of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (c) a withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent, within the meaning of Title
IV of ERISA, or in endangered or critical status, within the meaning of
Section 432 of the Code or Section 305 of ERISA; (e) the filing of a notice of
intent to terminate the treatment of a plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate, a Pension Plan or Multiemployer Plan; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (g) the imposition of any liability under Title IV of ERISA by the
PBGC, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Loan Party, any Restricted Subsidiary or any ERISA Affiliate with
respect to any Pension Plan or Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of participating member states of the
EMU.

“Eurocurrency Rate” means:

(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”), as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be reasonably designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars (or, in the case of a Revolving Credit Loan denominated in
an Alternative Currency, such Alternative Currency) (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period; and

 

25



--------------------------------------------------------------------------------

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided, that the Eurocurrency Rate with respect to (x) Term Loans that bear
interest at a rate based on clause (a) of this definition will be deemed not to
be less than 1.00% per annum and (y) Revolving Credit Loans that bear interest
at a rate based on clause (a) of this definition will be deemed not to be less
than 0% per annum.

Notwithstanding anything herein to the contrary, in the event that LIBOR is no
longer available or is not ascertainable, the Eurocurrency Rate shall be
determined by reference to any replacement reference rate that has been
generally accepted as a successor to LIBOR in other similar broadly syndicated
institutional term loan transactions and, if no such rate is available, the
Eurocurrency Rate shall be determined by the Borrower and the Required Lenders.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars based upon the “Historical Currency Exchange Rate” on the
immediately prior Business Day as determined by OANDA Corporation and made
available on its website at http://www.oanda.com/concert/fxhistory. In the event
that no such rate is being quoted, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent demonstrable error.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary; (b) any Immaterial Subsidiary; (c) any Subsidiary that is prohibited
or restricted by applicable Law, or by Contractual Obligations existing on the
Closing Date (or, in the case of any future acquisition, as of the closing date
of such acquisition, so long as such prohibition is not incurred in
contemplation of such acquisition), from guaranteeing the Obligations or would
require the approval, consent, license or authorization of any Governmental
Authority in order to

 

26



--------------------------------------------------------------------------------

guarantee the Obligations (unless such approval, consent, license or
authorization has been received); (d) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower,
the cost or other consequences (including any adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom; (e) any Receivables Subsidiary; (f) any Unrestricted
Subsidiary; or (g) any CFC or CFC Holdco or any direct or indirect Subsidiary of
any CFC or CFC Holdco.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to or on
account of a Recipient, (a) any Taxes imposed on or measured by net or gross
income (however denominated), net worth or profits, franchise (and similar)
Taxes or branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, any U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect at the time (i) such Lender becomes a party hereto
or acquires such interest in the Loan or Commitment (other than pursuant to the
Borrower’s request under Section 10.13) or (ii) such Lender designates a new
Lending Office, except in each case to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new Lending Office (or assignment), to receive additional amounts from a Loan
Party with respect to such Taxes pursuant to Section 3.01; (c) any Taxes
attributable to such Recipient’s failure to comply with Section 3.01(d); and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Extended Revolving Credit Commitment” has the meaning set forth in
Section 2.15.

“Extended Term Loan” has the meaning set forth in Section 2.15.

“Extending Lender” has the meaning set forth in Section 2.15.

“Extension” has the meaning set forth in Section 2.15.

 

27



--------------------------------------------------------------------------------

“Extension Offer” has the meaning set forth in Section 2.15.

“Facility” means the Term Loans, the Revolving Credit Facility or the Letter of
Credit Sublimit, as the context may require.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

“FATCA” means Sections 1471 through 1474 of the Code as of April 24, 2014 (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor version
described above), any current or future Treasury regulations or official
administrative interpretations thereof and any intergovernmental agreements
entered into in connection with the implementation thereof.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1.00%) charged to Citibank on such day on such transactions as determined by the
Administrative Agent.

“Financial Covenant Event of Default” has the meaning set forth in
Section 8.01(b).

“First Amendment Effective Date” has the meaning set forth in Amendment No. 1.

“First Amendment Effective Date Transaction Expenses” means any fees or expenses
incurred or paid by the Borrower or any of its Subsidiaries in connection with
the First Amendment Effective Date Transactions and the transactions
contemplated thereby.

“First Amendment Effective Date Transactions” means, collectively (a) the
execution and delivery of Amendment No. 1, (b) the issuance of the 2025 Senior
Notes, (c) the prepayment of $200 million aggregate principal amount of Term
Loans (such prepayment, the “First Amendment Effective Date Prepayment”) and
(d) the payment of First Amendment Effective Date Transaction Expenses.

“Foreign Currency Letter of Credit” has the meaning set forth in
Section 2.03(p).

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

28



--------------------------------------------------------------------------------

“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, the Borrower or any of its
Subsidiaries with respect to employees employed outside the United States (other
than benefit plans, programs or agreements that are mandated by applicable
Laws).

“Foreign Subsidiary” means (i) any Subsidiary which is not a Domestic Subsidiary
or (ii) any Subsidiary of a Subsidiary described in the preceding clause (i).

“Form 10” means the registration statement on Form 10, originally filed by the
Borrower with the SEC on November 22, 2013, as amended or supplemented.

“Four Quarter EBITDA” means, as of any date of determination, Consolidated
Adjusted EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period for which Required Financial Statements have been
delivered, in each case with such pro forma adjustments to Consolidated Adjusted
EBITDA as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of Consolidated Net Leverage Ratio as
determined in good faith by the Borrower.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, subject to Section 1.03.

“Governmental Authority” means any nation or government, any state, county,
provincial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection or deposit in the ordinary course of business),
direct or indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

 

29



--------------------------------------------------------------------------------

“Guarantors” means (a) the Subsidiary Guarantors and (b) with respect to
obligations and liabilities owing by any Loan Party (other than the Borrower) or
Non-Guarantor Subsidiary in respect of Lines of Credit, Secured Hedge Agreements
or Treasury Services Agreements, the Borrower.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes that are
regulated pursuant to applicable Environmental Law.

“Hedge Bank” means any Person that is the Administrative Agent, an Arranger or a
Lender or an Affiliate of the Administrative Agent, an Arranger or a Lender at
the time it enters into a Line of Credit, Secured Hedge Agreement or a Treasury
Services Agreement (or, in the case of a Line of Credit, Secured Hedge Agreement
or Treasury Services Agreement that is in effect on the Closing Date, any Person
that is the Administrative Agent, an Arranger or a Lender or an Affiliate of the
Administrative Agent, an Arranger or a Lender as of the Closing Date), as
applicable, in its capacity as a party thereto, and (other than a Person already
party hereto as a Lender) delivers to the Administrative Agent a letter
agreement reasonably satisfactory to it (i) appointing the Collateral Agent as
its agent under the applicable Loan Documents and (ii) agreeing to be bound by
Sections 9.09 and 10.05 as if it were a Lender.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks or commodity pricing risks either generally or
under specific contingencies.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary of the Borrower that does not have
assets (after intercompany eliminations) in excess of $15.0 million or annual
revenues in excess of $7.5 million (provided that the assets (after intercompany
eliminations) of all Immaterial Subsidiaries (other than those that would be
Excluded Subsidiaries even if they were not Immaterial Subsidiaries) shall not
exceed $100 million in the aggregate and the annual revenues of all Immaterial
Subsidiaries (other than those that would be Excluded Subsidiaries even if they
were not Immaterial Subsidiaries) shall not exceed $100 million in the
aggregate), in each case as determined as of the date of the most recent
Required Financial Statements that have been delivered.

“Incremental Amendment” has the meaning set forth in Section 2.13(c).

“Incremental Term Loans” has the meaning set forth in Section 2.13(a).

 

30



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person on the day of determination,
without duplication:

(a)    the principal in respect of (i) any indebtedness of such Person for
borrowed money and (ii) indebtedness evidenced by bonds, notes (other than notes
in favor of trade creditors evidencing trade payables incurred in the ordinary
course of business), debentures or other similar instruments for the payment of
which such Person is liable;

(b)    the net obligations under all Hedging Obligations of such Person (the
amount of such obligations to be equal at any time to the net payment under such
agreements or arrangements giving rise to such obligation that would be payable
by such Person at the termination of such agreement or arrangement);

(c)    all Attributable Indebtedness in respect of a Sale and Lease-Back
Transaction entered into by such Person and all Capitalized Lease Obligations of
such Person;

(d)    the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of any property (excluding trade payables
incurred in the ordinary course of business), to the extent the same would be
required to be shown as a long-term liability on a balance sheet prepared in
accordance with GAAP;

(e)    the principal amount of all reimbursement obligations of such Person in
respect of letters of credit, bankers’ acceptances or other similar instruments
(the amount of such obligations being equal at any time to the aggregate then
undrawn and unexpired amount of such letters of credit or other similar
instruments plus the aggregate amount of drawings thereunder that have not been
reimbursed) (except to the extent such reimbursement obligations relate to trade
payables incurred in the ordinary course of business);

(f)    the principal component of Indebtedness of the type referred to in clause
(a) of a third Person secured by a Lien on any asset owned by the Person first
referenced in this definition (other than Liens on Equity Interests of
Unrestricted Subsidiaries securing Indebtedness of such Unrestricted
Subsidiaries), whether or not such Indebtedness is assumed by such first Person;
provided, however, that the amount of such Indebtedness will be the lesser of
(i) the Indebtedness so secured and (ii) the fair market value (as determined in
good faith by the Borrower) of the assets of such first Person securing such
Indebtedness; and

(g)    to the extent not otherwise included, any obligation by the Person first
referenced in this definition to be liable for, or to pay, as obligor, guarantor
or otherwise, on Indebtedness of the type referred to in clause (a) of a third
Person (whether or not such items would appear upon the balance sheet of such
obligor or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (A) Contingent Obligations incurred in the ordinary course
of business, (B) deferred or prepaid revenues, (C) trade payables, accrued
expenses and intercompany liabilities arising in the ordinary course of
business, (D) any earn-out obligations until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP, (E) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy underperformed obligations of the
seller of such asset or (F) obligations under or in respect of Receivables
Facilities.

 

31



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.04.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith determination of the
Borrower, qualified to perform the task for which it has been engaged.

“Information” has the meaning set forth in Section 10.07.

“Intellectual Property Security Agreements” has the meaning specified in
Section 4.02(c)(ii)(E).

“Intercreditor Agreement” means a first lien intercreditor agreement among the
Loan Parties, the Administrative Agent, the Collateral Agent and the trustee,
agent or other representative for holders of any Indebtedness (a) incurred
pursuant to Sections 7.02(b)(xxi) or 7.02(b)(xxii) and (b) secured by a Lien on
the Collateral permitted by clause (37), which intercreditor agreement shall be
consistent with the then existing market practice and reasonably acceptable to
the Required Lenders (it being understood that (i) any such intercreditor
agreement shall be considered acceptable to a Lender if made available to such
Lender by the Administrative Agent (through Intralinks or similar facility) and
such Lender is informed that such intercreditor agreement shall be considered
acceptable to it if there is no objection within five Business Days, and no such
objection is made and (ii) such intercreditor agreement shall be deemed accepted
if accepted or deemed accepted by the Required Lenders).

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates, and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, three or
six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, 12 months thereafter, as selected by the Borrower in its
Committed Loan Notice; provided, that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

32



--------------------------------------------------------------------------------

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Internal Reorganization” means the series of internal transactions, including
those described under the “The Spin-Off and the Transactions” and “Certain
Relationships and Related Party Transactions” or otherwise described in the
Form 10 (including the Special Dividend and the IPC Purchase), following which
the Borrower will hold the business constituting the Parent’s current “Time
Inc.” reporting segment consisting principally of its magazine publishing
business and related websites and operations, as described in the Parent’s
Annual Report on Form 10-K for the year ended December 31, 2013.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency, and in each such case with a “stable” or
better outlook.

“Investment Grade Securities” means:

(a)    securities issued or directly and fully guaranteed or insured by the
United States, United Kingdom or Canadian government or any agency or
instrumentality thereof (other than Cash Equivalents);

(b)    debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(c)    investments in any fund that invests exclusively in investments of the
type described in clauses (a) and (b) which fund may also hold immaterial
amounts of cash pending investment or distribution; and

(d)    corresponding instruments in countries other than the United States, the
United Kingdom and Canada customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees of loans), advances or capital contributions (excluding accounts
receivable, trade credit, deposits, advances to customers, dealers, distributors
and suppliers, commission, payroll, travel and similar advances to directors,
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as

 

33



--------------------------------------------------------------------------------

the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property; provided, however,
that endorsements of negotiable instruments and documents in the ordinary course
of business will not be deemed to be an Investment. For purposes of the
definition of “Unrestricted Subsidiary” and Section 7.05:

(a)    “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such Subsidiary) of the fair market value
(as determined in good faith by the Borrower) of the net assets of a Subsidiary
of the Borrower at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Borrower or applicable Restricted Subsidiary shall be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:

(i)    the Borrower’s direct or indirect “Investment” in such Subsidiary at the
time of such redesignation; less

(ii)    the portion (proportionate to the Borrower’s direct or indirect equity
interest in such Subsidiary) of the fair market value (as determined in good
faith by the Borrower) of the net assets of such Subsidiary at the time of such
redesignation; and

(b)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value (as determined in good faith by the Borrower) at
the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment (determined, in the case of any Investment made with assets
of the Borrower or any Restricted Subsidiary, based on the fair market value (as
determined in good faith by the Borrower) at the time of such Investment of the
assets invested), reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by Borrower or a
Restricted Subsidiary in respect of such Investment.

“IP Rights” has the meaning set forth in Section 5.15.

“IPC Note” has the meaning assigned to such term in the preamble to this
Agreement.

“IPC Purchase” has the meaning assigned to such term in the preamble to this
Agreement.

“IPC Repayment” has the meaning assigned to such term in the preamble to this
Agreement.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

34



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning set forth in Section 10.22(b).

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been timely reimbursed or refinanced as a
Revolving Credit Borrowing in accordance with Section 2.03(c).

“L/C Commitment” means, with respect to any L/C Issuer, the aggregate face
amount of Letters of Credit that such L/C Issuer has committed, in writing, to
provide subject to the terms and conditions set forth in this Agreement. The L/C
Commitments of the L/C Issuers as of the First Amendment Effective Date are as
set forth on Schedule 1.01B.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (a) each Person identified on Schedule 1.01B, (b) any other
Revolving Credit Lender that becomes an L/C Issuer in accordance with
Section 2.03(k) following the Closing Date, in each case, in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder and, in the case of clause (b), subject to such Lender’s
acceptance of such appointment and (c) any Affiliate of any L/C Issuer referred
to in clause (a) or (b) above that issues a Letter of Credit under such L/C
Issuer’s L/C Commitment, but such Affiliate shall constitute an L/C Issuer
solely for purposes of Letters of Credit issued by it. Any reference to “L/C
Issuer” herein shall be to the applicable L/C Issuer, as appropriate.

“L/C Obligations” means, as at any date of determination, the Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit plus the
Dollar Equivalent of the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Incremental Term Loan Commitment, any Other Term
Loan Commitment, any Extended Term Loan, any Extended Revolving Credit
Commitment and any Incremental Term Loans, in each case as extended in
accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

35



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the preamble to this Agreement and, as the
context requires, includes an L/C Issuer and its successors and assigns as
permitted hereunder, each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit shall include any standby, commercial or documentary letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $185 million and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or similar agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction in respect of a
security interest; provided that in no event shall an operating lease be deemed
to constitute a Lien.

“Line of Credit” means any agreement between any Loan Party (or any
Non-Guarantor Subsidiary) and any Hedge Bank relating to a bi-lateral line of
credit to be provided by such Hedge Bank, other than any such agreement that, by
its terms, or by the terms of any separate agreement between the parties
thereto, is agreed not to constitute a Line of Credit; provided that (a) any
extensions of credit thereunder are permitted by Section 7.02 and (b) the
aggregate principal amount of extensions of credit under all Lines of Credit
outstanding at any time shall not exceed $20 million.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article II.

 

36



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes (if
any), (c) the Collateral Documents, (d) Amendment No. 1 and (e) other amendments
of and joinders to any Loan Documents that are deemed pursuant to their terms to
be Loan Documents for purposes hereof.

“Loan Extension Agreement” means an agreement among the Borrower and one or more
Extending Lenders implementing the terms of any applicable Extension Offer
pursuant to Section 2.15.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Margin Stock” has the meaning specified in Section 5.12(a).

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their obligations under this
Agreement, or (c) the material rights and remedies of the Administrative Agent
and the Lenders under this Agreement and the other Loan Documents.

“Material Non-Guarantor Subsidiary” means any Non-Guarantor Subsidiary of the
Borrower that has assets (after intercompany eliminations) in excess of
$50 million or annual revenues in excess of $50 million, in each case as
determined as of the date of the most recent Required Financial Statements that
have been delivered.

“Maturity Date” means (a) with respect to the Term Loans, the date that is seven
years after the First Amendment Effective Date and (b) with respect to the
Revolving Credit Facility, the date that is five years after the First Amendment
Effective Date; provided, that if either such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day;
provided, further, that if the Senior Notes are outstanding in an aggregate
principal amount greater than $100,000,000 on the Springing Maturity Date, then
the Maturity Date with respect to the Term Loans and the Revolving Credit
Facility shall be the Springing Maturity Date.

“Maximum Incremental Term Loan Amount” means, at any date of determination, a
principal amount of not greater than (a) $350 million plus (b) additional
amounts, so long as on a Pro Forma Basis after giving effect to the incurrence
of any such Incremental Term Loan or any Permitted Debt Offering (and after
giving effect to any acquisition consummated concurrently therewith), the
Consolidated Secured Net Leverage Ratio is equal to or less than 2.50 to 1.00
for the most recently ended Test Period for which Required Financial Statements
have been delivered; provided, that the principal amount of any Incremental
Facilities incurred pursuant to Section 2.13 or any Permitted Debt Offerings
incurred pursuant to Section 7.02(b)(xxi), in each case shall reduce the amount
in clause (a) on a dollar for dollar basis until reduced to zero. In calculating
the Maximum Incremental Term Loan Amount, the Borrower may utilize capacity
available under both clauses (a) and (b) of the preceding sentence in the same
transaction and under such circumstances amounts incurred

 

37



--------------------------------------------------------------------------------

under clause (a) will be disregarded for purposes of calculating the ratio set
forth in clause (b); provided that absent direction from the Borrower, if
amounts are available under both clauses (a) and (b), the Borrower will be
deemed to have first utilized amounts permitted under clause (b) to the extent
compliant therewith before any utilization under clause (a).

“Maximum Rate” has the meaning specified in Section 10.09.

“MIRE Event” means, if there are any Mortgages at such time, any increase,
extension of the maturity or renewal of any of the Commitments or Loans
(including an Incremental Amendment or an Extension, but excluding for the
avoidance of doubt (a) any continuation or conversion of borrowings, (b) the
making of any Loan or (c) the issuance, renewal or extension of Letters of
Credit).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” has the meaning specified in Section 6.11(c).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person and its Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

“Net Proceeds” means:

(a)    with respect to any Disposition or Casualty Event, 100% of the cash
proceeds actually received by the Borrower or any of its Restricted Subsidiaries
from such Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents and Credit Agreement Refinancing Indebtedness) on such asset,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) Taxes paid or payable as a
result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any of its
Restricted Subsidiaries including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided, that, if the Borrower
intends to use any portion of

 

38



--------------------------------------------------------------------------------

such proceeds to acquire, maintain, develop, construct, improve, upgrade or
repair assets useful in the business of the Borrower or any of its Restricted
Subsidiaries or to make Permitted Acquisitions or any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person (or any subsequent investment made in a Person, division or line of
business previously acquired), in each case within 15 months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 15 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 15 month period but within such 15 month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Proceeds are not so used prior to the expiration of the period
ending 180 days after the end of such 15 month period, such remaining portion
shall constitute Net Proceeds as of the date of such termination or expiry
without giving effect to this proviso); and

(b)    with respect to any Indebtedness, 100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any of its Restricted
Subsidiaries of such Indebtedness, net of all taxes and fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Subsidiaries
shall be disregarded.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Guarantor Subsidiary” means any Restricted Subsidiary that is not a
Guarantor.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (b) obligations of any Loan Party (or any Non-Guarantor
Subsidiary) arising under any Line of Credit, Secured Hedge Agreement or any
Treasury Services Agreement, excluding, in the case of clauses (a) and (b), with
respect to any Guarantor at any time, any Excluded Swap Obligations with respect
to such Guarantor (or such Non-Guarantor Subsidiary) at such time. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan

 

39



--------------------------------------------------------------------------------

Documents include (i) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (ii) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender may
elect to pay or advance on behalf of such Loan Party in accordance with this
Agreement.

“obligations” means any principal (including any accretion), interest (including
any interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities, and guarantees of payment of such principal (including any
accretion), interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control, which administers and enforces U.S. economic sanctions
regulations set forth under (31 C.F.R. Subtitle B, Chapter V).

“Organization Documents” means, (a) with respect to any corporation, the
certificate, charter or articles of incorporation and the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in Section 2.04(b)(i).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax, other than any connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents.

“Other Encumbrances” has the meaning specified clause (5) of Section 7.01.

“Other Taxes” has the meaning specified in Section 3.01(b).

 

40



--------------------------------------------------------------------------------

“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder to fund Other Term Loans of the applicable Refinancing Series
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Term Loans and Revolving
Credit Loans on any date, the outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) , as the case may be, occurring on such date; and (b) with respect to
any L/C Obligations on any date, the outstanding amount thereof on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Parent” means Time Warner Inc., a Delaware corporation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning set forth in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Perfection Certificate” means a certificate in the form of Exhibit F-1 hereto
or any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit F-2 hereto or any other form approved by the Collateral Agent.

“Permitted Acquisition” means any Investment permitted under clause (c) of the
definition of Permitted Investments.

“Permitted Additional L/C Currency” means any currency (other than Euros or
Sterling) in which a Letter of Credit is denominated, as agreed between the
Borrower and the applicable L/C Issuer in its discretion.

 

41



--------------------------------------------------------------------------------

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Sections 2.04(b) and 7.04.

“Permitted Debt Offering” means any issuance of senior secured or junior secured
or senior unsecured or junior unsecured Indebtedness by any Loan Party after the
Closing Date through an incurrence of term loans or through a public offering or
private issuance of debt securities under Rule 144A or Regulation S under the
Securities Act, or otherwise; provided that, (a) such Indebtedness may be
secured by a first priority Lien on the Collateral that is pari passu with the
Lien securing the Obligations (other than any Permitted Debt Offering
Indebtedness incurred in the form of term loans, which shall not be secured by a
first priority Lien on the Collateral), or may be secured by a Lien ranking
junior to the Lien on the Collateral securing the Obligations or may be
unsecured; (b) such Indebtedness is not secured by any collateral other than the
Collateral securing the Obligations; (c) such Indebtedness does not mature on or
prior to the Latest Maturity Date of, or have a shorter Weighted Average Life to
Maturity than, the Term Loans; (d) the covenants and events of default in
respect of such Indebtedness, taken as a whole, are substantially similar, or
more favorable to the Loan Parties than, those governing the Senior Notes and
the 2025 Senior Notes or are otherwise not more restrictive to the Loan Parties
in the aggregate than those set forth in this Agreement (it being understood to
the extent that any financial maintenance covenant is added for the benefit of
any Permitted Debt Offering, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of any corresponding existing Facility);
(e) a certificate of a Responsible Officer of the issuing Loan Party delivered
to the Administrative Agent at least three Business Days (or such shorter period
as the Administrative Agent may reasonably agree) prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the issuing Loan Party has
determined in good faith that such terms and conditions satisfy the foregoing
requirements shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirements; and (f) none of the Borrower’s Subsidiaries (other
than the Loan Parties) is a guarantor or borrower under such Permitted Debt
Offering. Any debt securities (including registered debt securities) issued by
any Loan Party in exchange for any Indebtedness issued in connection with a
Permitted Debt Offering in accordance with the terms of a registration rights
agreement entered into in connection with the issuance of such Permitted Debt
Offering Indebtedness shall also be considered a Permitted Debt Offering.

“Permitted Investments” means:

(a)    any Investment in the Borrower or any of its Restricted Subsidiaries;
provided, that any Investment by the Loan Parties in Non-Guarantor Subsidiaries
pursuant to this clause (a), together with, but without duplication of,
Investments made by Loan Parties in Non-Guarantor Subsidiaries pursuant to
clause (c) below, Indebtedness of a Non-Guarantor Subsidiary owing to the
Borrower or a Subsidiary Guarantor incurred pursuant to Section 7.02(b)(vii) and
Disposition Deficiencies shall not exceed an aggregate amount outstanding equal
to the greater of (x) $200 million and (y) 33% of Four Quarter EBITDA at the
time of such Investment;

 

42



--------------------------------------------------------------------------------

(b)    any Investment in cash, the Senior Notes, the 2025 Senior Notes, Cash
Equivalents and Investments that were Cash Equivalents when made;

(c)    any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person if as a result of such Investment (i) such Person becomes a Restricted
Subsidiary, or (ii) such Person, in one transaction or a series of related
transactions, is merged, consolidated or amalgamated with or into, or transfers
or conveys substantially all of its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary; provided:

(i)    that any Investment by the Loan Parties in a Person that becomes a
Non-Guarantor Subsidiary pursuant to this clause (c), together with, but without
duplication of, Investments made by Loan Parties in Non-Guarantor Subsidiaries
pursuant to clause (a) above, Indebtedness of a Non-Guarantor Subsidiary owing
to the Borrower or a Subsidiary Guarantor incurred pursuant to
Section 7.02(b)(vii) and Disposition Deficiencies, shall not exceed an aggregate
amount outstanding equal to the greater of (x) $200 million and (y) 33% of Four
Quarter EBITDA at the time of such Investment;

(ii)    no Event of Default shall exist either immediately before or after such
purchase or acquisition;

(iii)    such Investment is in compliance with Section 7.10 regarding Change in
Nature of Business; and

(iv)    Section 6.11 shall be complied with respect to such newly acquired
Restricted Subsidiary and property;

and, in each case, any Investment held by such Person at the time such Person
becomes a Restricted Subsidiary; provided, that such Investment was not acquired
by such Person in contemplation of such acquisition, merger, consolidation,
amalgamation, transfer or conveyance;

(d)    any Investment in securities or other assets not constituting cash or
Cash Equivalents and received in connection with a Disposition made pursuant to
Section 7.04;

(e)    any Investment (i) existing on the Closing Date or made pursuant to
binding commitments in effect on the Closing Date, (ii) made pursuant to the
Spin-Off Documents, or (iii) consisting of any replacement, refinancing,
extension, modification or renewal of any Investment existing on the Closing
Date or made pursuant to the Spin-Off Documents; provided that the amount of any
such Investment may only be increased (A) as required by the terms of such
Investment as in existence on the Closing Date or (B) as otherwise permitted
under this Agreement;

 

43



--------------------------------------------------------------------------------

(f)    any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(i)    in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable;

(ii)    as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default; or

(iii)    as a result of the settlement, compromise or resolution of litigation,
arbitration or other disputes with Persons who are not Affiliates of the
Borrower;

(g)    Hedging Obligations permitted under Section 7.02(b)(ix);

(h)    Investments the payment for which consists of Equity Interests (exclusive
of Disqualified Stock) of the Borrower; provided, however, that such Equity
Interests will not increase the amount available for Restricted Payments under
Section 7.05(a)(iii);

(i)    guarantees of Indebtedness permitted under Section 7.02;

(j)    any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 7.07(b) (except
transactions described in clauses (2), (6), (8), (9), (11), (13) and
(17) thereof);

(k)    Investments consisting of (i) purchases and acquisitions of inventory,
supplies, material, services or equipment, or other similar assets or purchases
of contract rights or licenses or leases of intellectual property, in each case
in the ordinary course of business or (ii) the leasing or licensing of
intellectual property in the ordinary course of business or the leasing,
licensing or contribution of intellectual property pursuant to joint marketing
arrangements with other Persons;

(m)    Investments in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any Person that, in the good faith determination of
the Borrower, are necessary or advisable to effect any Receivables Facility or
any repurchases in connection therewith;

(n)    advances to, or guarantees of Indebtedness of, officers, directors and
employees of the Borrower and its Subsidiaries not in excess of $5.0 million
outstanding at any one time, in the aggregate;

(o)    loans and advances to officers, directors and employees of the Borrower
or its Subsidiaries for business-related travel expenses, moving expenses,
payroll expenses and other similar expenses, in each case incurred in the
ordinary course of business or consistent with past practice or to fund such
Person’s direct or indirect purchase of Equity Interests of the Borrower;

(p)    any Investment by the Borrower or any of its Restricted Subsidiaries in
an Unrestricted Subsidiary or a joint venture engaged in a Similar Business in
an aggregate

 

44



--------------------------------------------------------------------------------

amount, taken together with all other Investments made pursuant to this
clause (p) that are at the time outstanding, not to exceed the greater of (i)
$300.0 million and (ii) 50% of Four Quarter EBITDA (with the fair market value
(as determined in good faith by the Borrower) of each Investment being measured
at the time made and without giving effect to subsequent changes in value);
provided, however, that if any Investment pursuant to this clause (p) is made in
any Person that is not a Restricted Subsidiary at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
Investment will thereafter be deemed to have been made pursuant to clauses (a)
or (c) above and shall not be included as having been made pursuant to this
clause (p);

(q)    any Investment in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(r)    endorsements for collection or deposit in the ordinary course of
business;

(s)    Investments resulting from pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business or that
are made in connection with Permitted Liens;

(t)    advances, prepayments, loans or extensions of credit to customers and
suppliers in the ordinary course of business;

(u)    Investments in joint ventures to the extent required by, or made pursuant
to, customary buy/sell arrangements between the joint venture parties set forth
in the joint venture arrangements and similar binding arrangements; and

(v)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practice.

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided, that (a) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted Pari Passu Secured Refinancing Debt and is not secured
by any property or assets of the Borrower or any Restricted Subsidiary other
than the Collateral, (b) such Indebtedness may be secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted Pari Passu Secured Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
Credit Agreement Refinancing Indebtedness, (c) a Representative acting on behalf
of the holders of such Indebtedness shall have become party to or otherwise
subject to the provisions of a Second Lien Intercreditor Agreement with the
Borrower, the Subsidiary Guarantors and the Administrative Agent, and (d) such
Indebtedness meets the Permitted Other Debt Conditions. Permitted Junior Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

45



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning assigned to such term in Section 7.01.

“Permitted Other Debt Conditions” means, in respect of any Indebtedness other
than the Obligations, that such Indebtedness (a) does not mature or have
scheduled amortization payments of principal or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default), in each case prior to the Latest Maturity Date at the time such
Indebtedness is incurred, (b) is not at any time guaranteed by any Subsidiaries
other than any Subsidiary Guarantors, (c) to the extent secured, the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(d) in regard to any Refinancing Notes, the other terms and conditions
(excluding pricing and optional prepayment or redemption terms) are
substantially identical to or (taken as a whole) less favorable to the investors
providing such Refinancing Notes than the those applicable to the Term Loans
being refinanced (except for covenants or other provisions applicable only to
periods after the latest final maturity date of the Term Loans and it being
understood that the terms contained in the Senior Notes Indenture and the 2025
Senior Notes Indenture satisfy the requirements of this clause (d)); provided,
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of the applicable
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness and drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirements of this clause (d) shall be
conclusive evidence that such terms and conditions satisfy such requirements.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes; provided, that (a) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (b) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than any Subsidiary Guarantors, (c) such Indebtedness,
(i) unless incurred as a Term Loan under this Agreement, does not mature or have
scheduled amortization or payments of principal (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default) prior to the date that is the
Latest Maturity Date at the time such Indebtedness is incurred or issued, and
(ii) if incurred as a term loan under this Agreement, does not mature earlier
than, or have a Weighted Average Life to Maturity shorter than, the applicable
Refinanced Debt, (d) the security agreements relating to such Indebtedness (to
the extent such Indebtedness is not incurred hereunder) are substantially the
same as or more favorable to the Loan Parties than the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (e) to the extent such Indebtedness is not incurred hereunder, a
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of

 

46



--------------------------------------------------------------------------------

an Intercreditor Agreement with the Administrative Agent and (f) such
Indebtedness, if consisting of Refinancing Notes, satisfies clause (d) of the
definition of Permitted Other Debt Conditions. Permitted Pari Passu Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Payments” has the meaning set forth in Section 7.05(b).

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured notes or loans; provided, that (a) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and (b) meets
the Permitted Other Debt Conditions.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” as such term is defined in Section 3(3)
of ERISA established or maintained by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Platform” has the meaning assigned to such term in Section 6.02(b).

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Premium” has the meaning specified in Section 2.04(a)(ii).

“Pro Forma Balance Sheet” means a pro forma combined balance sheet of the
Parent’s Time Inc. publishing segment that is prepared using the most recent
such balance sheet included in the Audited Financial Statements and Quarterly
Financial Statements (if any) delivered to the Administrative Agent, with such
changes as necessary to give pro forma effect to the Transactions as though the
Transactions had been consummated on the date of such balance sheet.

“Pro Forma Basis” and “Pro Forma Compliance” mean, with respect to compliance
with any test or covenant hereunder, that such test or covenant shall have been
calculated in accordance with Section 1.08.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided, that if such Commitments have been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

 

47



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section 6.02(b).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guarantee or grant of the relevant
security interest becomes effective with respect to such Swap Obligation, has
total assets exceeding $10 million or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Quarterly Financial Statements” means the unaudited combined balance sheet and
related unaudited combined statements of income and cash flows of the Parent’s
Time Inc. publishing segment, prepared on a stand-alone basis for each fiscal
quarter ended after December 31, 2013, and at least 60 days prior to the Closing
Date.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Facilities publicly available, a nationally recognized
statistical rating organization or organizations, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

“Ratio” means each of (a) the Consolidated Secured Net Leverage Ratio and
(b) the Consolidated Net Leverage Ratio.

“Real Property” means, collectively, all right, title and interest in and to any
and all parcels of or interests in real property owned by a Loan Party, together
with, in each case, all improvements and appurtenant fixtures.

“Receivables Exposure” means, in respect of any Receivables Facility at any
time, the amount that would be required to repay, discharge or satisfy all
obligations owing to lenders or other third party investors that have made loans
to the relevant Receivables Subsidiary or otherwise purchased interests in the
receivables sold to the relevant Receivables Subsidiary or extended credit in
respect thereof, if such Receivables Facility were to be terminated at such
time.

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower or any of its Restricted Subsidiaries (other
than a Receivables Subsidiary) pursuant to which the Borrower or any of its
Restricted Subsidiaries sells its accounts receivable to either (a) a Person
that is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
sells its accounts receivable to (or finances its accounts receivable with) one
or more Persons that are not Restricted Subsidiaries.

 

48



--------------------------------------------------------------------------------

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in, one or more Receivables Facilities and other
activities reasonably related thereto.

“Recipient” means the Administrative Agent, any Lender and any L/C Issuer, as
applicable.

“Refinance” means, in respect of any Indebtedness, Disqualified Stock or
Preferred Stock, to refinance, extend, renew, refund, repay, prepay, redeem,
defease or retire, or to issue other Indebtedness, Disqualified Stock or
Preferred Stock in exchange or replacement for, such Indebtedness, Disqualified
Stock or Preferred Stock. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, and (c) each Additional
Refinancing Lender and each Lender that agrees to provide any portion of the
Other Term Loans or Other Term Loan Commitments incurred pursuant thereto, in
accordance with Section 2.14, and provided, that the Indebtedness pursuant to
any such Refinancing Amendment (i) does not mature earlier than, or have a
Weighted Average Life to Maturity shorter than, the applicable Refinanced Debt
and (ii) is not at any time guaranteed by any Subsidiaries other than Subsidiary
Guarantors.

“Refinancing Indebtedness” means Indebtedness, Disqualified Stock or Preferred
Stock (including any Indebtedness, Disqualified Stock or Preferred Stock
incurred to pay premiums (including tender premiums), accrued interest,
defeasance costs and reasonable fees and expenses in connection therewith) that
Refinances any Indebtedness, Disqualified Stock or Preferred Stock existing on
the Closing Date or incurred thereafter in compliance with this Agreement,
including Indebtedness, Disqualified Stock or Preferred Stock that Refinances
Refinancing Indebtedness; provided that such Refinancing Indebtedness:

(1)    either (A) has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being Refinanced or (B) does not require payments of principal
(other than any such payment that may arise as a result of an acceleration
following default or pursuant to customary change of control, asset sale or
casualty event provisions) prior to the date that is 91 days following the final
scheduled maturity of the Facility;

(2)    to the extent such Refinancing Indebtedness refinances (A) Indebtedness
subordinated in right of payment to the Facilities or any Guarantee thereof,
such Refinancing

 

49



--------------------------------------------------------------------------------

Indebtedness is subordinated in right of payment to the Facilities or the
Guarantee, as applicable, at least to the same extent as the Indebtedness being
Refinanced or (ii) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness must be Disqualified Stock or Preferred Stock, respectively; and

(3)    shall not include:

(A)    Indebtedness, Disqualified Stock or Preferred Stock of a Non-Guarantor
Subsidiary that refinances Indebtedness, Disqualified Stock or Preferred Stock
of the Borrower or a Subsidiary Guarantor; or

(B)    Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary.

“Refinancing Notes” means Credit Agreement Refinancing Indebtedness incurred in
the form of notes rather than loans.

“Refinancing Series” means all Other Term Loans or Other Term Loan Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Other Term Loans or Other Term Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same terms, including the same
yield (taking into account any applicable interest rate margin, original issue
discount, up-front fees and any LIBOR “floor”) and amortization schedule (if
any).

“Refunding Capital Stock” has the meaning set forth in Section 7.05(b)(ii).

“Register” has the meaning set forth in Section 10.06(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Rejection Notice” has the meaning set forth in Section 2.04(b)(v).

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided, that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would be or become a Restricted
Subsidiary.

“Related Parties” means, with respect to any Person, its Affiliates and the
directors, officers, employees, agents, advisors and representatives of such
Person and its Affiliates.

 

50



--------------------------------------------------------------------------------

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.

“Representative” means, with respect to any Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Repricing Transaction” means (a) any prepayment (including by way of any
refinancing, replacement or conversion) of all or a portion of the initial Term
Loans with proceeds from the incurrence by the Borrower of any new long-term
financing in the bank debt market having an All-In Yield that is less than the
All-In Yield of the initial Term Loans (excluding any prepayments or
refinancings in connection with a Change of Control) (as such comparable yields
are determined in the reasonable judgment of the Administrative Agent consistent
with generally accepted financial practices) or (b) any amendment to this
Agreement reducing the All-In Yield of the initial Term Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

“Required Class Lenders” means, as of any date of determination (subject to
Section 10.01(f)), Lenders of a Class having more than 50% of the sum of (a) the
Total Outstandings (with, in the case of the Revolving Credit Facility, the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition) of all Lenders of such Class and (b) the aggregate unused
Commitments of all Lenders of such Class; provided, that the unused Commitment
and the portion of the Total Outstandings of such Class held or deemed held by,
any Defaulting Lender of such Class shall be excluded for purposes of making a
determination of Required Class Lenders.

“Required Financial Statements” means the financial statements required to be
delivered pursuant to Sections 6.01(a) and (b).

“Required Lenders” means, as of any date of determination (subject to
Section 10.01(f)), Lenders having more than 50% of the sum of the (a) Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term Commitments, and
(c) aggregate unused Revolving Credit Commitments; provided, that the unused
Term Commitment and unused Revolving Credit Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

51



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent; provided that, for the purposes of
Section 6.03, “Responsible Officer” shall only mean the chief executive officer,
president, chief financial officer, treasurer or chief accounting officer or
other similar officer of the Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted solely in his/her representative capacity on
behalf of such Loan Party and not individually.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning set forth in Section 7.05(a).

“Restricted Subsidiary” means, at any time, each direct and indirect Subsidiary
of the Borrower (including any Foreign Subsidiary) that is not then an
Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary while such
entity remains a Subsidiary of the Borrower, such Subsidiary shall be included
in the definition of “Restricted Subsidiary”. For purposes of this Agreement,
and the interpretation thereof, for all periods prior to the completion of the
Spin-Off (including on and after the Closing Date), the Subsidiaries of the
Parent that will be Subsidiaries of the Borrower upon completion of the Spin-Off
will be deemed to have been Restricted Subsidiaries of the Borrower (other than
as specified in the definition of “Unrestricted Subsidiaries”).

“Revaluation Date” means (a) with respect to any Letter of Credit denominated in
an Alternative Currency, (i) the date of issuance of such Letter of Credit,
(ii) each date such Letter of Credit is amended to increase its stated amount,
(iii) each date that such Letter of Credit is extended or renewed, (iv) each
date of any payment by the applicable L/C Issuer under such Letter of Credit,
(v) if such Letter of Credit is denominated in a Permitted Additional L/C
Currency, such additional dates as the Administrative Agent or applicable L/C
Issuer shall reasonably determine based on changes in exchange rates, and
(vi) the last Business Day of each March, June, September and December (unless a
Revaluation Date shall have occurred in respect of such Letter of Credit
pursuant to clause (i), (ii), (iii), (iv) or (v) above less than 30 days prior
to such last Business Day) and (b) with respect to any Revolving Credit
Borrowing denominated in an Alternative Currency, the date of commencement of
each Interest Period for such Revolving Credit Borrowing.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and Class, and in the same currency,
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Revolving Credit Lenders of such Class pursuant to
Section 2.01(b).

 

52



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and (b) purchase participations in L/C Obligations in respect of
Letters of Credit, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth, and opposite such Lender’s name on Schedule
1.01A under the caption “Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.13). The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders on the First Amendment Effective Date is
$300 million.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender at any
time, the Dollar Equivalent of the sum of the outstanding principal amount of
each of such Revolving Credit Lender’s Revolving Credit Loans and its Pro Rata
Share of the amount of the L/C Obligations .

“Revolving Credit Facility” means, at any time, the credit facility represented
by the aggregate amount of the Revolving Credit Lenders’ Revolving Credit
Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit B-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“Revolving Extension Offers” has the meaning specified in Section 2.15(a).

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial, Inc., or any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any direct or indirect arrangement
providing for the leasing by the Borrower or any of its Restricted Subsidiaries
of any real or tangible personal property (other than a lease for a term not
exceeding 12 months), which property has been or is to be sold or transferred
for value by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“Same Day Funds” means immediately available funds.

“Sanction” or “Sanctions” means any international economic sanction (transaction
prohibition or asset-freeze) issued, administered or enforced by the United
States Government (including OFAC), the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other applicable governmental
authority.

 

53



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, any country or territory designated for
comprehensive economic Sanctions that broadly restrict trade and investment with
that country or territory. As of October 11, 2017, each of the following
countries is a Sanctioned Country: Cuba, Iran, North Korea, Sudan, Syria and the
Crimea region of Ukraine.

“Sanctioned Person” means, (a) any Person named on any publicly available list
related to Sanctions maintained by OFAC, the U.S. Department of State’s
Sanctioned Entity List, and other similar publicly available sanctions lists
maintained by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom; (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons.

“SEC” means the U.S. Securities and Exchange Commission.

“Second Lien Intercreditor Agreement” means a second-lien intercreditor
agreement among the Loan Parties, the Administrative Agent, the Collateral Agent
and the trustee, agent or other representative for holders of any Indebtedness
(a) constituting Permitted Junior Secured Refinancing Debt and (b) secured by a
Lien on the Collateral that is (i) permitted by clause (37) and (ii) on a second
priority (or other junior priority) basis to the liens securing the Obligations
and the obligations in respect of any Permitted Pari Passu Secured Refinancing
Debt and (iii) is not secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, which intercreditor agreement
shall be consistent with the then existing market practice and reasonably
acceptable to the Required Lenders (it being understood that (A) any such
intercreditor agreement shall be considered acceptable to a Lender if made
available to such Lender by the Administrative Agent (through Intralinks or
similar facility) and such Lender is informed that such intercreditor agreement
shall be considered acceptable to it if there is no objection within five
Business Days, and no such objection is made and (B) such intercreditor
agreement shall be deemed accepted if accepted or deemed accepted by the
Required Lenders).

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party (or Non-Guarantor Subsidiary)
and any Hedge Bank, other than any such Swap Contract that, by its terms, or by
the terms of any separate agreement between the parties thereto, is agreed not
to constitute a Secured Hedge Agreement.

“Secured Indebtedness” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien. For the avoidance of doubt,
Attributable Indebtedness will be considered to be secured by the assets that
are the subject of a Sale and Lease-Back Transaction.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks and each co-agent or sub-agent appointed by
the Administrative Agent or Collateral Agent from time to time pursuant to
Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

54



--------------------------------------------------------------------------------

“Security Agreement” has the meaning specified in Section 4.02(c)(ii).

“Senior Notes” means the Borrower’s senior unsecured notes due 2022 in an
aggregate original principal amount of $700 million issued under the Senior
Notes Indenture (of which approximately $575 million aggregate principal amount
remained outstanding immediately prior to the issuance of the 2025 Senior
Notes).

“Senior Notes Indenture” means the indenture for the Senior Notes, entered into
among the Borrower as issuer, Wells Fargo Bank, National Association, as
trustee, and the other entities from time to time party thereto, as the same may
be amended, modified, supplemented, replaced or refinanced to the extent not
prohibited by this Agreement.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement between the Parent and the Borrower, to be dated on or prior to the
Distribution Date.

“Similar Business” means any business, services or activities conducted or
proposed to be conducted by the Borrower or any of its Subsidiaries on the
Closing Date or any business, services or activities that are similar,
reasonably related, incidental, complementary or ancillary to any of the
foregoing or are extensions or developments of any thereof.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person is greater than the amount that will be required to pay the probable
liability of such Person on the sum of its debts and other liabilities,
including contingent liabilities; (c) such Person has not incurred debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise); and (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.06(h).

“Special Dividend” has the meaning assigned to such term in the preamble to this
Agreement.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation (as “Restricted” or “Unrestricted”), merger,
amalgamation, consolidation, Incremental Term Loan or any other transaction, in
each case that by the terms of this Agreement requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a “Pro Forma Basis”.

“Spin-Off” means the Internal Reorganization and the Distribution.

 

55



--------------------------------------------------------------------------------

“Spin-Off Documents” means the Separation and Distribution Agreement, Transition
Services Agreement, Tax Matters Agreement, Employee Matters Agreement and any
other instruments, assignments, documents and agreements executed in connection
with the implementation of the transactions contemplated by any of the
foregoing.

“Springing Maturity Date” means January 14, 2022.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means:

(a)    any Indebtedness of the Borrower which is by its terms subordinated in
right of payment to the Obligations; and

(b)    any Indebtedness of a Guarantor which is by its terms subordinated in
right of payment to the Guaranty of such Guarantor.

“Subsidiary” means, with respect to any Person:

(a)    any corporation, association, or other business entity (other than a
partnership, limited liability company or similar entity) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof; and

(b)    any partnership, limited liability company or similar entity of which

(i) more than 50% of the voting interests or general partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise; and

(ii) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Subsidiary Guarantor” means (a) any Restricted Subsidiary listed on
Schedule 1.01C and party hereto as of the Closing Date that Guarantees the
Obligations pursuant to Article XI and (b) those Restricted Subsidiaries that
become a party hereto after the Closing Date and Guarantee the Obligations
pursuant to Article XI, in each case until its Guarantee is released or
terminated in accordance with the terms hereof.

“Successor Company” has the meaning specified in Section 7.03(d).

“Survey” means a survey of any Real Property subject to a Mortgage (and all
improvements thereon) which is (a) prepared by a surveyor or engineer licensed
to perform surveys in the jurisdiction where such Real Property is located and
(b) complying in all material respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date of preparation of such survey.

 

56



--------------------------------------------------------------------------------

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1 a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps and
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap.

“TARGET Day” means any day on which TARGET2 is open for business.

“TARGET2” means the Trans-European Automated Real Time Gross Settlement Express
transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

“Taxes” means any present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authority, including any interest, additions to tax and penalties applicable
thereto.

“Tax Group” has the meaning specified in Section 7.05(b)(xii).

“Tax Matters Agreement” means the Tax Matters Agreement between the Parent and
the Borrower, to be dated on or prior to the Distribution Date.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and Class and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A under
the caption “Term Commitment” or in the Assignment and Assumption pursuant to
which such Term Lender

 

57



--------------------------------------------------------------------------------

becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Section 2.13). The
aggregate amount of the Term Commitments as of April 24, 2014 was $700 million.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means a Loan made pursuant to Section 2.01(a). On the First
Amendment Effective Date, after giving effect to the First Amendment Effective
Date Prepayment, the outstanding principal amount of Term Loans is
$462.25 million.

“Term Loan Standstill Period” has the meaning set forth in Section 8.01(b).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Term Extension Offers” has the meaning specified in Section 2.15(a).

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower then last ended.

“Threshold Amount” means $50 million (or the equivalent thereof in any foreign
currency).

“Title Policy” means a policy of title insurance (or marked-up title insurance
commitment having the effect of a policy of title insurance) insuring the Lien
of a Mortgage as a valid mortgage Lien (subject only to Permitted Liens and such
other exceptions to title reasonably acceptable to the Administrative Agent) on
the mortgaged property described therein in the amount equal to no more than the
fair market value of such mortgaged property, issued by a title company
reasonably acceptable to the Collateral Agent which shall (a) to the extent
necessary, include such reinsurance arrangements (with provisions for direct
access, if necessary) as shall be reasonably acceptable to the Collateral Agent;
(b) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount)
if multiple policies are simultaneously issued; and (c) have been supplemented
by such endorsements as shall be reasonably requested by the Collateral Agent
(including endorsements, if available, on matters relating to usury, first loss,
zoning, contiguity, revolving credit, doing business, public road access,
survey, variable rate, environmental lien, subdivision, mortgage recording tax,
separate tax lot, revolving credit and so-called comprehensive coverage over
covenants and restrictions); provided that, where the cost of a zoning
endorsement is excessive in light of the nature of the transaction the
Administrative Agent shall reasonably consider the Borrower’s requests to waive
such zoning endorsement and to provide a zoning opinion, report or other letter
in form and substance reasonably satisfactory to the Administrative Agent.

 

58



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of (a) all Loans and
all L/C Obligations or (b) if the context requires, all Loans and all L/C
Obligations of the applicable Class.

“Transactions” means (1) (A) the Spin-Off, (B) any other transactions
contemplated by, or pursuant to, the Spin-Off Documents or otherwise in
connection with the Spin-Off (including any cancellation or termination of
Indebtedness, agreements, arrangements, commitments or understandings, including
intercompany accounts payables, receivables or Indebtedness, between the
Borrower or any of its Restricted Subsidiaries, on the one hand, and the Parent
or any of its other Subsidiaries, on the other hand, and making certain
intercompany contributions and dividend payments) and (C) any other transactions
pursuant to agreements or arrangements in effect on the Distribution Date on
substantially the terms described in the Form 10 or any amendment, modification,
addition or supplement thereto or replacement thereof, as long as the terms of
such agreement or arrangement, as so amended, modified, added, supplemented or
replaced are not materially more disadvantageous to the Lenders when taken as a
whole compared to the applicable agreements as described in the Form 10 (as
determined in good faith by the Borrower), (2) the execution and delivery of the
Loan Documents and funding of the initial Term Loans, (3) the issuance of the
Senior Notes and (4) the payment of fees and expenses in connection with the
foregoing.

“Transition Services Agreement” means the Transition Services Agreement between
the Parent and the Borrower, to be dated on or prior to the Distribution Date.

“Treasury Services Agreement” means any agreement between any Loan Party (or any
Non-Guarantor Subsidiary) and any Hedge Bank relating to commercial credit or
debit card, merchant card, or purchasing card programs (including non-card
e-payables services), or treasury, depository, or cash management services
(including automatic clearing house transfer of funds, overdraft, controlled
disbursement, electronic funds transfer, lockbox, stop payment, return item and
wire transfer services), other than any such agreement that by its terms, or by
the terms of any separate agreement between the parties thereto, is agreed not
to constitute a Treasury Services Agreement.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

59



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)3.01(d)(ii)(C).

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means:

(a)    any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower pursuant to
Section 6.14);

(b)    any Subsidiary of an Unrestricted Subsidiary; and

(c)    each of TI Mexico Holdings Inc. and its Subsidiaries (except to the
extent TI Mexico Holdings Inc. or any such Subsidiary is designated by the
Borrower to be a Restricted Subsidiary pursuant to Section 6.14).

As of the Closing Date, all of the Borrower’s Subsidiaries (other than as set
forth in clause (c) above) are Restricted Subsidiaries.

“USA Patriot Act” has the meaning specified in Section 5.14.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors or other governing body of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing: (a) the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or scheduled redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock multiplied by
the amount of such payment, by (b) the sum of all such payments; provided, that
for purposes of determining the Weighted Average Life to Maturity of any
Refinanced Debt or any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended, the effects of any amortization or
prepayments made on such Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

“Wholly Owned Domestic Subsidiary” means any Wholly Owned Subsidiary of the
Borrower that is also a Domestic Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares or shares or interests required to be held by foreign nationals or other
third parties to the extent required by applicable law) shall at the time be
owned by such Person or by one or more Wholly Owned Subsidiaries of such Person.

 

60



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding Tax, any other applicable withholding
agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document or the context otherwise requires:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    The words “herein,” “hereto,” “hereof” and “hereunder “and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(d)    The term “including” is by way of example and not limitation.

(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including; “the words “to” and
“until” each mean “to but excluding; “and the word “through” means “to and
including.”

(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h)    The term “fair market value (as determined in good faith by the
Borrower)” means the fair market value (as determined in good faith by the
Borrower) whose determination will be conclusive for all purposes under this
Agreement.

SECTION 1.03.    Accounting Terms; GAAP. (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with
GAAP, except as otherwise specifically prescribed herein.

 

61



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary herein, for purposes of this
Agreement (including in determining compliance with any test or covenant
contained herein) with respect to (i) any Test Period during which any Specified
Transaction occurs, the applicable Ratio shall be calculated with respect to
such Test Period and such Specified Transaction on a Pro Forma Basis and
(ii) any Test Period with respect to which testing is based on a Specified
Transaction happening after the end of such Test Period, the applicable Ratio
shall be calculated as if such Specified Transaction had taken place on the
first day of such Test Period.

(c)    If the Borrower notifies the Administrative Agent that the Borrower
wishes to amend any provision hereof to eliminate the effect of any change in
GAAP (or in the application thereof) occurring after the Closing Date on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the compliance of
the Borrower and its Subsidiaries with such provision shall be determined on the
basis of GAAP as in effect (and as applied) immediately before the relevant
change became effective, until either such notice is withdrawn or such provision
is amended in a manner satisfactory to the Borrower and the Required Lenders.
Until such notice is withdrawn or the relevant provision is so amended, the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement setting forth a
reconciliation between calculations made with respect to the relevant provision
before and after giving effect to such change in GAAP. Notwithstanding any other
provision of this agreement, in no event shall a lease obligation that does not
constitute a Capitalized Lease Obligation under GAAP as in effect on April 24,
2014 be treated as a Capitalized Lease Obligation for any purpose hereof.

(d)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness or other liabilities of the Borrower or
any Subsidiary at “fair value”, as defined therein and (ii) without giving
effect to any change to GAAP occurring after April 24, 2014 as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 840), issued by the Financial Accounting Standards Board on
August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on April 24, 2014.

SECTION 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

 

62



--------------------------------------------------------------------------------

SECTION 1.05.    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents, and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06.    Times of Day. Unless otherwise specified or the context
otherwise requires, all references herein to times of day shall be references to
Eastern time (daylight or standard, as applicable).

SECTION 1.07.    Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08.    Pro Forma and Other Calculations. (a) Notwithstanding anything
to the contrary herein, financial ratios and tests, including the Ratios, shall
be calculated in the manner prescribed by this Section 1.08; provided, that
notwithstanding anything to the contrary in clauses (b), (c), (d) or (e) of this
Section 1.08, when calculating any Ratio for purposes of (i) the definition of
“Applicable Rate” and (ii) Section 7.08 (other than for the purpose of
determining Pro Forma Compliance with Section 7.08), the events described in
this Section 1.08 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.

(b)    In the event that the Borrower or any of its Restricted Subsidiaries
incurs, assumes, guarantees, redeems, retires or extinguishes any Indebtedness
or issues or redeems Disqualified Stock or Preferred Stock subsequent to the
Test Period for which any Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the applicable Ratio
is made (the “Ratio Calculation Date”), then the applicable Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
on the last day of the applicable Test Period; provided, however, that, for
purposes of any pro forma calculation of the Consolidated Net Leverage Ratio on
such determination date pursuant to the provisions described in Section 7.02(a),
the pro forma calculation shall not give effect to any Indebtedness incurred on
such determination date pursuant to the provisions described under
Section 7.02(b).

(c)    For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, amalgamations and consolidations (as
determined in accordance with GAAP), in each case with respect to a business (as
such term is used in Regulation S-X Rule 11-01 under the Securities Act), a
company, a segment, an operating division or unit or line of business that the
Borrower, or any of its Restricted Subsidiaries has determined to make and/or
made during the Test Period or subsequent to such Test Period and on

 

63



--------------------------------------------------------------------------------

or prior to or simultaneously with the Ratio Calculation Date shall be
calculated on a pro forma basis in accordance with GAAP (except as set forth in
the last sentence of clause (d) below) assuming that all such Investments,
acquisitions, Dispositions, mergers, amalgamations and consolidations (and the
change in any associated fixed charge obligations and the change in Consolidated
Adjusted EBITDA resulting therefrom, subject to any limitations set forth in
clause (a)(x) of the definition thereof, to the extent applicable) had occurred
on the first day of the Test Period. If since the beginning of such Test Period
any Person that subsequently became a Restricted Subsidiary or was merged with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Investment, acquisition, disposition,
merger, amalgamation and consolidation, in each case with respect to a business
(as such term is used in Regulation S-X Rule 11-01 under the Securities Act), a
company, a segment, an operating division or unit or line of business that would
have required adjustment pursuant to this Section 1.08, then the applicable
Ratio shall be calculated giving pro forma effect thereto for such Test Period
as if such Investment, acquisition, disposition, merger and consolidation had
occurred at the beginning of the applicable Test Period.

(d)    For purposes of making the computation referred to above, whenever pro
forma effect is to be given to a transaction, the pro forma calculations shall
be made in good faith by a responsible financial or accounting officer of the
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable determination of the Borrower as set forth in an officer’s
certificate, to reflect reasonably identifiable and factually supportable
operating expense reductions and other operating improvements or synergies
reasonably expected to result from any action taken or expected to be taken
within 12 months after the date of any acquisition, amalgamation or merger
(subject to any limitations set forth in clause (a)(x) of the definition of
Consolidated Adjusted EBITDA, to the extent applicable); provided, that no such
amounts shall be included pursuant to this paragraph to the extent duplicative
of any amounts that are otherwise added back in computing Consolidated Adjusted
EBITDA with respect to such period.

(e)    For purposes of calculation of any Ratio, any amount in a currency other
than Dollars will be converted to Dollars in a manner consistent with that used
by the Borrower for purposes of preparing its financial statements, in
accordance with GAAP.

SECTION 1.09.    Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

SECTION 1.10.    Determination of Dollar Equivalents. The Administrative Agent
shall determine the Dollar Equivalent of any Revolving Credit Borrowing
denominated in an Alternative Currency and any Letter of Credit denominated in
an Alternative Currency, in each case, on the applicable Revaluation Date. In
such determination, the Administrative Agent shall use the Exchange Rate for
such currency in relation to Dollars in effect on the date that is three
Business Days prior to the applicable Revaluation Date, and each resulting
amount of such

 

64



--------------------------------------------------------------------------------

determination shall be the Dollar Equivalent of such Revolving Credit Loan or
such Letter of Credit, as the case may be, until the next required calculation
thereof pursuant to this Section. The Administrative Agent shall notify the
Borrower and the Revolving Credit Lenders of each calculation of the Dollar
Equivalent of each Revolving Credit Borrowing or Letter of Credit.

SECTION 1.11.    Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans (including with Incremental Term Loans, Loans in
connection with any Refinancing Indebtedness or loans incurred under a new
credit facility), in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars” (or any applicable Alternative Currency), “in immediately
available funds”, “in cash” or any other similar requirement.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01.    The Loans. (a) The Term Borrowings. Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make to the
Borrower, on the Closing Date, Term Loans denominated in Dollars in the
aggregate amount of such Term Lender’s Term Commitment. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make Loans
denominated in Dollars or an Alternative Currency to the Borrower from its
applicable Lending Office (each such loan, a “Revolving Credit Loan”) from time
to time, on any Business Day during the period from and including the
Distribution Date until the Business Day preceding the Maturity Date for the
Revolving Credit Facility; provided, that after giving effect to any Revolving
Credit Borrowing, (i) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Lender’s Revolving Credit Commitment, (ii) the
aggregate Alternative Currency Exposures (excluding those in respect of Letters
of Credit denominated in a Permitted Additional L/C Currency) shall not exceed
the Alternative Currency Sublimit and (iii) the aggregate Revolving Credit
Exposures shall not exceed the aggregate Revolving Credit Commitments. Within
the limits of each Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.04, and reborrow under this
Section 2.01(b). Revolving Credit Loans denominated in Dollars may be Base Rate
Loans or Eurocurrency Rate Loans, and Revolving Credit Loans denominated in an
Alternative Currency shall be Eurocurrency Rate Loans, in each case, as further
provided herein.

SECTION 2.02.    Borrowings, Conversions and Continuations of Loans. (a) Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans
or

 

65



--------------------------------------------------------------------------------

Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than (i) 2:00 p.m. New York City
time three Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans to
Eurocurrency Rate Loans (or, in the case of any such Borrowing of the initial
Term Loans, such shorter period of time as may be agreed to by the
Administrative Agent), and (ii) 2:00 p.m. New York City time on the requested
date of any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Except as provided in
Section 2.13(a), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal amount of (A) in the
case of Eurocurrency Rate Loans denominated in Dollars, $5 million, or a whole
multiple of $1 million, in excess thereof, (B) in the case of Eurocurrency Rate
Loans denominated in Euros, €5 million, or a whole multiple of €100,000, in
excess thereof, and (C) in the case of Eurocurrency Rate Loans denominated in
Sterling, £2 million, or a whole multiple of £100,000, in excess thereof. Except
as provided in Section 2.03(c), 2.13(a) or the last sentence of this paragraph,
each Borrowing of or conversion to Base Rate Loans shall be in a minimum
principal amount of $1 million or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued (and, in the case of a Revolving Credit
Borrowing, the currency in which such Borrowing is to be denominated, which
shall be Dollars or an Alternative Currency), (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans (or, in the case of Revolving Credit
Loans denominated in an Alternative Currency, Eurocurrency Rate Loans with an
Interest Period of one month). Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office
(i) not later than the later of (A) 1:00 p.m. New York City time and (B) two
hours after the Administrative Agent’s receipt of the notice described in
Section 2.02(a)(ii), in the case of any Base Rate Loan; (ii) not later than 1:00
p.m.

 

66



--------------------------------------------------------------------------------

New York City time in the case of any Loan (other than a Base Rate Loan)
denominated in Dollars and (iii) not later than 10:00 a.m. New York City time in
the case of any Loan denominated in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.03 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
that if, on the date the Committed Loan Notice with respect to such Revolving
Credit Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowing, and second, to the
Borrower as provided above.

(c)    Except as otherwise provided herein, if a Eurocurrency Rate Loan is
continued or converted on any day other than the last day of the Interest Period
for such Eurocurrency Rate Loan, the Borrower shall pay the amount due, if any,
under Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans (other than Revolving Credit Loans denominated in an Alternative Currency)
may be converted to or continued as Eurocurrency Rate Loans.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of demonstrable error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the base rate used in determining the Base Rate promptly following the public
announcement of such change.

(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than (i) six Interest Periods in
effect for any Class of Term Loans and (ii) 12 Interest Periods in effect for
any Class of Revolving Credit Loans.

(f)    The failure of any Lender to make any Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make any Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03.    Letters of Credit. (a) The Letter of Credit Commitment.
(i) Subject to Section 4.03 and all of the other terms and conditions set forth
herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Distribution Date to the date
that is 30 days prior to the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars or an Alternative Currency for the account of
the Borrower (provided, that any Letter of Credit may be for the benefit of any
Subsidiary of the

 

67



--------------------------------------------------------------------------------

Borrower) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided, that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit, if as of the date of such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Revolving Credit Lender would exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit or (z) the Alternative Currency
Exposures (excluding those in respect of Letters of Credit denominated in a
Permitted Additional L/C Currency) would exceed the Alternative Currency
Sublimit. Letters of Credit denominated in a Permitted Additional L/C Currency
shall be subject to the provisions set forth in Section 2.03(p). Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than 12 months after the date of issuance or last
extension, unless (1) each Appropriate Lender has approved of such expiration
date or (2) the Outstanding Amount of L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer;

(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender has
approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer;

(D)    the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

 

68



--------------------------------------------------------------------------------

(E)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;

(F)    the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(G)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion;

(H)    after giving effect to such issuance, the Dollar Equivalent of the
aggregate face amount of Letters of Credit issued by such L/C Issuer would
exceed such L/C Issuer’s L/C Commitment.

(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Subject to Section 4.03, each Letter of
Credit shall be issued or amended, as the case may be, upon the request of the
Borrower delivered to an L/C Issuer during the period specified in
Section 2.03(a) (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Unless otherwise agreed by the Borrower and
the relevant L/C Issuer, such Letter of Credit Application must be received by
the relevant L/C Issuer and the Administrative Agent not later than noon at
least one Business Day prior to the proposed issuance date or date of amendment,
as the case may be; or, in each case, such later date and time as the relevant
L/C Issuer may agree in a particular instance in its sole discretion; provided
that in the case of a request of a Letter of Credit denominated in a Permitted
Additional L/C Currency, such Letter of Credit Application must be received by
the relevant L/C Issuer and the Administrative Agent not later than 2:00 p.m. at
least three Business Days prior to the proposed issuance date or date of

 

69



--------------------------------------------------------------------------------

amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount and
currency thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; and (e) such other matters as the relevant L/C Issuer may
reasonably request (which may include the form of the requested Letter of
Credit). In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request. Additionally, the
Borrower shall furnish to each L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the relevant L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the relevant L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to (regardless of whether the conditions set forth in
Section 4.03 have been satisfied), purchase from the relevant L/C Issuer without
recourse or warranty a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Letter of Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer may, in its discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit the relevant L/C Issuer to prevent any such
extension at least once in each 12 month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
12 month period to be agreed upon at the time such Letter of Credit is issued.
Once an Auto-Extension Letter of Credit has been issued, unless otherwise
directed by the relevant L/C Issuer, the Borrower shall not be required to make
a specific request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the relevant L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, that the relevant
L/C

 

70



--------------------------------------------------------------------------------

Issuer shall not permit any such extension if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any compliant notice of a
drawing under such Letter of Credit and subsequent payment by an L/C Issuer, the
relevant L/C Issuer shall notify promptly the Borrower and the Administrative
Agent thereof. Not later than 2:00 p.m. on the Business Day immediately
following the later of the date of payment by an L/C Issuer under a Letter of
Credit and the date of notice by an L/C Issuer to the Borrower of such payment
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent (or directly to such L/C Issuer with a written
notice to the Administrative Agent) in an amount equal to the amount of such
drawing (x) with respect to any Letter of Credit issued in Dollars, in Dollars
or (y) with respect to any Letter of Credit issued in an Alternative Currency,
in such Alternative Currency (or if requested by the applicable L/C Issuer at
least two Business Days prior to the Honor Date, the Dollar Equivalent thereof
in Dollars). If the Borrower fails to so reimburse such L/C Issuer by such time,
the L/C Issuer shall notify the Administrative Agent and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans (or, in the case of an Unreimbursed Amount denominated in an
Alternative Currency that is required to be reimbursed in such Alternative
Currency, Eurocurrency Loans in such Alternative Currency with an Interest
Period of one month) to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Revolving Credit Lenders and the conditions set forth in Section 4.03 (other
than the delivery of a Committed Loan Notice). Any notice given by an L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if promptly confirmed in writing; provided, that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (x) with respect to any Unreimbursed
Amount denominated in Dollars, in Dollars or (y) with respect to any
Unreimbursed Amount denominated in an Alternative Currency, in such Alternative
Currency (or if requested by the applicable L/C Issuer, the Dollar Equivalent
thereof in Dollars) for the account of the relevant

 

71



--------------------------------------------------------------------------------

L/C Issuer at the Administrative Agent’s Office for payments in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 4:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan (or,
in the case of an Alternative Currency, a Eurocurrency Loan with an Interest
Period of one month) to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the relevant L/C Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing because the conditions set forth in Section 4.03
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the relevant L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)    Until a Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; (C) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any Letter of
Credit or any document submitted by any party in connection with the application
for and issuance of a Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(D) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit; or (E) any other occurrence, event
or condition, whether or not similar to any of the foregoing, including without
limitation, any of the events specified in Section 2.03(e); provided, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.03
(other than delivery by the Borrower of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the relevant L/C Issuer for the amount of any payment made
by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this agreement, such L/C

 

72



--------------------------------------------------------------------------------

Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid (other than such interest
and fees) shall constitute such Lender’s Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent demonstrable error.

(d)    Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

73



--------------------------------------------------------------------------------

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v)    any amendment or waiver of or any consent to departure from all or any of
the provisions of the Loan Documents;

(vi)    any adverse change in the business, assets, operations or financial
condition of the Borrower or any of its Subsidiaries; or

(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it by an L/C Issuer prior to the issuance
of such Letter of Credit or amendment thereto and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid prior to the
issuance of such Letter of Credit or amendment thereto.

(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than all documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, any Related Parties nor
any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders holding a
majority of the Revolving Credit Commitments; (ii) any action taken or omitted
in the absence of bad faith, gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or

 

74



--------------------------------------------------------------------------------

transferee at law or under any other agreement. None of the L/C Issuers, any
Related Parties, nor any of the respective correspondents, participants or
assignees of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided, that
anything herein to the contrary notwithstanding, the Borrower shall have a claim
against an L/C Issuer, and such L/C Issuer shall be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which were caused by such L/C
Issuer’s bad faith, willful misconduct or gross negligence or such L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of all documents specified in the Letter
of Credit strictly complying with the terms and conditions of a Letter of
Credit, in each case, as determined in a final judgment by a court of competent
jurisdiction. In furtherance and not in limitation of the foregoing, each L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Notwithstanding anything to the contrary
contained in this Section 2.03(f), the Borrower shall retain any and all rights
it may have against any L/C Issuer for any liability arising out of the bad
faith, gross negligence or willful misconduct of such L/C Issuer, as determined
by a final judgment of a court of competent jurisdiction.

(g)    Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing that has not been repaid and the conditions set forth in
Section 4.03 to a Revolving Credit Borrowing cannot then be met, (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn (and arrangements that are
reasonably satisfactory to the applicable L/C Issuer have not otherwise been
made), (iii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize, on a
joint and several basis, the L/C Obligations pursuant to Section 8.02, (iv) if,
after the issuance of any Letter of Credit, any Revolving Credit Lender becomes
a Defaulting Lender or (v) if an Event of Default set forth under
Section 8.01(f) occurs and is continuing, then the Borrower shall Cash
Collateralize the then Outstanding Amount of (A) the applicable L/C Borrowing,
in the case of the preceding clause (i), (B) all L/C Obligations, in the case of
the preceding clauses (ii), (iii) and (v), or (C) such L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender that has not been re-allocated
to Non-Defaulting Lenders in accordance with Section 2.16(a) in the case of the
preceding clause (iv), and shall do so not later than 4:00 p.m., on (x) in the
case of the immediately preceding clauses (i) through (iv), (1) the Business Day
that the Borrower receives notice thereof, if such notice is received on such
day prior to 12:00 Noon, or (2) if clause (1) above does not apply, the Business
Day immediately following the day that the Borrower receives such notice and
(y) in the case of the immediately preceding clause (v), the Business Day on
which an Event of Default set forth under Section 8.01(f) occurs or, if such day
is not a Business Day, the Business Day immediately succeeding such day. For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Revolving Credit Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to

 

75



--------------------------------------------------------------------------------

the Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Lenders); provided that, if the Borrower requests to Cash
Collateralize any or all L/C Obligations, the Borrower, the Administrative Agent
and the relevant L/C Issuer or L/C Issuers shall cooperate in good faith to
prepare, execute and deliver such documentation as promptly as practicable.
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers and the
Revolving Credit Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked accounts at the Administrative Agent and may be
invested in readily available Cash Equivalents. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations then required
to be Cash Collateralized, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations then required to be Cash Collateralized and so long as no
Event of Default has occurred and is continuing, the excess shall be refunded to
the Borrower.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit outstanding pursuant to
this Agreement, which shall accrue at a rate per annum equal to the Applicable
Rate on the Dollar Equivalent of the daily maximum amount available to be drawn
under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Such letter of
credit fees shall be due and payable in arrears in Dollars on the date that is
three Business Days after the last day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, such
fee shall be computed separately for each period during such quarter that such
Applicable Rate was in effect.

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it, which shall
accrue at a rate per annum equal to 0.125% on the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Such fronting fees shall be due and payable in arrears on the date
that is three Business Days after the last day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each

 

76



--------------------------------------------------------------------------------

L/C Issuer for its own account with respect to each Letter of Credit issued by
it the customary issuance, presentation, amendment and other processing fees,
and other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within 10 Business Days of demand and are
nonrefundable.

(j)    Conflict with Issuer Documents. Notwithstanding anything else to the
contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

(k)    Addition of an L/C Issuer. A Revolving Credit Lender (or an Affiliate of
a Revolving Credit Lender) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender (or Affiliate) and such agreement shall specify
such additional L/C Issuer’s L/C Commitment. The Administrative Agent shall
notify the Revolving Credit Lenders of any such additional L/C Issuer.

(l)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP and, as to all matters not covered thereby, the
laws of the State of New York shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, but subject to Section 2.03(f), the applicable
L/C Issuer shall not be responsible to the Borrower (or any other Person) for,
and such L/C Issuer’s rights and remedies against the Borrower shall not be
impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is stated to be for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable L/C Issuer hereunder for
any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any such
Subsidiary inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

(n)    Reporting of Letter of Credit Information. At any time that any Revolving
Credit Lender other than the Person serving as the Administrative Agent is an
L/C Issuer, then (i) on the last Business Day of each calendar month, (ii) on
each date that a Letter of Credit is amended, terminated or otherwise expires,
(iii) on each date that an L/C Credit Extension occurs with respect to any
Letter of Credit, and (iv) upon the request of the Administrative Agent, each
L/C Issuer (or, in the case of part (ii), (iii) or (iv), the applicable L/C
Issuer) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the

 

77



--------------------------------------------------------------------------------

Administrative Agent information (including any reimbursement, Cash Collateral,
or termination in respect of Letters of Credit issued by such L/C Issuer) with
respect to each Letter of Credit issued by such L/C Issuer that is outstanding
hereunder, including any auto-renewal or termination of auto-renewal provisions
in such Letter of Credit. No failure on the part of any L/C Issuer to provide
such information pursuant to this Section 2.03(n) shall limit the obligation of
the Borrower or any Revolving Credit Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.03.

(o)    Deemed Issuance. Subject to the terms, conditions and limitations set
forth in this Section 2.03, the Borrower may designate letters of credit not
otherwise constituting Letters of Credit hereunder issued by any L/C Issuer to
be Letters of Credit hereunder by written notice to the applicable L/C Issuer
and the Administrative Agent. Following such designation, such letter of credit
shall be deemed to be a Letter of Credit hereunder for all purposes and any fees
relating to such letter of credit shall be payable as set forth herein (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such letters of credit).

(p)    Permitted Additional L/C Currencies. Upon the issuance of any Letter of
Credit denominated in a Permitted Additional L/C Currency (a “Foreign Currency
Letter of Credit”), and so long as any Foreign Currency Letter of Credit (or
Unreimbursed Amount in respect thereof) remains outstanding, the following
provisions shall apply:

(i)    Subject to paragraph (iii) below, the obligation of the Borrower to
reimburse the applicable L/C Issuer for any Unreimbursed Amount under any
Foreign Currency Letter of Credit, and to pay interest thereon, shall be payable
only in the currency in which such Unreimbursed Amount is made, and shall not be
discharged by paying an amount in any other currency; provided that the
applicable L/C Issuer may agree, in its sole discretion, to accept reimbursement
in another currency, but any such agreement shall not affect the obligations of
the Revolving Credit Lenders or the Borrower under paragraphs (ii) and (iii)
below if such reimbursement is not actually made to the applicable L/C Issuer
when due.

(ii)    The obligation of each Revolving Credit Lender under Sections 2.03(c)
and 2.03(d) to pay its Applicable Percentage of any unpaid Unreimbursed Amount
under any Foreign Currency Letter of Credit shall be payable only in Dollars and
shall be in an amount equal to such Applicable Percentage of the Dollar Amount
of such unpaid drawing determined as provided in paragraph (iv) below. Under no
circumstances shall the provisions hereof permitting the issuance of Foreign
Currency Letters of Credit be construed, by implication or otherwise, as
imposing any obligation upon any Revolving Credit Lender to make any Loan or
other payment under the Loan Documents, or to accept any payment from the
Borrower in respect of any unreimbursed Unreimbursed Amount, in each case in
respect of a Foreign Currency Letter of Credit, in any currency other than
Dollars.

(iii)    If and to the extent that any Lender pays its Applicable Percentage of
any unreimbursed Unreimbursed Amount under any Foreign Currency Letter of
Credit, then, notwithstanding paragraph (i) above, the obligation of the
Borrower to reimburse the portion of such unreimbursed Unreimbursed Amount
funded by such Lender shall be converted to, and shall be payable only in,
Dollars (in an amount equal to the amount funded by such Lender in

 

78



--------------------------------------------------------------------------------

Dollars as provided above) and shall not be discharged by paying an amount in
any other currency. Interest accrued on such unreimbursed Unreimbursed Amount to
and excluding the date of such payment by such Lender shall be for the account
of the applicable L/C Issuer and be payable in the applicable currency in which
such Unreimbursed Amount was made, but interest thereafter shall accrue on the
amount owed to such Lender and shall be payable in Dollars.

(iv)    If an Unreimbursed Amount is made by an L/C Issuer in respect of a
Foreign Currency Letter of Credit and is not reimbursed by the Borrower as and
when required by paragraph (e) of this Section, then such L/C Issuer shall
calculate the amount in Dollars (the “Dollar Amount”) that would be required in
order for such L/C Issuer to purchase an amount of the currency in which such
Unreimbursed Amount was made equivalent to such unpaid Unreimbursed Amount,
employing any method of exchange that such L/C Issuer would expect to employ in
the conduct of its currency exchange activities. Such L/C Issuer shall notify
the Administrative Agent and the Borrower of the Dollar Amount so determined by
it, and such determination shall be conclusive.

SECTION 2.04.    Prepayments. (a) Optional. (i) The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time elect to voluntarily
prepay Term Loans or Revolving Credit Loans in whole or in part without premium
or penalty (except as provided in clause (ii) below); provided, that (1) such
notice must be received by the Administrative Agent not later than 2:00 p.m.
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (2) any partial
prepayment of (A) Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $5 million, or a whole multiple of $100,000, in excess
thereof, (B) Eurocurrency Rate Loans denominated in Euros shall be in a
principal amount of €5 million, or a whole multiple of €100,000, in excess
thereof, and (C) Eurocurrency Rate Loans denominated in Sterling shall be in a
principal amount of £2 million, or a whole multiple of £100,000, in excess
thereof; and (3) any partial prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each such notice shall specify the date and amount of such prepayment and the
Class (or Classes) and Type (or Types) of Loans and the order of Borrowing (or
Borrowings) to be prepaid. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, that the Borrower may rescind any notice of prepayment under this
Section 2.04(a)(i) if such prepayment would have resulted from a refinancing or
other repayment of all of the Facility or other transaction, which refinancing
or transaction shall not be consummated or shall otherwise be delayed. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts then due pursuant to
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.04(a)(i), the Borrower may in its sole discretion select the Borrowing
or Borrowings to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares.

(ii)    In the event that, after the First Amendment Effective Date and on or
prior to the date that is 6 months following the First Amendment Effective Date,
the Borrower (A) makes any prepayment of Term Loans in connection with any
Repricing Transaction, or (B)

 

79



--------------------------------------------------------------------------------

effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each Term Lender, (I) in the case of clause (A), a prepayment premium of 1.00%
of the principal amount of the Term Loans being prepaid and (II) in the case of
clause (B), a payment equal to 1.00% of the aggregate principal amount of the
Term Loans outstanding immediately prior to such amendment that have been
repriced (in each case, the “Prepayment Premium”). For the avoidance of doubt,
no Prepayment Premium shall apply to the First Amendment Effective Date
Prepayment made on the First Amendment Effective Date.

(b)    Mandatory. (i) If the Borrower or any Restricted Subsidiary Disposes of
any property or assets in reliance upon clause (x) of Section 7.04, or any
Casualty Event occurs, that, in either case, results in the realization or
receipt by the Borrower or such Restricted Subsidiary of Net Proceeds in excess
of $25 million, then, subject to clause (v) below, the Borrower shall cause to
be prepaid on or prior to the date which is 10 Business Days after the date of
the realization or receipt by the Borrower or Restricted Subsidiary of such Net
Proceeds an aggregate amount of Term Loans in an amount equal to 100% of all Net
Proceeds received; provided, that if at the time that any such prepayment would
be required, the Borrower (or any Restricted Subsidiary) is required to prepay
or to offer to prepay or repurchase any other Indebtedness then outstanding that
is secured on a pari passu basis with the Obligations pursuant to the terms of
the documentation governing such Indebtedness with the net proceeds of such
Disposition or Casualty Event (such Indebtedness required to be prepaid, offered
to be so prepaid or repurchased, “Other Applicable Indebtedness”), then the
Borrower (or any Restricted Subsidiary) may apply such Net Proceeds on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time;
provided, that the portion of such Net Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.04(b)(i) shall be
reduced accordingly; provided further, that to the extent the holders of Other
Applicable Indebtedness decline to have such Indebtedness repurchased or prepaid
(after giving effect to any requirement that the declined amounts be offered to
other holders of such Other Applicable Indebtedness), the declined amount shall
promptly (and in any event within 10 Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof; provided further, that no prepayment shall be required pursuant to this
Section 2.04(b)(i) with respect to such portion of such Net Proceeds that the
Borrower or the relevant Restricted Subsidiary shall have reinvested or entered
into a binding commitment to reinvest or otherwise determined or may determine
to reinvest (as set forth in a notice from the Borrower to the Administrative
Agent to be delivered on or prior to the date which is 10 Business Days after
the date of receipt of the applicable Net Proceeds), in each case in accordance
with the definition of “Net Proceeds” and within the timeframe contemplated
thereby.

(ii)    If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness permitted to be
incurred under Section 7.02), including Credit Agreement Refinancing
Indebtedness, the Borrower shall cause

 

80



--------------------------------------------------------------------------------

to be prepaid an aggregate principal amount of Term Loans equal to 100% of all
Net Proceeds received therefrom on or prior to the date which is five Business
Days after the receipt by the Borrower or such Restricted Subsidiary of such Net
Proceeds.

(iii)    (A) If for any reason (other than by reason of a change in the Dollar
Equivalent of any Revolving Credit Borrowing or Letter of Credit on any
Revaluation Date) the aggregate Revolving Credit Exposures at any time exceed
the aggregate Revolving Credit Commitments then in effect, the Borrower shall
promptly prepay or cause to be promptly prepaid Revolving Credit Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess.

(B)    If, by reason of a change in the Dollar Equivalent of any Revolving
Credit Borrowing or Letter of Credit on any Revaluation Date, the aggregate
Revolving Credit Exposures exceed 105% of the aggregate Revolving Credit
Commitments then in effect, the Borrower shall promptly prepay or cause to be
promptly prepaid Revolving Credit Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess.

(iv)    Each prepayment of Term Loans pursuant to this Section 2.04(b) shall be
paid to the Lenders in accordance with their respective Pro Rata Shares
(provided, that any prepayment of Term Loans with the Net Proceeds of Credit
Agreement Refinancing Indebtedness shall be applied solely to each applicable
Class (or Classes) of Refinanced Debt), subject to clause (v) of this
Section 2.04(b).

(v)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans (and/or Cash Collateralization of L/C Obligations)
required to be made pursuant to clauses (i) through (iii) of this
Section 2.04(b) promptly, and in no event more than three Business Days,
following the event giving rise to such mandatory prepayment. Each such notice
shall specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment. Each Term Lender may reject all or a portion of its Pro Rata Share
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to clause (i) or (ii) of this
Section 2.04(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. one Business Day
prior to the proposed date of such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above, any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. If a Term Lender delivers a Rejection Notice
to the Administrative Agent within the time frame specified above, but fails to
specify the principal amount of the Term Loans to be rejected, such Term Lender
will be deemed to reject the total amount of such mandatory prepayment. Any
Declined Proceeds remaining thereafter may be retained by the Borrower and/or
applied, at the discretion of the Borrower, for any purpose not otherwise
prohibited by this Agreement.

 

81



--------------------------------------------------------------------------------

(vi)    Funding Losses, Etc. All prepayments under this Section 2.04 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts due in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of this Section 2.04(b), so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.04(b), other
than on the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.04(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.04(b).

SECTION 2.05.    Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon notice to the Administrative Agent, elect to terminate the
Revolving Credit Commitments, the Alternative Currency Sublimit or the Letter of
Credit Sublimit, or from time to time permanently reduce the Revolving Credit
Commitments, the Alternative Currency Sublimit or the Letter of Credit Sublimit;
provided, that (i) any such notice shall be received by the Administrative Agent
not later than 2:00 p.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5 million or any whole multiple of $1 million in excess thereof and (iii) the
Borrower shall not elect to terminate or reduce (A) the Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings for the Revolving Credit Facility (other than
Letters of Credit that have been Cash Collateralized or otherwise subject to
arrangements satisfactory to the applicable L/C Issuer) would exceed the
Revolving Credit Commitments, (B) the Alternative Currency Sublimit if, after
giving effect thereto and to any concurrent prepayment or Cash Collateralization
of Alternative Currency Exposure attributable to L/C Obligations, the
Alternative Currency Exposure (excluding Alternative Currency Exposure
attributing to Letters of Credit denominated in a Permitted Additional L/C
Currency) would exceed the Alternative Currency Sublimit or (C) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations (other than Letters of Credit that have been Cash Collateralized or
otherwise subject to arrangements satisfactory to the applicable L/C Issuer)
would exceed the Letter of Credit Sublimit.

(b)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the unused Commitments of any
Class under this Section 2.05. Upon any reduction of unused Commitments of any
Class, the Commitment of each Lender of such Class shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 10.13). All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

82



--------------------------------------------------------------------------------

SECTION 2.06.    Repayment of Loans. (a) Term Loans. The Borrower shall repay to
the Administrative Agent for the ratable account of the Term Lenders (i) on the
last day of each March, June, September and December, beginning with September,
2014, and ending with the last such date to occur prior to the Maturity Date for
the Term Loans, an aggregate principal amount of Term Loans equal to 0.25% of
the aggregate principal amount of Term Loans made pursuant to this Agreement on
the Closing Date (subject to adjustment as provided below) and (ii) on the
Maturity Date for the Term Loans, the aggregate principal amount of all Term
Loans outstanding on such date. All prepayments of Term Loans shall be applied
to reduce the subsequent scheduled repayments of Term Loans specified in the
first sentence of this paragraph as directed by the Borrower by notice to the
Administrative Agent (or, absent such direction, in the direct order of maturity
thereof); provided that, if any Term Loan is canceled as provided in
Section 10.06(k), then such cancellation shall be applied to reduce the
subsequent scheduled repayments of Term Loans pro rata; provided, further, that
the proceeds of the First Amendment Effective Date Prepayment shall be applied
in accordance with this Section 2.06(a) to satisfy all regularly scheduled
repayments under this Section 2.06(a) that would otherwise apply after the First
Amendment Effective Date Prepayment and as a result, after giving effect to the
First Amendment Effective Date Prepayment, the only remaining principal payments
of Term Loans shall be due and payable on the Maturity Date of the Term Loans.

(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facility the aggregate principal amount of all of the
Borrower’s Revolving Credit Loans outstanding on such date.

SECTION 2.07.    Interest. (a) Subject to the provisions of Section 2.07(b), (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such overdue amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

83



--------------------------------------------------------------------------------

SECTION 2.08.    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent,
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Rate multiplied by the actual
daily amount by which the aggregate Revolving Credit Commitment exceeds the sum
of (A) the Outstanding Amount of Revolving Credit Loans and (B) the Outstanding
Amount of L/C Obligations; provided, that any commitment fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no commitment fee shall accrue on any of the Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender. The commitment fee on the
Revolving Credit Facility shall accrue at all times from the earlier of
(x) Closing Date and (y) the Distribution Date, until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for the Revolving Credit Facility. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b)    Ticking Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Term Lender (subject to Section 2.16 in the case of a
Defaulting Lender) a ticking fee, which shall accrue on the daily amount of the
Term Commitment of such Lender during the period from and including the 45th day
following April 24, 2014 (the “Ticking Fee Start Date”) to but excluding the
earlier to occur of (i) the Closing Date and (ii) June 30, 2014, at a rate equal
to 50% of the then Applicable Rate for Eurocurrency Rate Term Loans. Accrued
ticking fees, if any, shall be payable on the earlier to occur of (A) the
Closing Date or (B) June 30, 2014. All ticking fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c)    Upfront Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Term Lender an upfront fee in an amount equal to 1.00% of
the stated principal amount of such Term Lender’s Term Loan made on the Closing
Date (it being agreed that, at the option of the Borrower, such upfront fee may
take the form of original issue discount, it being understood that,
notwithstanding any such original issue discount, the initial outstanding
principal amount of such Term Loan, and the amount thereof in respect of which
the Borrower shall be obligated, shall be the full principal amount thereof
without giving effect to any such original issue discount). The upfront fee
described in this paragraph (c) will be payable on (and subject to the
occurrence of) the Closing Date.

 

84



--------------------------------------------------------------------------------

(d)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.09.    Computation of Interest and Fees. All computations of interest
for Base Rate Loans determined by reference to clause (b) of the definition of
“Base Rate” and Eurocurrency Rate Loans denominated in Sterling shall be made on
the basis of a year of 365 days or, in the case of such Base Rate Loans,
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360 day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365 day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid;
provided, that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.11(a), bear interest for one day. Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent demonstrable error.

SECTION 2.10.    Evidence of Indebtedness. (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent demonstrable error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of demonstrable
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b)    In addition to the accounts and records referred to in Section 2.10(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of demonstrable
error.

SECTION 2.11.    Payments Generally. (a) Except as otherwise provided herein,
including pursuant to Section 3.01, all payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is

 

85



--------------------------------------------------------------------------------

owed, at the applicable Administrative Agent’s Office in Dollars (or, in the
case of principal of or interest on any Obligations denominated in, and to be
paid in, an Alternative Currency, such Alternative Currency) and in Same Day
Funds not later than 3:00 p.m. New York City time in case of the Obligations
denominated in Dollars or 12:00 noon New York City time in the case of
Obligations denominated in an Alternative Currency, in each case on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office. All payments received by the Administrative Agent on the due
date (i) after 3:00 p.m. New York City time, in the case of payments in Dollars
or (ii) after 12:00 noon New York City time in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c)    (i) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate as reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or an L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on

 

86



--------------------------------------------------------------------------------

such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the applicable L/C Issuers, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the applicable L/C Issuers, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (c) shall be conclusive, absent
demonstrable error.

(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan,
purchase its participation or to make its payment under Section 10.04(c).

(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g)    Except as otherwise provided herein, whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03. If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may (to the fullest extent permitted by mandatory provisions of applicable
Law), but shall not be obligated to, elect to distribute such funds to each of
the Lenders in accordance with such Lender’s Pro Rata Share of the sum of
(a) the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.

 

87



--------------------------------------------------------------------------------

SECTION 2.12.    Sharing of Payments. Subject to Section 2.04(b)(v), if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of (a) Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be; provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment (except an assignment permitted by
Section 10.06(i)) to the Borrower or any of its Subsidiaries (as to which the
provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

SECTION 2.13.    Incremental Credit Extensions. (a) The Borrower may, at any
time or from time to time after the Closing Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more additional tranches of term
loans (the “Incremental Term Loans”); provided, that upon the effectiveness of
any Incremental Amendment referred to below and at

 

88



--------------------------------------------------------------------------------

the time that any such Incremental Term Loan is made (and after giving effect
thereto), subject to Section 2.13(d), (i) no Default or Event of Default shall
exist and (ii) the Borrower shall be in Pro Forma Compliance with the financial
covenant in Section 7.08. Each tranche of Incremental Term Loans shall be in an
aggregate principal amount that is not less than $25 million (provided, that
such amount may be less than $25 million if such amount represents all remaining
availability under the limit set forth in the next sentence or if the
Administrative Agent consents to such lesser amount). Notwithstanding anything
to the contrary herein, the aggregate amount of the Incremental Term Loans
(other than, for the avoidance of doubt, those established in respect of
Extended Term Loans pursuant to Section 2.15) shall not exceed the Maximum
Incremental Term Loan Amount.

(b)    The Incremental Term Loans (i) shall rank pari passu or junior in right
of payment and of security with the Revolving Credit Loans and the Term Loans,
(ii) shall not mature earlier than the Maturity Date with respect to the Term
Loans, (iii) shall not have a shorter Weighted Average Life to Maturity than the
remaining Weighted Average Life to Maturity of the Term Loans, (iv) shall be
entitled to share in mandatory and voluntary prepayments on a ratable (or less
than ratable, but in no event greater than ratable) basis with the Term Loans,
and (v) shall bear interest at rates and be entitled to upfront fees as shall be
determined by the Borrower and the applicable new Lenders; provided, however,
that if the All-In Yield with respect to any such Incremental Term Loans (except
for Incremental Term Loans having a maturity date and a Weighted Average Life to
Maturity that are each two years or more later than the Maturity Date and the
remaining Weighted Average Life to Maturity of the Term Loans) shall exceed the
All-In Yield with respect to the Term Loans by more than 50 basis points, then
the interest rate margins applicable to the Term Loans shall be increased so
that such excess shall be only 50 basis points. The Incremental Term Loans shall
otherwise be on terms and pursuant to documentation to be determined by the
Borrower; provided that, to the extent such terms and documentation are not
consistent with the Term Facility with respect to periods on or prior to the
Maturity Date thereof (except to the extent permitted by clauses (i) through (v)
above), they shall be reasonably satisfactory to the Administrative Agent (it
being understood to the extent that any financial maintenance covenant is added
or a restrictive covenant is made more restrictive for the benefit of any
Incremental Term Loans, no consent shall be required from the Administrative
Agent or any Lender to the extent that such financial maintenance covenant is
also added or similarly made more restrictive for the benefit of any
corresponding existing Term Loans or is made applicable only after the Maturity
Date of the Term Loans) and subject to clauses (ii) and (iii) above, the
amortization schedule (if any) applicable to the Incremental Term Loans shall be
determined by the Borrower and the Lenders thereof.

(c)    Each notice from the Borrower pursuant to this Section 2.13 shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans. Incremental Term Loans may be made by any existing Lender or by any other
bank or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”); provided, that the
Administrative Agent shall have consented (with such consent not to be
unreasonably withheld or delayed) to such Additional Lender’s making such
Incremental Term Loans if such consent would be required under Section 10.06(b)
for an assignment of Term Loans to such Additional Lender. Commitments in
respect of Incremental Term Loans shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by

 

89



--------------------------------------------------------------------------------

the Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment shall, without the consent of the Agents or the Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower to effect the provisions of this Section 2.13, including without
limitation to incorporate the applicable lenders in respect of Incremental Term
Loans as “Lenders”, and the Incremental Term Loans as “Loans” and/or “Term
Loans”, for all applicable purposes hereunder, including the definitions of
Required Lenders and Required Class Lenders and to establish any tranche of
Incremental Term Loans as an independent Class or Facility, as applicable. The
effectiveness of any Incremental Amendment shall be subject to such further
conditions as the Borrower and the applicable Lenders and Additional Lenders
shall agree. The Borrower may use the proceeds of the Incremental Term Loans for
any purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans, unless it so agrees.

(d)    Notwithstanding anything to the contrary in this Section 2.13 or in
Article IV or otherwise in this Agreement, so long as no Event of Default has
occurred pursuant to Section 8.01(a) or (f), the lenders providing any
Incremental Term Loans in connection with a Permitted Acquisition may agree to
modify the conditionality with respect to such Incremental Term Loans such that
the Permitted Acquisition may be consummated on a “certain funds” basis.

(e)    The effectiveness of any Incremental Amendment shall be subject to, if
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date (conformed as appropriate,
including to reflect any Incremental Term Loans provided on a “certain funds”
basis) and (ii) reaffirmation agreements and/or such amendments to the
Collateral Documents as may be reasonably requested by the Administrative Agent
in order to ensure that such Incremental Term Loans are provided with the
benefit of the applicable Loan Documents.

(f)    This Section 2.13 shall supersede any provisions in Section 2.12 or 10.01
to the contrary.

SECTION 2.14.    Refinancing Amendments. (a) On one or more occasions after the
Closing Date, the Borrower may obtain, from any Lender or any Additional
Refinancing Lender, Credit Agreement Refinancing Indebtedness in respect of all
or any portion of the Term Loans then outstanding under this Agreement, in the
form of Other Term Loans or Other Term Loan Commitments, pursuant to a
Refinancing Amendment. The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.03 (which, for the avoidance of doubt, shall not require
compliance with Section 7.08 for any incurrence of Other Term Loans) and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) customary legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date
(conformed as appropriate) and (ii) reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Credit Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Loan Documents.

 

90



--------------------------------------------------------------------------------

(b)    Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.14(a) shall be in an aggregate principal amount that is (i)
$25 million or an integral multiple of $5 million in excess thereof, unless the
Administrative Agent shall otherwise agree in its discretion, or (ii) in the
case of a refinancing of all Term Loans of a particular Class, such other amount
as shall be necessary to refinance all Term Loans of such Class.

(c)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto, including without limitation
to incorporate the applicable lenders in respect of Other Term Loans as
“Lenders”, and the Other Term Loans as “Loans” and/or “Term Loans”, for all
applicable purposes hereunder, including the definitions of Required Lenders and
Required Class Lenders and to establish any tranche of Other Term Loans as an
independent Class or Facility, as applicable, and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14, and the Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment, which shall not, for the avoidance of doubt be subject to
Section 10.01.

SECTION 2.15.    Extension Offers. (a) Pursuant to one or more offers made from
time to time by the Borrower to all Term Lenders of a particular Class by notice
to the Administrative Agent, on a pro rata basis (based on the aggregate
outstanding Term Loans of such Class) and on the same terms (“Term Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Term Lenders from time to time to extend the maturity date of such
Lender’s Term Loans and to otherwise modify the terms of such Lender’s Term
Loans pursuant to the terms of the relevant Term Extension Offer (including
increasing the interest rate or fees payable in respect of such Lender’s Term
Loans and/or modifying the amortization schedule (if any) in respect of such
Lender’s Term Loans). Pursuant to one or more offers made from time to time by
the Borrower to all Revolving Credit Lenders by notice to the Administrative
Agent, on a pro rata basis (based on the aggregate outstanding Revolving Credit
Commitments) and on the same terms (“Revolving Extension Offers” and, together
with Term Extension Offers, “Extension Offers”), the Borrower is hereby
permitted to consummate transactions with individual Revolving Credit Lenders
from time to time to extend the maturity date of such Lender’s Revolving Credit
Commitments and to otherwise modify the terms of such Lender’s Revolving Credit
Commitments pursuant to the terms of the relevant Revolving Extension Offer
(including increasing the interest rate or fees payable in respect of such
Lender’s Revolving Credit Commitments). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentences shall mean, (i) when
comparing Term Extension Offers, that the Term Loans are offered to be extended
for the same amount of time and that the interest rate changes and fees payable
in respect thereto are the same and (ii) when comparing Revolving Extension
Offers, that the Revolving Credit Commitments are offered to be extended for the
same amount of time and that the interest rate changes and fees payable in
respect thereto are the same. Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement pursuant to a Loan Extension Agreement (any
such extended Term Loan, an “Extended Term Loan” and any such extended Revolving
Credit Commitment, an “Extended Revolving Credit Commitment”).

 

91



--------------------------------------------------------------------------------

(b)    The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent a Loan Extension Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Extended Term
Loans and/or Extended Revolving Credit Commitments of such Extending Lender.
Each Loan Extension Agreement shall specify the terms of the applicable Extended
Term Loans and/or Extended Revolving Credit Commitments; provided, that
(i) except as to interest rates, fees, amortization, final maturity date,
collateral arrangements and voluntary and mandatory prepayment arrangements
(which shall, subject to clauses (ii) and (iii) of this proviso, be determined
by the Borrower and set forth in the Extension Offer), the Extended Term Loans
shall have (x) the same terms as the Term Loans being extended, or (y) such
other terms as shall be reasonably satisfactory to the Administrative Agent,
(ii) the final maturity date of any Extended Term Loans shall be no earlier than
the Maturity Date for the Term Loans being extended, (iii) the Weighted Average
Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans being extended and
(iv) except as to interest rates, fees, final maturity, collateral arrangements
and voluntary and mandatory prepayment arrangements, any Extended Revolving
Credit Commitment shall be a Revolving Credit Commitment with the same terms as
the Revolving Credit Commitments being extended. Upon the effectiveness of any
Loan Extension Agreement, this Agreement shall be amended to the extent
necessary to reflect the existence and terms of the Extended Term Loans and/or
Extended Revolving Credit Commitments evidenced thereby and other changes
necessary to preserve the intent of this Agreement without the consent of any
other Lender and without regard to Section 10.01, including without limitation
to incorporate the Extending Lenders as “Lenders”, and the Extended Term Loans
and Extended Revolving Credit Commitments as “Loans” and/or “Term Loans” and/or
Commitments, for all applicable purposes hereunder, including the definitions of
Required Lenders and Required Class Lenders and to establish any tranche of
Extended Term Loans or Extended Revolving Credit Commitments as an independent
Class or Facility, as applicable. Any such deemed amendment may, at the
Borrower’s or the Administrative Agent’s request, be memorialized in writing by
the Administrative Agent and the Borrower and furnished to the other parties
hereto.

(c)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment. For the avoidance of doubt,
the commitments and obligations of L/C Issuer in respect of its L/C Commitment
can only be extended pursuant to an Extension or otherwise with such Person’s
consent.

(d)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including this Section 2.15), (i) no Extended Term Loan
or Extended Revolving Credit Commitment is required to be in any minimum amount
or any minimum increment; provided, that the aggregate amount of Extended Term
Loans or Extended Revolving Credit Commitments for any new Class of Term Loans
or Revolving Credit Commitments made in connection with any Extension Offer
shall be at least $25 million (or such lesser amount as shall equal the entire
amount of outstanding Term Loans of any Class or Revolving Credit

 

92



--------------------------------------------------------------------------------

Commitments of any Class, as applicable, being extended), (ii) any Extending
Lender may extend all or any portion of its Term Loans and/or Revolving Credit
Commitment pursuant to one or more Extension Offers (subject to applicable
proration in the case of over participation) (including the extension of any
Extended Term Loan and/or Extended Revolving Credit Commitment), (iii) there
shall be no condition to any Extension of any Loan or Revolving Credit
Commitment at any time or from time to time other than notice to the
Administrative Agent of such Extension, any conditions set forth in the
applicable Extension Offer and the terms of the Extended Term Loan or Extended
Revolving Credit Commitment implemented thereby, (iv) the interest rate
limitations referred to in the proviso to clause (v) of Section 2.13(b) shall
not be implicated by any Extension, (v) all obligations in respect of Extended
Term Loans and Extended Revolving Credit Commitments shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations under this Agreement and the
other Loan Documents and (vi) no Lender shall have any obligation to extend the
maturity date or otherwise modify the terms of its Term Loans or Revolving
Credit Commitments pursuant to any Extension Offers made by the Borrower
hereunder.

(e)    Each extension shall be consummated pursuant to procedures set forth in
the associated Extension Offer; provided, that the Borrower shall cooperate with
the Administrative Agent prior to making any Extension Offer to establish
reasonable procedures with respect to mechanical provisions relating to such
Extension, including timing, rounding and other adjustments.

SECTION 2.16.    Defaulting Lenders. (a) Reallocation of Participations to
Reduce Fronting Exposure. All or any part of a Defaulting Lender’s participation
in L/C Obligations shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 4.03 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 10.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(b)    Cash Collateral. If the reallocation described in Section 2.16(a) cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.03(g).

(c)    New Letters of Credit. Notwithstanding anything in this Agreement to the
contrary, so long as any Revolving Credit Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

93



--------------------------------------------------------------------------------

(d)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.16(a)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the Borrower, the Administrative Agent
and each L/C Issuer, no notice given pursuant to this Section 2.16(d) that such
Lender has ceased to be a Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender having been a
Defaulting Lender.

SECTION 2.17.    MIRE Events. Prior to the occurrence of a MIRE Event, the
Borrower shall provide to the Administrative Agent (and authorize the
Administrative Agent to provide to the Revolving Credit Lenders) the following
documents in respect of any Mortgage (if any): (a) a flood hazard determination
from a third party vendor; (b) if such real property is so determined to be
located in a “special flood hazard area”, (i) a notification to the
Administrative Agent of that fact and (if applicable) notification to the
Administrative Agent that flood insurance is not available through the National
Flood Insurance Program; and (c) if required by Flood Laws, evidence of required
flood insurance.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01.    Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Recipient under any Loan Document shall be made free and clear of
and without deduction for any Taxes, except as required by applicable Law. If
any Withholding Agent shall be required by any applicable Law to deduct any
Taxes from or in respect of any such payment, (i) the applicable Withholding
Agent shall be entitled to make such deductions, (ii) the applicable Withholding
Agent shall pay the full amount so deducted to the relevant Governmental
Authority in accordance with applicable Law, (iii) as soon as practicable after
the date of such payment, if the Borrower or the applicable Subsidiary Guarantor
is the Withholding Agent, such Withholding Agent shall furnish to the
Administrative Agent the original or a copy of a receipt evidencing payment
thereof, a copy of the tax return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent, and (iv) if
such Tax is an Indemnified Tax, the sum payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions have been
made (including deductions applicable to additional sums payable under this
Section 3.01(a)), the applicable Recipient receives an amount equal to the sum
it would have received had no such deductions been made.

 

94



--------------------------------------------------------------------------------

(b)    In addition, the Borrower and the Subsidiary Guarantors agree to pay any
and all present or future stamp, court or documentary, intangible, mortgage
recording or similar Taxes which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document, excluding any
such Taxes imposed as a result (i) of an assignment by a Lender (other than an
assignment made pursuant to Section 10.13) or (ii) grant of or participation, or
a transfer or assignment to or designation of a new Lending Office or other
office for receiving payments under any Loan Document, in each case that are
Other Connection Taxes (hereinafter referred to as “Other Taxes”) to the
relevant Governmental Authority, in accordance with applicable Law.

(c)    Each of the Borrower and the Subsidiary Guarantors agrees to, jointly and
severally, indemnify each Recipient, within 10 Business Days after written
demand therefor, for (i) the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed on or attributable to amounts payable under this
Section 3.01) payable by such Recipient, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered to the Borrower by a Lender or by the Administrative Agent on its
own behalf or on behalf of a Lender shall be conclusive absent demonstrable
error.

(d)    Status of Lenders. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with such properly completed and executed documentation
prescribed by any Laws or reasonably requested by the Borrower or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in the rate of, any applicable withholding Tax with
respect to any payments to be made to such Lender under any Loan Document. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by any
Laws or reasonably requested by the Borrower or the Administrative Agent as will
enable the Loan Parties or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Each Lender shall, whenever any such documentation (including any
specific documentation required below in this Section 3.01(d)) becomes obsolete,
expired or inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its legal ineligibility to do so.

Without limiting the generality of the foregoing:

(i)    Each U.S. Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent) two properly completed and duly executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding;

(ii)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the Borrower or
Administrative Agent) on or before the date on which it becomes a Lender under
this Agreement (and from time to time

 

95



--------------------------------------------------------------------------------

thereafter upon the reasonable request of the Borrower or the Administrative
Agent) whichever of the following is applicable:

(A)    two properly completed and duly executed originals of IRS Form W-8BEN (or
any successor form) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party and such other documentation as
required under the Code,

(B)    two properly completed and duly executed originals of IRS Form W-8ECI (or
any successor form),

(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code,
(A) two properly completed and duly executed certificates substantially in the
form of Exhibit G-1 (any such certificate, a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly executed originals of IRS
Form W-8BEN (or any successor form), or

(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two
properly completed and duly executed originals of IRS Form W-8IMY (or any
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, United States Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, IRS Form W-8IMY (or any successor
form) and/or any other required information, certification or documentation from
each beneficial owner, as applicable (provided, that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a United States Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of such direct or indirect
partner (or partners));

(iii)    Any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the Borrower or the Administrative Agent) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), two properly completed and duly executed
originals of any other form prescribed by applicable Laws (including the
Treasury Regulations) as a basis for claiming a complete exemption from, or a
reduction in, United States federal withholding tax on any payments to such
Lender under the Loan Documents, together with such supplementary documentation
as may be prescribed by applicable Law (including the Treasury Regulations) to
permit any Loan Party or the Administrative Agent to determine the withholding
or deduction required to be made; and

(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in

 

96



--------------------------------------------------------------------------------

Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for any Loan Party and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. For purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement and any intergovernmental
agreement or similar agreement intended to facilitate compliance with, or
otherwise related to FATCA.

(e)    Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 or 3.04(a) shall use its reasonable efforts to change the
jurisdiction of its Lending Office if such a change would reduce any such
additional amounts in the future and would not, in the sole good faith
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender.

(f)    If any Recipient determines, in its sole discretion exercised in good
faith that it has received a refund in respect of any Taxes as to which
indemnification or additional amounts have been paid to it pursuant to this
Section 3.01, it shall promptly remit to the indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made or additional
amounts paid under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Recipient (including any
Taxes imposed with respect to such refund) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such indemnifying party, upon the request of such
Recipient, agrees to promptly repay to such Recipient the amount paid over to it
pursuant to the above provisions of this Section 3.01(f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority), in
the event such Recipient is required to repay such refund to the relevant
Governmental Authority. This Section 3.01(f) shall not be construed to require
any Lender or Agent to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person.

(g)    For the avoidance of doubt, for purposes of this Section 3.01, the term
“Lender” shall include any L/C Issuer and the term “applicable Law” shall
include FATCA.

(h)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the First Amendment Effective Date, the parties shall treat (and the
Lenders authorize the Administrative Agent to treat) the Loan and the Commitment
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 3.02.    Illegality. If any Lender determines in good faith in its
reasonable discretion that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate, or to

 

97



--------------------------------------------------------------------------------

determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent) convert all Eurocurrency Rate Loans of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), or, in the case of Eurocurrency Loans denominated in an Alternative
Currency, prepay such Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

SECTION 3.03.    Inability to Determine Rates. If in connection with any request
for a Eurocurrency Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) deposits in the relevant currency are
not being offered to banks in the London interbank eurocurrency market for the
applicable amount and Interest Period of such Eurocurrency Rate Loan or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan or in connection with an existing or proposed Base Rate Loan, or
(b) the Required Lenders determine that for any reason the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans (or, if applicable, Eurocurrency Rate Loans denominated
in the affected currency) shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a committed Borrowing of Base Rate Loans in the
amount specified therein.

 

98



--------------------------------------------------------------------------------

SECTION 3.04.    Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurocurrency Rate Loans. (a) Increased Costs Generally. If any Change in Law
shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(d)) or
any L/C Issuer;

(ii)    subject any Lender or any L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or such L/C Issuer in respect thereof (except for
(i) Indemnified Taxes and (ii) Excluded Taxes); or

(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered, to the extent such compensation is sought by such Lender or
L/C Issuer from similarly situated borrowers.

(b)    Capital Requirements. If any Lender or any L/C Issuer determines in good
faith in its reasonable discretion that any Change in Law affecting such Lender
or L/C Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy or liquidity), then, to the extent such compensation is sought
by such

 

99



--------------------------------------------------------------------------------

Lender or L/C Issuer from similarly situated borrowers, the Borrower, upon
request of such Lender or such L/C Issuer, as the case may be, will pay to such
Lender or such L/C Issuer such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent demonstrable error. The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

(d)    Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent demonstrable error), which shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

SECTION 3.05.    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(other than loss of margin) actually incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of the Borrower on a day other than the last day of the Interest
Period for such Loan;

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;
or

(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency and of a
comparable amount and period from other banks in the eurodollar market.

 

100



--------------------------------------------------------------------------------

SECTION 3.06.    Matters Applicable to All Requests for Compensation. (a) Except
with respect to any requests for compensation or indemnification under
Section 3.01 (requests for which shall be governed by Section 3.01(c)), any L/C
Issuer or any Lender claiming compensation under this Article III shall deliver
a certificate to the Borrower setting forth the additional amount or amounts to
be paid to it hereunder which shall be conclusive in the absence of demonstrable
error. In determining such amount, such L/C Issuer or such Lender may use any
reasonable averaging and attribution methods.

(b)    Failure or delay on the part of any Lender or any L/C Issuer to demand
compensation pursuant to Section 3.01 or 3.04 shall not constitute a waiver of
such Lender’s or any L/C Issuer’s right to demand such compensation; provided,
that the Borrower shall not be required to compensate such Lender for any amount
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the event that gives rise to such claim; provided that, if the event
giving rise to such claim has retroactive effect, then such 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurocurrency Rate Loans, or, if
applicable, to convert Base Rate Loans into Eurocurrency Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided, that such
suspension shall not affect the right of such Lender to receive the compensation
so requested and shall not apply to other Lenders.

(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended (i) pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans on
the last day (or days) of the then current Interest Period (or Interest Periods)
for such Eurocurrency Rate Loans or (ii) pursuant to Section 3.02 or 3.06(b)
hereof, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.02 or 3.04 hereof that gave rise to such
conversion no longer exist:

(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been
converted to Base Rate Loans, all payments and prepayments of principal that
would otherwise be applied to such Lender’s applicable Eurocurrency Rate Loans
shall be applied instead to its Base Rate Loans; and

(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

 

101



--------------------------------------------------------------------------------

(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to Section 3.02 or 3.03 this Section 3.06 no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurocurrency Rate Loans made by other Lenders
under the applicable Facility are outstanding, if applicable, such Lender’s Base
Rate Loans shall be automatically converted, on the first (1st) day (or days) of
the next succeeding Interest Period (or Interest Periods) for such outstanding
Eurocurrency Rate Loans, to the extent necessary so that, after giving effect
thereto, all Loans held by the Lenders holding Eurocurrency Rate Loans under
such Facility and by such Lender are held pro rata (as to principal amounts,
interest rate basis, and Interest Periods) in accordance with their respective
outstanding Loans under the applicable Facility.

SECTION 3.07.    Replacement of Lenders under Certain Circumstances. (a)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender, any L/C Issuer, or any Governmental Authority for the account of any
Lender or any L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or such L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or such L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender gives a notice under Section 3.02
or requests compensation under Section 3.04, or if the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.

SECTION 3.08.    Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, resignation of the Administrative Agent and any
assignment of rights by, or replacement of, a Lender or L/C Issuer.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 4.01.    Conditions to Initial Effectiveness. The initial effectiveness
of this Agreement is subject to the satisfaction or waiver of the following
conditions precedent:

(a)    The Administrative Agent’s receipt of the following:

(i)    counterparts of this Agreement executed by a Responsible Officer of each
Loan Party and by each of the other parties to this Agreement;

 

102



--------------------------------------------------------------------------------

(ii)    (A) the Audited Financial Statements; (B) the Quarterly Financial
Statements (if any); and (C) the Pro Forma Balance Sheet, in each case, which
the Administrative Agent shall promptly deliver to any requesting Lender; and

(iii)    at least three Business Days prior to the execution and delivery of
this Agreement, all documentation and other information required by regulatory
authorities with respect to the Loan Parties reasonably requested by the Lenders
at least 10 Business Days prior to the execution and delivery of this Agreement
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, which documentation and other
information the Administrative Agent shall promptly deliver to any requesting
Lender.

(b)    All fees required to be paid to the Agents, Syndication Agent,
Documentation Agents, Senior Co-Manager, Co-Manager and Arrangers on or before
the date of execution and delivery of this Agreement shall have been paid;
(ii) all fees required to be paid to the Lenders on or before the date of
execution and delivery of this Agreement shall have been paid; and (iii) all
out-of- pocket expenses of the Agents (including the reasonable fees, charges
and disbursements of counsel to the Agents) required to be paid or reimbursed by
the Borrower on the date of execution and delivery of this Agreement shall have
been paid, to the extent invoiced at least three Business Days prior to the date
of execution and delivery of this Agreement.

SECTION 4.02.    Conditions to the Initial Credit Extensions. The obligation of
each L/C Issuer and each Lender to make its initial Credit Extension hereunder
is subject to satisfaction or waiver of the conditions set forth in Section 4.01
and the following conditions precedent:

(a)    The Senior Notes shall have been (or, substantially concurrently with the
effectiveness of this Agreement under Section 4.01, shall be) issued and the sum
of the aggregate principal amount of the Senior Notes and the Term Commitments
shall not be less than $1,400,000,000.

(b)    The IPC Purchase or IPC Note Repayment shall have occurred or shall
occur, or be completed, as applicable, substantially simultaneously with the
funding of the Term Loans.

(c)    The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party (in the case of
items required to be executed on behalf of a Loan Party), each dated the Closing
Date or, in the case of certificates of governmental officials, a recent date
before the Closing Date (in the case of items referred to in clause (i),
(ii)(D), (iii), (iv), (v), (vi) and (vii)) and each in form and substance
reasonably satisfactory to the Administrative Agent:

(i)    a Note executed by the Borrower in favor of each Lender that shall have
requested a Note not less than three Business Days prior to the Closing Date;

 

103



--------------------------------------------------------------------------------

(ii)    a security agreement, in substantially the form of Exhibit E hereto
(together with each security agreement supplement delivered pursuant to
Section 6.11, in each case as amended, the “Security Agreement”), duly executed
by each Loan Party, together with:

(A)    certificates and instruments representing the applicable Collateral
referred to therein (to the extent required by the terms of the Security
Agreement to be delivered to the Collateral Agent) accompanied by undated stock
powers or instruments of transfer executed in blank;

(B)    financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement;

(C)    copies of such lien searches, or equivalent reports or searches, each of
a recent date listing all effective financing statements, lien notices or
comparable documents (together with copies of such financing statements and
documents) with respect to the Loan Parties that the Administrative Agent
reasonably deems necessary or appropriate, none of which shall disclose Liens on
the Collateral covered or intended to be covered by the Collateral Documents
(other than Permitted Liens), it being understood that such searches shall be
conducted by the Administrative Agent or its counsel, and the Borrower shall not
be required to conduct such searches;

(D)    a Perfection Certificate duly executed by the Borrower; and

(E)    a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in the Security Agreement)
(together with each other intellectual property security agreement delivered
pursuant to Section 6.11, in each case as amended or supplemented, the
“Intellectual Property Security Agreements”), duly executed by each applicable
Loan Party;

(iii)    such certifications of resolutions or other action and incumbency
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;

(v)    favorable opinions of (A) each of Cravath, Swaine & Moore LLP, in the
form of Exhibit I hereto and Mintz, Levin, Cohn, Ferris, Glovsky and Popeo PC,
in the form of Exhibit J hereto, counsel to the Loan Parties and (B) the general
counsel of the Borrower, in a form reasonably satisfactory to the Administrative
Agent, in each case addressed to the Administrative Agent and each Lender;

 

104



--------------------------------------------------------------------------------

(vi)    a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.03(a) and (b) have been satisfied;

(vii)    a certificate attesting to the Solvency of the Borrower and its
Subsidiaries on a combined basis after giving effect to the Transactions, from
the Borrower’s chief financial officer, substantially in the form of Exhibit H
hereto; and

(viii)    at least three Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities with
respect to the Loan Parties reasonably requested by the Lenders at least 10
Business Days prior to the Closing Date under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act,
which documentation and other information the Administrative Agent shall
promptly deliver to any requesting Lender.

(d)    (i) All fees required to be paid to the Agents, Syndication Agent,
Documentation Agents, Senior Co-Manager, Co-Manager and Arrangers on or before
the Closing Date shall have been (or, substantially concurrently with the
funding of the Term Loans, shall be) paid; (ii) all fees required to be paid to
the Lenders on or before the Closing Date shall have been (or, substantially
concurrently with the funding of the Term Loans, shall be) paid (which fees, in
the case of those due to the Term Lenders, may be paid by offset against the
proceeds of the Term Loans, to the extent arrangements therefor, satisfactory to
the Borrower and the Administrative Agent, have been made); and (iii) all
out-of- pocket expenses of the Agents (including the reasonable fees, charges
and disbursements of counsel to the Agents) required to be paid or reimbursed by
the Borrower on the Closing Date shall have been (or, substantially concurrently
with the funding of the Term Loans, shall be) paid, to the extent invoiced at
least three Business Days prior to the Closing Date.

Notwithstanding the foregoing, (x) if the conditions in clauses (a) through (d)
of this Section 4.02 have not been satisfied (or waived in accordance with
Section 10.01) on or prior to June 30, 2014, the Commitments of the Lenders
hereunder shall terminate at 5:00 p.m. New York City time on June 30, 2014, and
(y) any item to be delivered or action to be taken that is listed on
Schedule 6.13(a) shall not be required to be delivered or taken in order for the
above conditions to be satisfied.

SECTION 4.03.    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a)    The representations and warranties of each Loan Party contained in
Article V or any other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension (except to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier
date); provided, that, to the extent that such representations and warranties
are qualified by materiality, material adverse effect or similar language, they
shall be true and correct in all respects.

 

105



--------------------------------------------------------------------------------

(b)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Notwithstanding anything to the contrary in this Section 4.03 or in
Section 2.13, so long as no Event of Default has occurred pursuant to
Section 8.01(a) or (f), the lenders providing any Incremental Term Loans in
connection with a Permitted Acquisition may agree to modify the conditionality
with respect to such Incremental Term Loans such that the Permitted Acquisition
may be consummated on a “certain funds” basis.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Agents and Lenders that:

SECTION 5.01.    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a Person (i) duly organized or formed, (ii) validly existing
and (iii) in good standing (where relevant) under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business as currently conducted
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and in good standing (where
relevant) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case
referred to in clause (a)(iii), (b)(i), (c), (d) or (e), to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Closing Date Transactions and the First
Amendment Effective Date Transactions, (a) are within such Loan Party’s
corporate or other powers, (b) have been duly authorized by all necessary
corporate or other organizational action and (c) do not and will not
(i) contravene the terms of any of such Person’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01) (x) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (y) any material
agreement to which such Person is a party; or (iii) violate any material Law;
except with respect to any conflict, breach, violation or contravention referred
to in clause (ii) or (iii), to the extent that such conflict, breach, violation
or contravention would not reasonably be expected to have a Material Adverse
Effect.

 

106



--------------------------------------------------------------------------------

SECTION 5.03.    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the
Closing Date Transactions or the First Amendment Effective Date Transactions,
(b) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, or (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof), except for
(i) filings and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Collateral Agent, (ii) those
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (or, with respect to consummation of the Transactions, will be duly
obtained, taken, given or made and will be in full force and effect, in each
case within the time period required to be so obtained, taken, given or made)
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (a) Debtor Relief Laws and by general principles of equity and
(b) the need for filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent. Prior
to the Closing Date, the representation in this Section 5.04 does not apply to
any Loan Document (other than this Agreement).

SECTION 5.05.    Financial Statements; No Material Adverse Effect. (a) The
Audited Financial Statements and the Quarterly Financial Statements (if any)
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (i) except as otherwise expressly noted
therein and (ii) subject, in the case of any Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.

(b)    Since December 31, 2016 (after giving pro forma effect to the First
Amendment Effective Date Transactions), there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

SECTION 5.06.    Litigation. Except as disclosed in Schedule 5.06 or to the
extent disclosed in the Borrower’s filings with the SEC as of the First
Amendment Effective Date, there are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened in writing or contemplated, at law,
in equity, in arbitration or before any

 

107



--------------------------------------------------------------------------------

Governmental Authority, by or against any Loan Party or any of its Restricted
Subsidiaries or against any of their properties or revenues that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.07.    Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record title to, or valid leasehold interests
in, or easements or other limited property interests in, all tangible
properties, equipment and Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except (i) as set forth on Schedule 5.07,
(ii) minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes,
(iii) Liens permitted by Section 7.01 and (iv) where the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.08.    Environmental Compliance. (a) Except as disclosed in
Schedule 5.08, there are no claims, actions, suits, or proceedings pending
against the Borrower or any of its Subsidiaries alleging liability or
responsibility for violation of, or otherwise relating to, any Environmental Law
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b)    Except as disclosed in Schedule 5.08 or except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(i) none of the properties currently, or to the knowledge of the Borrower,
formerly, owned, leased or operated by any Loan Party or any of its Subsidiaries
is listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to the knowledge of
the Borrower, on any property formerly owned or operated by any Loan Party or
any of its Subsidiaries; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
its Subsidiaries; and (iv) Hazardous Materials have not been released,
discharged or disposed of by any Person on any property currently, or to the
knowledge of the Borrower, formerly, owned, leased or operated by any Loan Party
or any of its Subsidiaries and Hazardous Materials have not otherwise been
released, discharged or disposed of by any Loan Party or any of its Subsidiaries
at any other location.

(c)    Except as disclosed in Schedule 5.08, the properties owned, leased or
operated by the Loan Parties and their Subsidiaries do not contain any Hazardous
Materials in amounts or concentrations which (i) constitute a violation of;
(ii) require remedial action under; or (iii) could give rise to liability under,
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

(d)    Except as disclosed in Schedule 5.08, all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner that would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

 

108



--------------------------------------------------------------------------------

(e)    Except as disclosed in Schedule 5.08, except as would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, none of the Loan Parties or any of their Subsidiaries has contractually
assumed any liability or obligation under or relating to any Environmental Law.

SECTION 5.09.    Taxes. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, each of the Loan
Parties and each of their Subsidiaries has filed all Tax returns required to be
filed, and has paid all Taxes required to be paid by it, that are due and
payable, except those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been made to the extent required by GAAP.

SECTION 5.10.    ERISA Compliance. (a) Except as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws.

(b)    (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan; and (ii) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that would reasonably
be expected to be subject to Sections 4069 or 4212(c) of ERISA, except, with
respect to each of the foregoing clauses of this Section 5.10(b), as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(c)    The Foreign Plans of the Loan Parties and the Subsidiaries are in
compliance with the requirements of any Law applicable in the jurisdiction in
which the relevant Foreign Plan is maintained, in each case, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 5.11.    Restricted Subsidiaries; Equity Interests. As of the Closing
Date (after giving effect to the Transactions), the Borrower does not have any
Restricted Subsidiaries other than those disclosed in Schedule 5.11, and all of
the outstanding Equity Interests owned by a Loan Party in such Restricted
Subsidiaries are owned free and clear of all Liens except (a) those created
under the Collateral Documents; and (b) any Lien that is permitted under
Section 7.01.

SECTION 5.12.    Margin Regulations; Investment Company Act. (a) No Loan Party
is engaged in, nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB (“Margin Stock”)), or extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for the purpose
of purchasing or carrying Margin Stock (other than purchases by the Borrower of
its Capital Stock) or any purpose that violates Regulation U.

 

109



--------------------------------------------------------------------------------

(b)    None of the Loan Parties or any of the Subsidiaries of the Loan Parties
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.13.    Disclosure. The reports, financial statements, certificates and
other written factual information and factual data relating to the Borrower, its
Subsidiaries and the Transactions (other than as set forth below and other than
information of a general economic or industry nature) furnished by or on behalf
of any Loan Party to any Agent or any Lender in connection with the Transactions
and the negotiation of this Agreement or delivered hereunder or under any other
Loan Document, when taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein not materially misleading in the light of the circumstances
under which they were made; provided, that, with respect to projected financial
information and pro forma financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions that
were believed by the Borrower to be reasonable at the time made and at the time
furnished hereunder; it being understood that (i) such projected and pro forma
financial information (A) is merely a prediction as to future events (in the
case of projected financial information) and is not to be viewed as fact and
(B) is subject to significant uncertainties and contingencies, many of which are
beyond the Borrower’s control, (ii) no assurance can be given that any
particular projections will be realized and (iii) actual results may differ and
such differences may be material.

SECTION 5.14.    Sanctions, OFAC and Patriot Act. (a) None of the Borrower, any
of its Subsidiaries, or any of the Borrower’s directors or officers, nor, to the
knowledge of the Borrower, any of its employees and agents or any directors,
officers, employees and agents of any of its Subsidiaries, is a Sanctioned
Person. The Borrower, its Subsidiaries, the Borrower’s directors and officers
and, to the knowledge of the Borrower, its employees and agents and the
directors, officers, employees and agents of the Borrower’s Subsidiaries are in
compliance with applicable Sanctions in all material respects.

(b)    The Borrower and each of its Subsidiaries is in compliance in all
material respects with the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the “USA Patriot Act”) and OFAC.

(c)    The Borrower, its Subsidiaries, the Borrower’s directors and officers
and, to the knowledge of the Borrower, its employees and agents and the
directors, officers, employees and agents of the Borrower’s Subsidiaries, as of
the First Amendment Effective Date, have conducted their business in compliance
with, and the Borrower and its Subsidiaries have instituted and maintain
policies and procedures designed to ensure compliance with, the FCPA, the United
Kingdom Bribery Act of 2010 and applicable Sanctions.

SECTION 5.15.    Intellectual Property; Licenses, Etc. Each of the Loan Parties
and their Restricted Subsidiaries owns, licenses or possesses the right to use,
all of the trademarks, service marks, trade names, domain names, social media
identifiers, source and business indicators, copyrights, patents, patent rights,
technology, software, know-how database rights, design rights, trade secrets and
all other intellectual property rights (collectively, “IP Rights”)

 

110



--------------------------------------------------------------------------------

that are used or held for use in connection with and reasonably necessary for
the operation of their respective businesses as currently conducted, except
where the failure to so own, license or possess the right to use any such IP
Rights would not reasonably be expected to have a Material Adverse Effect. All
registered, proprietary IP Rights are subsisting and unexpired, and to the Loan
Parties’ knowledge, are valid and enforceable, in each case except to the extent
the failure to be so subsisting or unexpired or to be valid and enforceable
would not reasonably be expected to have a Material Adverse Effect. No IP Rights
and, to the Loan Parties’ knowledge, no advertising, product, process, method,
substance, part or other material, in each case used by any Loan Party or any of
its Restricted Subsidiaries in the operation of their respective businesses as
currently conducted infringes upon any rights held by any other Person except
for such infringements, individually or in the aggregate, which would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.16.    Solvency. On the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis taken
as a whole, are Solvent.

SECTION 5.17.    Security Documents. (a) Security Agreement. The Collateral
Documents are effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein to the extent intended
to be created thereby and (i) when financing statements and other filings in
appropriate form are filed in the appropriate filing offices and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by the Security Agreement or the Intercreditor Agreement (if
in effect)), the Liens created by the Collateral Documents shall constitute
fully perfected Liens on, and security interests in (to the extent intended to
be created thereby), all right, title and interest of the grantors in such
Collateral to the extent perfection can be obtained by filing financing
statements or taking possession or control, in each case subject to no Liens
other than Liens permitted hereunder. The representation in this Section 5.17(a)
does not apply prior to the Closing Date.

(b)    PTO Filing; Copyright Office Filing. In addition to the actions taken
pursuant to Section 5.17(a)(i), when the Security Agreement or a short form
thereof (including any Intellectual Property Security Agreement) is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, the Liens created by such Security Agreement (or Intellectual
Property Security Agreement) shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors (to the
extent intended to be created thereby) in Patents and Trademarks (in each case,
as defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office and Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Liens permitted
hereunder (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered or applied-for Trademarks, Patents and
Copyrights acquired by the grantors thereof after the Closing Date).

 

111



--------------------------------------------------------------------------------

(c)    Notwithstanding anything herein (including this Section 5.17) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable remains unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (and not Cash Collateralized),
each of the Loan Parties shall, and shall cause each of their Restricted
Subsidiaries to:

SECTION 6.01.    Financial Statements. (a) Deliver to the Administrative Agent
for prompt further distribution to each Lender within 90 days after the end of
each fiscal year of the Borrower (or, with respect to fiscal year 2014, within
95 days after the end of such fiscal year) beginning with the 2014 fiscal year,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Ernst & Young or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than any qualification or exception that is solely with
respect to, or resulting solely from, (i) an upcoming maturity date of any
Indebtedness or (ii) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period) (an “Accounting Opinion”); and

(b)    Deliver to the Administrative Agent for prompt further distribution to
each Lender within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, with respect to fiscal year
2014, within 45 days after the Form 10 is declared effective by the SEC with
respect to the first fiscal quarter and within 50 days after the end of the
second and third fiscal quarter), a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended, and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

112



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided, that, to the extent such information
is in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by an Accounting Opinion.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website (including without limitation
the EDGAR website of the SEC), if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).

SECTION 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a)    no later than five Business Days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(c)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a) (but only together with the delivery of a Compliance Certificate
in connection with financial statements delivered pursuant to Section 6.01(a)),
(i) a report setting forth the information required by a Perfection Certificate
Supplement or confirming that there has been no change in such information since
the Closing Date or the date of the last such report (provided that no such
Perfection Certificate Supplement or confirmation shall be required in
connection with the Compliance Certificate to be delivered for the financial
statements relating to the fiscal year ended December 31, 2014) and (ii) a list
of the Subsidiaries of the Borrower that identifies each Subsidiary as a
Restricted or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate or a statement confirming that there has been no change
in such information since the Closing Date or the date of the last such list;

 

113



--------------------------------------------------------------------------------

(d)    promptly following completion thereof and in any event within 90 days
following the end of fiscal year 2014 and, thereafter, 75 days following the end
of each fiscal year, a consolidated annual budget for such fiscal year; and

(e)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Loan Parties hereby agree that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (i) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agents, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (ii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (iii) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

SECTION 6.03.    Notices. Promptly after a Responsible Officer of the Borrower
has obtained knowledge thereof, notify the Administrative Agent:

(a)    of the occurrence of any Default;

(b)    of the occurrence of any ERISA Event; and

(c)    of any matter (including in regard to any court suit or action) that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Loan Parties have taken and
propose to take with respect thereto and shall be made available to the Lenders
by the Administrative Agent.

 

114



--------------------------------------------------------------------------------

SECTION 6.04.    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of Taxes imposed upon it (including in its capacity as withholding
agent) or upon its income or profits or in respect of its property, except, in
each case, (a) to the extent the failure to pay or discharge the same would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been made
to the extent required by GAAP.

SECTION 6.05.    Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.03 or 7.04 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing where applicable in the relevant
jurisdiction), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except (i) to the extent that failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.03 or 7.04 .

SECTION 6.06.    Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its material tangible
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice and in the
normal conduct of its business.

SECTION 6.07.    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. Subject to Section 6.13(a), (a) all
such liability insurance policies of the Loan Parties (other than workers’
compensation, officer and director liability or other policies as to which
endorsements are not customary) shall name the Collateral Agent as additional
insured, and (b) in the case of each casualty insurance policy that insures any
Collateral, such policy shall contain a loss payable clause or endorsement that
names the Collateral Agent as loss payee. With respect to each parcel of Real
Property constituting Collateral that is subject to a Mortgage, obtain flood
insurance from financially sound and reputable insurance companies or through
the National Flood Insurance Program in such total amount (not exceeding the
lesser of (i) the fair market value of the property and (ii) the maximum amount
available under a policy issued through the National Flood Insurance Program) as
the Administrative Agent or the Required Lenders may from time to time
reasonably require, if at any time the area in which any improvements on such
Real Property are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the

 

115



--------------------------------------------------------------------------------

Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

SECTION 6.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 6.09.    Books and Records. Maintain proper books of record and account,
in which entries are full, true and correct in all material respects and are in
conformity with GAAP consistently applied in all material respects and which
reflect all material financial transactions and matters involving the business
of the Loan Parties or a Restricted Subsidiary, as the case may be.

SECTION 6.10.    Inspection Rights. Permit representatives and agents of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its senior officers, and independent public accountants, all at
reasonable times during normal business hours, upon reasonable advance notice to
the Borrower; provided, however, (a) unless an Event of Default exists, only the
Administrative Agent on behalf of the Lenders may exercise the rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year, (b) if an Event of Default exists
and an individual Lender elects to exercise rights under this Section 6.10, (x)
such Lender shall coordinate with the Administrative Agent and any other Lender
electing to exercise such rights and shall share the results of such inspection
with the Administrative Agent on behalf of the Lenders and (y) the number of
visits and expense associated with such individual Lender inspections must be
reasonable, and (c) the Borrower shall have the opportunity to participate in
any discussions with the Borrower’s independent public accountants.

SECTION 6.11.    Additional Collateral; Additional Guarantors. (a) Subject to
this Section 6.11 and Section 6.13(b), with respect to any property acquired
after the Closing Date by any Loan Party that is intended to be subject to the
Lien created by any of the Collateral Documents but is not so subject, promptly
(and in any event within 30 days after the acquisition thereof (or, with respect
to intellectual property, in any event on a quarterly basis) (or, in each case,
such later date as the Administrative Agent may agree)) (i) execute and deliver
to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Collateral Documents or such other documents as the
Administrative Agent or the Collateral Agent shall reasonably request to grant
to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such property subject to no Liens other than Liens
permitted hereunder; and (ii) take all actions reasonably necessary or advisable
to cause such Lien to be duly perfected within the United States to the extent
required by such Collateral Document in accordance with all applicable Law,
including the filing of financing statements in such jurisdictions within the
United States as may be reasonably requested by the Administrative Agent. The
Borrower shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Collateral Documents on such after-acquired properties to the
extent required by the Collateral Documents.

 

116



--------------------------------------------------------------------------------

(b)    With respect to any Person that is or becomes a Restricted Subsidiary
directly owned by a Loan Party after the Closing Date or if any Restricted
Subsidiary that was an Excluded Subsidiary ceases to be an Excluded Subsidiary,
promptly (and in any event within 30 days after the date such Person becomes a
Restricted Subsidiary or the date the Borrower delivers to the Administrative
Agent financial statements by which it is determined that such Restricted
Subsidiary ceased to be an Excluded Subsidiary (or such later date as the
Administrative Agent may agree)) (i) deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Restricted Subsidiary owned by such Loan Party, together with undated stock
powers or other appropriate instruments of transfer executed and delivered in
blank by a duly authorized officer of the holder (or holders) of such Equity
Interests, and all written intercompany notes, if any, representing Indebtedness
owing from such Subsidiary to any Loan Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party (in each case, with respect to Foreign Subsidiaries, to the extent
applicable and permitted under foreign laws, rules or regulations) or, if
necessary to perfect a Lien under applicable Law, by means of an applicable
Collateral Document, to create a Lien on such Equity Interests and intercompany
notes in favor of the Collateral Agent on behalf of the Secured Parties and
(ii) cause any such Restricted Subsidiary (A) to execute a joinder agreement
reasonably acceptable to the Administrative Agent or such comparable
documentation to become a Subsidiary Guarantor and a joinder agreement to the
applicable Collateral Documents (including the Security Agreement),
substantially in the form annexed thereto, and (B) to take all other actions
reasonably requested by the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Collateral Documents (including the
Security Agreement) to be duly perfected within the United States to the extent
required by such agreement in accordance with all applicable Law, including the
filing of financing statements in such jurisdictions within the United States as
may be reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (1) compliance with clause (i) of this
Section 6.11(b) shall be required only to the extent required by the terms of
the Security Agreement, (2) no Excluded Subsidiary shall be required to become a
Subsidiary Guarantor or otherwise take the actions specified in clause (ii) of
this Section 6.11(b) and (3) no more than 65% of the total voting power of all
outstanding voting stock and 100% of the Equity Interests not constituting
voting stock of any CFC or CFC Holdco (except that any such Equity Interests
constituting “stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as voting stock for purposes of this
Section 6.11(b)) shall be required to be pledged.

(c)    Each Loan Party shall grant to the Collateral Agent, within 90 days of
the acquisition thereof (or such later date as the Administrative Agent may
agree), a security interest in and mortgage in a form reasonably satisfactory to
the Administrative Agent and Collateral Agent (a “Mortgage”) on each parcel of
Real Property located in the United States and owned in fee by such Loan Party
as is acquired by such Loan Party after the Closing Date and that, together with
any improvements thereon, individually has a fair market value of at least
$25 million as additional security for the Obligations (unless the subject
property is already mortgaged to a third party to the extent permitted
hereunder). In addition, the Borrower agrees that, if the Alabama Property is
not sold by December 31, 2014, the Borrower will cause a

 

117



--------------------------------------------------------------------------------

Mortgage to be granted on the Real Property comprising the Alabama Property
within 90 days thereafter (or such later date as the Administrative Agent may
agree). Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Liens permitted hereunder. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by Law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including, to the extent so required,
a Title Policy, a Survey (if required in order to permit the issuer of the Title
Policy to omit a survey exception or issue any survey dependent endorsements
requested by the Administrative Agent), local counsel opinion (in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) and a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination, together with a notice executed by such
Loan Party about special flood hazard area status, if applicable, in respect of
such Mortgage). Notwithstanding anything to the contrary contained herein or in
any other Loan Document, in the event the Borrower is required hereunder to
deliver a Mortgage with respect to the Alabama Property, the Borrower shall not
be required to provide a Survey with respect to such Alabama Property (and the
Borrower shall not be responsible to provide to the Collateral Agent a Title
Policy that does not contain an exception for survey matters, or which includes
endorsements that are, to the extent applicable, dependent on a survey,
including, without limitation, a zoning endorsement). Notwithstanding the
foregoing, the Administrative Agent shall not enter into any Mortgage in respect
of any real property acquired by any Loan Party after the First Amendment
Effective Date unless the Administrative Agent has provided to the Revolving
Credit Lenders (i) if such Mortgaged Property is not located in a “special flood
hazard area”, a completed flood hazard determination with respect to such real
property from a third-party vendor prior to entering into such Mortgage or
(ii) if such Mortgage relates to real property located in a “special flood
hazard area”, the following documents with respect to such real property at
least ten (10) days prior to entering into such Mortgage: (i) a completed flood
hazard determination from a third party vendor, and (x) a notification to the
applicable Loan Parties that flood insurance coverage is not available under the
National Flood Insurance Program; or (y) if required by relevant requirements of
Law, evidence of required flood insurance.

(d)    The foregoing paragraphs (a) through (c) shall not require the creation
or perfection of pledges of or security interests in, or Mortgage on, or the
obtaining of title insurance or surveys with respect to, particular assets if
and for so long as (i) in the reasonable judgment of the Administrative Agent
and the Borrower, the cost of creating or perfecting such pledges or security
interests in, or a Mortgage on, such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom or (ii) such asset constitutes an Excluded
Asset (as such term is defined in the Security Agreement). In addition, the
foregoing will not require actions under this Section 6.11 by a Person if and to
the extent that such action would (a) go beyond the corporate or other powers of
the Person concerned (and then only as such corporate or other power cannot be

 

118



--------------------------------------------------------------------------------

modified or excluded to allow such action); or (b) unavoidably result in
material issues of director’s or officer’s personal liability, breach of
fiduciary duty or criminal liability. The Administrative Agent may grant
extensions of time for the perfection of security interests in, or a Mortgage
on, or the obtaining of title insurance or surveys with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

(e)    Notwithstanding the foregoing provisions of this Section 6.11 or anything
in this Agreement or any other Loan Document to the contrary, Liens required to
be granted from time to time pursuant to this Section 6.11 shall be subject to
exceptions and limitations set forth herein, in the Collateral Documents and, to
the extent appropriate in the applicable jurisdiction, as agreed between the
Collateral Agent and the Borrower. Notwithstanding the foregoing provisions of
this Section 6.11 or anything in this Agreement or any other Loan Document to
the contrary, any Subsidiary of the Borrower that Guarantees the Senior Notes or
the 2025 Senior Notes shall be a Guarantor hereunder for so long as it
Guarantees such Indebtedness.

SECTION 6.12.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits, (b) obtain and renew all Environmental Permits necessary
for its operations and properties, and (c) to the extent the Loan Parties are
required by Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any affected property, in
accordance with the requirements of all Environmental Laws.

SECTION 6.13.    Post-Closing Conditions and Further Assurances. (a) Within
90 days after the Closing Date (subject to extension by the Administrative Agent
in its discretion), deliver each Collateral Document or other deliverable set
forth on Schedule 6.13(a) (as such Schedule may be supplemented or modified on
or prior to the Closing Date by agreement between the Administrative Agent and
the Borrower), duly executed by each Loan Party that is a party thereto,
together with all documents and instruments required to perfect the security
interest of the Administrative Agent in the Collateral (if any) free of any
other pledges, security interests or mortgages, except Liens permitted
hereunder.

(b)    Promptly upon request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

 

119



--------------------------------------------------------------------------------

SECTION 6.14.    Designation of Subsidiaries. (a) After the Closing Date, the
Borrower may at any time and from time to time designate any of its Subsidiaries
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds
any Lien on, any property of, the Borrower or any Restricted Subsidiary of the
Borrower (other than solely any Subsidiary of the Subsidiary to be so
designated); provided, that (i) no Default or Event of Default shall have
occurred and be continuing before and after giving effect to such designation
and (ii) the Borrower and its Restricted Subsidiaries shall be in Pro Forma
Compliance with Section 7.08 for the most recently ended Test Period for which
Required Financial Statements have been delivered and provided, further that
(A) such designation complies with Section 7.05; and (B) neither the Subsidiary
to be so designated nor any of its Subsidiaries has at the time of designation,
created, incurred, issued, assumed, guaranteed or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of any Loan Party or any Restricted
Subsidiary.

(b)    The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately before and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing and the Borrower and its Restricted Subsidiaries shall be in Pro
Forma Compliance with Section 7.08 for the most recently ended Test Period for
which Required Financial Statements have been delivered; provided further, that
any Indebtedness of the applicable Subsidiary and any Liens encumbering its
property existing as of the time of such designation shall be deemed incurred or
established, as applicable, at the time of such designation.

(c)    For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the Borrower and its Restricted
Subsidiaries (except to the extent repaid) in the Subsidiary so designated will
be deemed to be Investments in an amount determined as set forth in the
definition of “Investment”. Such designation will be permitted only if an
Investment in such amount would be permitted at such time, under any of the
provisions of this Agreement, and if such Subsidiary otherwise meets the
definition of an “Unrestricted Subsidiary.”

(d)    Any such designation by the Borrower shall be notified by the Borrower to
the Administrative Agent by promptly delivering to the Administrative Agent a
certificate of a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing provisions, whereupon such designation
shall be immediately effective.

SECTION 6.15.    Use of Proceeds. (a) The Borrower will use the proceeds of the
Term Loans solely for the following purposes: (i) to fund the IPC Purchase or
IPC Note Repayment, (ii) to fund the Special Dividend and (iii) to fund the
Closing Date Transaction Expenses and other fees and expenses relating to the
Transactions.

(b)    The Borrower will use the proceeds of the Revolving Credit Loans for
general corporate purposes, including Permitted Investments and Restricted
Payments.

(c)    The Borrower will use Letters of Credit for general corporate purposes.

 

120



--------------------------------------------------------------------------------

(d)    The Borrower will not use the proceeds of any Credit Extensions
(including any Letter of Credit) for the purpose of (i) furthering an offer,
payment, promise to pay, or authorization of the payment of money, to any Person
in violation of FCPA or the United Kingdom Bribery Act of 2010 or (ii) funding,
financing or facilitating any activities, business or transaction of or with a
Sanctioned Person or in a Sanctioned Country, in violation of any applicable
Sanctions.

SECTION 6.16.    Maintenance of Ratings. Use commercially reasonable efforts to
(a) cause each Facility to be continuously rated (but not any specific rating)
by S&P and Moody’s and (b) maintain a public corporate rating (but not any
specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s, in each case for the Borrower.

SECTION 6.17.    Lender Calls. At the request of the Administrative Agent or of
the Required Lenders and upon reasonable prior notice, hold a conference call
(at a location and time selected by the Administrative Agent and the Borrower)
with all Lenders who choose to attend such conference call, at which conference
call the financial results of the previous fiscal year or first two fiscal
quarters of the current fiscal year, as applicable, and the financial condition
of the Borrower and its Subsidiaries shall be reviewed; provided, that
notwithstanding the foregoing, the requirement set forth in this Section 6.17
may be satisfied with a public earnings call; provided further, in no event
shall any such call be required to take place prior to forty-five days after the
end of each of the second fiscal quarter of each fiscal year of the Borrower and
ninety days after the end of each fiscal year of the Borrower, as applicable;
provided further, that the Borrower shall in no event be required to hold more
than two such calls during any fiscal year.

SECTION 6.18.    First Amendment Post-Effective Date Transactions. After the
First Amendment Effective Date and on or before December 31, 2017, the Borrower
shall prepay, repay, redeem, repurchase or otherwise retire Term Loans or Senior
Notes (or any combination of Term Loans and Senior Notes), as determined by the
Borrower, in an aggregate principal amount of $100 million.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (and not Cash
Collateralized):

SECTION 7.01.    Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Lien

 

121



--------------------------------------------------------------------------------

that secures any obligation or any related guarantee, on any asset or property
of the Borrower or any of its Restricted Subsidiaries whether now owned or
hereafter acquired, other than the following (“Permitted Liens”):

(1)    pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation, or other insurance related obligations (including,
but not limited to, in respect of deductibles, self-insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, trade
contracts or government contracts (other than for the payment of Indebtedness)
or leases to which such Person is a party, or agreements with utilities, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety, stay, customs or appeal bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, performance and return of money bonds
and other similar obligations (including letters of credit issued in lieu of any
such bonds or to support the issuance thereof and including those to secure
health, safety and environmental obligations), in each case incurred in the
ordinary course of business;

(2)    Liens imposed by law or regulation, such as carriers’, warehousemen’s,
materialmen’s, repairmen’s, mechanics’, contractors’ and other similar Liens, in
each case for sums not yet overdue for a period of more than 30 days or being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review if adequate
reserves with respect thereto are maintained on the books of such Person in
accordance with GAAP;

(3)    Liens for Taxes, assessments or other governmental charges not yet
overdue for a period of more than 30 days or which are being contested in good
faith by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP, or for property
taxes on property the Borrower or one of its Subsidiaries has determined to
abandon if the sole recourse for such tax, assessment or charge is to such
property;

(4)    Liens in favor of issuers of performance, surety bonds or bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;

(5)    survey exceptions, encumbrances, ground leases, servitudes, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph, cable and telephone lines, utilities and other
similar purposes, or zoning or other restrictions as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties that were not incurred in connection with
Indebtedness or other covenants, conditions, restrictions and minor defects or
irregularities in title (“Other Encumbrances”), in each case which Liens and
Other Encumbrances do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of such Person;

 

122



--------------------------------------------------------------------------------

(6)    Liens securing Indebtedness permitted to be incurred pursuant to
Sections 7.02(b)(iv), Section 7.02(b)(xii) or 7.02(b)(xvii); provided that
(x) Liens securing Indebtedness permitted to be incurred pursuant to
Section 7.02(b)(iv) extend only to the assets and/or Capital Stock, the
acquisition, lease, construction, repair, replacement or improvement of which is
financed thereby and any replacements, additions and accessions thereto and any
income or profits therefrom; provided that individual financings of equipment
provided by one lender may be cross-collateralized to other financings of
equipment provided by such lender, (y) Liens securing Refinancing Indebtedness
permitted to be incurred pursuant to Section 7.02(b)(xii) only secure
Refinancing Indebtedness that serves to Refinance any Indebtedness secured by a
Lien; provided that such Liens are limited to all or part of the same property
or assets (plus additions, accessions, improvements, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Indebtedness
being refinanced and (z) Liens securing Indebtedness permitted to be incurred
pursuant to Section 7.02(b)(xvii) extend only to the assets of Non-Guarantor
Subsidiaries;

(7)    Liens existing on the Closing Date listed on Schedule 7.01, or, to the
extent created in connection with the Transactions, Liens existing on the
Distribution Date;

(8)    Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, such Liens are not created
or incurred in connection with, or in contemplation of, such Person becoming
such a Restricted Subsidiary; provided further, however, that such Liens may not
extend to any other property owned by the Borrower or any of its Restricted
Subsidiaries other than pursuant to customary after acquired-property clauses;

(9)    Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or a Restricted Subsidiary; provided,
however, that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger or consolidation;

(10)    Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary permitted to be
incurred under Section 7.02;

(11)    Liens securing Hedging Obligations incurred pursuant to
Section 7.02(b)(ix);

(12)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
trade letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

123



--------------------------------------------------------------------------------

(13)    (a) leases, subleases, licenses or sublicenses (including of real
property and intellectual property) granted to others in the ordinary course of
business and (b) with respect to any leasehold interest held by the Borrower or
any of its Subsidiaries, the terms of the leases granting such leasehold
interest and the rights of lessors thereunder, which in the case of each of
(a) and (b) do not materially interfere with the ordinary conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, and
do not secure any Indebtedness;

(14)    Liens arising from Uniform Commercial Code (or equivalent statute)
financing statement filings regarding operating leases entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

(15)    Liens in favor of the Loan Parties;

(16)    Liens on equipment of the Borrower or any of its Restricted Subsidiaries
granted in the ordinary course of business;

(17)    Liens on accounts receivable and related assets incurred in connection
with a Receivables Facility;

(18)    Liens to secure any Refinancing (or successive Refinancings) as a whole,
or in part, of any Indebtedness secured by any Lien referred to in the foregoing
clauses (6), (7), (8), (9) and this clause (18); provided, however, that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (and additions, accessions, improvements, proceeds and
replacements and customary deposits in connection therewith and proceeds and
products therefrom) and assets that secured or, under the written agreements
pursuant to which the original Lien arose, could secure the original
Indebtedness, and (b) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), (9) and this clause (18) at the time the original Lien
became a Permitted Lien under this Agreement, and (ii) an amount necessary to
pay any fees and expenses, including premiums, and accrued and unpaid interest
related to such Refinancing;

(19)    deposits made in the ordinary course of business to secure liability to
insurance carriers;

(20)    other Liens securing obligations, including obligations (other than
obligations that constitute indebtedness for borrowed money, but in any event
including obligations in respect of letters of credit, performance or surety
bonds, bankers’ acceptances or other similar instruments) that are secured by
the Collateral on a pari passu basis, that do not exceed $100 million in
aggregate amount at any one time outstanding;

(21)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(g) so long as such Liens are adequately
bonded and any appropriate legal proceedings that may have been duly initiated
for the review of such judgment have not been finally terminated or the period
within which such proceedings may be initiated has not expired;

 

124



--------------------------------------------------------------------------------

(22)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(23)    Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking or other financial institutions arising as a matter of
law or pursuant to customary depositary terms encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(24)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted pursuant to Section 7.02; provided, that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(25)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(26)    banker’s liens, Liens that are statutory, common law or contractual
rights of set-off and other similar Liens, in each case (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(27)    Liens pursuant to any Loan Document;

(28)    Liens on Collateral securing Indebtedness incurred pursuant to
Section 7.02(b)(xxi) or 7.02(b)(xxii), in each case so long as such Indebtedness
is subject to an Intercreditor Agreement (or Second Lien Intercreditor Agreement
in the case of Permitted Junior Secured Refinancing Debt and such other
Indebtedness pursuant to such sections as shall be intended to be secured on a
second-lien basis);

(29)    Liens on assets of Non-Guarantor Subsidiaries securing Indebtedness of
Non-Guarantor Subsidiaries permitted pursuant to Section 7.02;

(30)    Liens on the Equity Interests of Unrestricted Subsidiaries;

(31)    Liens deemed to exist by reason of (i) any encumbrance or restriction
(including put and call arrangements) with respect to Capital Stock of any joint
venture or similar arrangement pursuant to any joint venture or similar
agreement or (ii) any encumbrance or restriction imposed under any contract for
the sale by the Borrower or any of its Subsidiaries of the Capital Stock of any
Subsidiary of the Borrower, or any business unit or division of the Borrower or
any Subsidiary of the Borrower permitted by this Agreement;

 

125



--------------------------------------------------------------------------------

(32)    Liens on property or assets used to defease or to irrevocably satisfy
and discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is not prohibited by this Agreement;

(33)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(34)    Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;

(35)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted under this Agreement;

(36)    rights deemed to arise under revenue sharing or similar agreements
entered into in the ordinary course of business pursuant to which third parties
are granted the right to receive a portion of the revenues, income or profits
generated from specific assets or operations of the Borrower or any Restricted
Subsidiary; and

(37)    additional Liens securing Indebtedness of the Borrower and its
Restricted Subsidiaries permitted to be incurred pursuant to Section 7.02;
provided, that at the time of incurrence of such Indebtedness, on a Pro Forma
Basis after giving effect to the incurrence of such Indebtedness, the
Consolidated Secured Net Leverage Ratio shall not be greater than 2.50 to 1.00;
provided, that any Liens on the Collateral incurred pursuant to this clause (37)
shall be subject to an Intercreditor Agreement or a Second Lien Intercreditor
Agreement.

For purposes of this Section 7.01, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness.

SECTION 7.02.    Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock. (a) The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable for
(collectively, “incur” and collectively, an “incurrence”) any Indebtedness
(including Acquired Indebtedness) and the Borrower will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or Preferred Stock; provided, however, that the
Borrower may incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of Preferred Stock, if the Consolidated Net Leverage
Ratio at the time such additional Indebtedness is incurred or such Disqualified
Stock or Preferred Stock is issued would have been no greater than 3.50 to 1.00,
determined on a Pro Forma Basis (including a pro forma application of the net
proceeds therefrom); provided further, however, that Non-Guarantor Subsidiaries
may not incur Indebtedness or issue Disqualified Stock or

 

126



--------------------------------------------------------------------------------

Preferred Stock pursuant to this Section 7.02(a) if, after giving pro forma
effect to such incurrence or issuance, more than an aggregate of $300 million at
the time of incurrence of such Indebtedness or Disqualified Stock or Preferred
Stock of such Non-Guarantor Subsidiaries is outstanding pursuant to this
clause (a) and clause (xvii) of Section 7.02(b) in the aggregate.

(b)    The provisions of Section 7.02(a) hereof shall not apply to:

(i)    Indebtedness of any Loan Party under the Loan Documents;

(ii)    Indebtedness represented by (A) the Senior Notes (including any
guarantee thereof by a Subsidiary Guarantor) (other than any “Additional Notes”
(as defined in the Senior Notes Indenture) or guarantees with respect thereto)
and (B) the 2025 Senior Notes (including any guarantee thereof by a Subsidiary
Guarantor) (other than any “Additional Notes” (as defined in the 2025 Senior
Notes Indenture) or guarantees with respect thereto);

(iii)    Indebtedness of the Borrower and its Restricted Subsidiaries in
existence on the Closing Date (other than Indebtedness described in clauses
(i) and (ii)) listed on Schedule 7.02(b);

(iv)    (A) Indebtedness (including Capitalized Lease Obligations and
Attributable Indebtedness), Disqualified Stock and Preferred Stock incurred or
issued by the Borrower or any of its Restricted Subsidiaries to finance the
purchase, lease, construction or improvement of property (real or personal) or
equipment, whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets, and any Indebtedness incurred to refinance any
such Indebtedness (and successive refinancings thereof), in an aggregate
principal amount or liquidation preference which, when aggregated with the
principal amount of all other Indebtedness, Disqualified Stock and Preferred
Stock then outstanding under this clause (iv)(A), together with the aggregate
principal amount of Indebtedness outstanding pursuant to clause (B) of this
clause (iv), does not exceed the greater of (x) $150 million and (y) 25% of Four
Quarter EBITDA at the time of incurrence and (B) any Indebtedness incurred to
Refinance Indebtedness incurred under clause (A) of this clause (iv) (or
successive Refinancings of Indebtedness incurred under this clause (B));

(v)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit, bankers’ acceptances, bank guarantees, warehouse receipts or similar
facilities issued or entered into in the ordinary course of business, including
letters of credit in respect of workers’ compensation claims, performance or
surety bonds, health, disability or other employee benefits, property, casualty
or liability insurance or self-insurance or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims,
performance or surety bonds, health, disability or other employee benefits, or
property, casualty or liability insurance or self-insurance;

(vi)    Indebtedness arising from agreements of the Borrower or its Restricted
Subsidiaries providing for indemnification, earn-out, holdback, adjustment of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the acquisition or Disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

 

127



--------------------------------------------------------------------------------

(vii)    Indebtedness of the Borrower to a Restricted Subsidiary or a Restricted
Subsidiary to the Borrower or another Restricted Subsidiary; provided that any
(A) such Indebtedness (other than such as may arise from ordinary course
intercompany cash management obligations) owing by the Borrower or a Subsidiary
Guarantor to a Non-Guarantor Subsidiary is expressly subordinated in right of
payment to the Obligations, (B) any such Indebtedness (other than such as may
arise from ordinary course intercompany cash management obligations) owing by a
Non-Guarantor Subsidiary to the Borrower or a Subsidiary Guarantor is pledged to
the Administrative Agent pursuant to the terms of the Collateral Documents to
the extent required thereby and (C) any such Indebtedness (other than such as
may arise from ordinary course intercompany cash management obligations) owing
by a Non-Guarantor Subsidiary to the Borrower or a Subsidiary Guarantor,
together with, but without duplication of, Investments made by Loan Parties in
Non-Guarantor Subsidiaries pursuant to clauses (a) and (c) of the definition of
“Permitted Investments” and Disposition Deficiencies shall not exceed an
aggregate amount outstanding equal to the greater of (x) $200 million and (y)
33% of Four Quarter EBITDA at the time such Indebtedness is incurred; provided
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien) shall be deemed, in each case, to be
an incurrence of such Indebtedness not permitted by this clause (vii);

(viii)    shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event that results in such
Preferred Stock being beneficially owned by a Person other than the Borrower or
any Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to the Borrower or another of its Restricted
Subsidiaries) shall be deemed in each case to be an issuance of such shares of
Preferred Stock not permitted by this clause (viii);

(ix)    Hedging Obligations not entered into for speculative purposes;

(x)    obligations in respect of workers’ compensation claims, self-insurance,
performance, bid, appeal and surety bonds and performance or completion
guarantees and similar obligations provided by the Borrower or any of its
Restricted Subsidiaries or obligations in respect of letters of credit, bankers’
acceptances, bank guarantees or similar instruments related thereto, in each
case in the ordinary course of business;

(xi)    (A) Indebtedness or Disqualified Stock of the Borrower and Indebtedness,
Disqualified Stock or Preferred Stock of any Subsidiary Guarantor not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference,
which when aggregated with the outstanding principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
then outstanding and incurred pursuant to this clause (xi)(A), together with the
aggregate principal amount of Indebtedness outstanding pursuant to clause (B) of
this clause (xi), does not exceed the greater of (x) $200 million and (y)

 

128



--------------------------------------------------------------------------------

33% of Four Quarter EBITDA at the time of incurrence and (B) any Indebtedness
incurred to Refinance Indebtedness incurred under clause (A) of this clause (xi)
(or successive Refinancings of Indebtedness incurred under this clause (B));

(xii)    the incurrence by the Borrower or any Restricted Subsidiary of
Refinancing Indebtedness that serves to refinance:

(A)    any Indebtedness, Disqualified Stock or Preferred Stock incurred or
issued as permitted under any of Section 7.02(a) and clauses (ii), (iii) and/or
(xiii) of this Section 7.02(b), or

(B)    any Indebtedness, Disqualified Stock or Preferred Stock incurred or
issued to so Refinance the Indebtedness, Disqualified Stock or Preferred Stock
described in clause (A) above,

including, in each case, additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay premiums (including tender premiums), accrued
interest, defeasance costs and reasonable fees and expenses in connection
therewith;

(xiii)    Indebtedness, Disqualified Stock or Preferred Stock of (x) the
Borrower or a Loan Party incurred to finance an acquisition of any assets,
business or Person or (y) Persons that are acquired by the Borrower or any Loan
Party or merged into or consolidated with the Borrower or a Loan Party in
accordance with the terms of this Agreement; provided that, after giving effect
to such acquisition, merger or consolidation, either:

(A)    the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Net Leverage Ratio test set forth in
Section 7.02(a), or

(B)    the Consolidated Net Leverage Ratio is less than or equal to the
Consolidated Net Leverage Ratio immediately prior to such acquisition, merger or
consolidation;

(xiv)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that such Indebtedness is extinguished
within 10 Business Days of notice of its incurrence;

(xv)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a letter of credit or bank guarantee issued pursuant to the
Facilities, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee;

(xvi)    (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as the
incurrence of such Indebtedness incurred by such Restricted Subsidiary is
permitted under the terms of this Agreement and, in the case of the guarantee by
a Loan Party of Indebtedness of Non-Guarantor Subsidiary, only to the extent
that the related Investment is Permitted;

 

129



--------------------------------------------------------------------------------

(B)    any guarantee by a Subsidiary Guarantor of Indebtedness of the Borrower,
or

(C)    any guarantee by the Borrower or a Restricted Subsidiary in the ordinary
course of business in respect of obligations to suppliers, customers,
franchisees, lessors and licensees of the Borrower or any Restricted Subsidiary;

(xvii)    (A) Indebtedness of Non-Guarantor Subsidiaries in an aggregate
principal amount, which when aggregated with the principal amount of all other
Indebtedness then outstanding and incurred pursuant to this clause (xvii)(A),
together with the aggregate principal amount of Indebtedness outstanding
pursuant to clause (B) of this clause (xvii), does not exceed the greater of (x)
$150 million and (y) 25% of Four Quarter EBITDA at the time of incurrence and
(B) any Indebtedness incurred to Refinance Indebtedness incurred under clause
(A) of this clause (xvii) (or successive Refinancings of Indebtedness incurred
under this clause (B));

(xviii)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business;

(xix)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management, overdraft protection and related
activities with respect to any Subsidiary or joint venture in the ordinary
course of business;

(xx)    Indebtedness consisting of Indebtedness issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, directors and
employees thereof, their respective estates, spouses or former spouses, in each
case to finance the purchase or redemption of Equity Interests of the Borrower
to the extent permitted under Section 7.05(b)(iv);

(xxi)    Indebtedness incurred pursuant to a Permitted Debt Offering so long as,
at the time of the incurrence thereof, after giving effect thereto, the
aggregate principal amount of such Indebtedness does not exceed the Maximum
Incremental Term Loan Amount; and

(xxii)    Credit Agreement Refinancing Indebtedness.

(c)    For purposes of determining compliance with this Section 7.02, in the
event that an item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or Preferred Stock described in
clauses (i) through (xxii) of Section 7.02(b) above or is permitted to be
incurred pursuant to Section 7.02(a) hereof, the Borrower, in its sole
discretion, may divide and/or classify on the date of incurrence such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) in
any manner that complies with this Section 7.02 and may later redivide and/or
reclassify (based on circumstances existing at the time of such redivision or
reclassification) such item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) in any manner that complies with this covenant;
provided that all Indebtedness outstanding under the Facilities on the
Distribution Date will be treated as incurred on the Distribution Date under
Section 7.02(b)(i) and will not later be reclassified.

 

130



--------------------------------------------------------------------------------

Accrual of interest or dividends, the accretion of accreted value and the
payment of interest in the form of additional Indebtedness with the same terms,
the payment of dividends in the form of additional shares of Disqualified Stock
or Preferred Stock, as applicable, of the same class, and accretion of original
issue discount or liquidation preference will not be deemed to be an incurrence
of Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 7.02. Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness; provided that the incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this Section 7.02.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed or
first incurred (whichever is lower), in the case of revolving credit debt;
provided that if such Indebtedness is incurred to Refinance other Indebtedness
denominated in a foreign currency, and such Refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such Refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such Indebtedness does not exceed
the principal amount of such Indebtedness being Refinanced. For the avoidance of
doubt and notwithstanding any other provision of this covenant, the maximum
amount of Indebtedness that may be incurred pursuant to this Section 7.02 shall
not be deemed to be exceeded solely as a result of fluctuations in the exchange
rate of currencies.

The principal amount of any Indebtedness incurred to Refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated as in
effect on the date of such Refinancing.

Notwithstanding anything to the contrary contained in this Section 7.02, the
Borrower will not, and will not permit any other Loan Party to, directly or
indirectly, incur Indebtedness (including Acquired Indebtedness) that is
contractually subordinated in right of payment to any Indebtedness of the
Borrower or such other Loan Party, as the case may be, unless such Indebtedness
is contractually subordinated in right of payment to the Obligations or such
Guarantor’s Guarantee, in all material respects, to the extent and in the manner
as such Indebtedness is so subordinated to other Indebtedness of the applicable
Loan Party.

For the purposes of this Agreement, (x) Indebtedness that is unsecured is not
deemed to be subordinated or junior to secured Indebtedness merely because it is
unsecured and (y) Indebtedness is not deemed to be subordinated or junior to any
other Indebtedness merely because it has a junior priority with respect to the
same collateral.

SECTION 7.03.    Fundamental Changes. Neither the Borrower nor any of its
Restricted Subsidiaries shall merge, dissolve, liquidate, wind up, consolidate
with or into another Person, or Dispose of all or substantially all of its
properties or assets (whether now owned or

 

131



--------------------------------------------------------------------------------

hereafter acquired) in one or more related transactions (for the avoidance of
doubt, other than in the Transactions) to or in favor of any Person, except
that:

(a)    any Restricted Subsidiary may merge or consolidate with (i) the Borrower
or a Subsidiary Guarantor (including a merger, the purpose of which is to
reorganize such Restricted Subsidiary into a new jurisdiction); provided, that
the Borrower or such Subsidiary Guarantor shall be the continuing or surviving
Person; or (ii) one or more other Restricted Subsidiaries; provided, that when
any Person that is a Loan Party is merging with a Restricted Subsidiary under
this clause (a)(ii), a Loan Party shall be the continuing or surviving Person;

(b)    (i) any Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Subsidiary that is not a Loan Party; and (ii) any Subsidiary
may liquidate or may dissolve into its parent if the Borrower determines in good
faith that such action is in the best interest of the Borrower and its
Subsidiaries as a whole and is not materially disadvantageous to the Lenders;

(c)    the Borrower or any Restricted Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Restricted Subsidiary; provided, that if the transferor in such
a transaction is the Borrower or a Subsidiary Guarantor, then the transferee
must be the Borrower or a Subsidiary Guarantor and; provided further, that the
Borrower shall remain after such transaction;

(d)    so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided, that (i) the Borrower
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation (any such Person, the “Successor
Company”) is not the Borrower, (A) the Successor Company shall be an entity
organized or existing under the laws of the United States, any state or
commonwealth thereof, the District of Columbia or any territory thereof, (B) the
Successor Company shall expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents to which the Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, (C) in the case of a Successor Company for the
Borrower, each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee and its pledges and other
obligations under the Collateral Documents shall apply to the Successor
Company’s obligations under the Loan Documents, including, to the extent
reasonably requested by the Administrative Agent, by executing amendments or
supplements to the Security Agreement, any Mortgage (if any) and any other
Collateral Documents, and (D) the Borrower shall have delivered to the
Administrative Agent (i) an officer’s certificate stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement and (ii) such other certificates and other
documentation as reasonably requested by the Administrative Agent; provided
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, the Borrower under this Agreement;

(e)    so long as no Default exists or would result therefrom, a Subsidiary
Guarantor may merge or consolidate with any other Person; provided, that
(i) such Subsidiary Guarantor shall be the continuing or surviving corporation
or (ii) if the Successor Company is not such Subsidiary Guarantor, (A) the
Successor Company shall be an entity organized or

 

132



--------------------------------------------------------------------------------

existing under the laws of the United States, any state or commonwealth thereof,
the District of Columbia or any territory thereof, (B) the Successor Company
shall expressly assume all the obligations of such Subsidiary Guarantor under
this Agreement and the other Loan Documents to which such Subsidiary Guarantor
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, and (C) such Subsidiary Guarantor
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement; provided further, that if
the foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, such Subsidiary Guarantor under this Agreement;

(f)    so long as no Default exists or would result therefrom, the Borrower or
any Restricted Subsidiary may merge or consolidate with any other Person in
order to effect an Investment permitted pursuant to Section 7.05; and

(g)    so long as no Default exists or would result therefrom, any Restricted
Subsidiary may consummate a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.04.

SECTION 7.04.    Dispositions. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, consummate any Disposition, except:

(a)    any Disposition of cash, Cash Equivalents or Investment Grade Securities,
or of damaged, unnecessary, obsolete or worn out equipment or other property or
assets in the ordinary course of business, or of property or assets no longer
used or useful or economically practicable to maintain in the business of the
Borrower and its Restricted Subsidiaries in the reasonable opinion of the
Borrower, or of any Disposition of inventory or goods (or other property or
assets) in the ordinary course of business;

(b)    the Disposition of all or substantially all of the property or assets of
the Borrower or any of its Subsidiaries pursuant to Section 7.03;

(c)    the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 7.05;

(d)    any Disposition of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary in any transaction or series of
transactions with an aggregate fair market value (as determined in good faith by
the Borrower) not to exceed $10 million;

(e)    any Disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to another Restricted Subsidiary; provided, however, Disposition
Deficiencies, together with, but without duplication of, Investments made by
Loan Parties in Non-Guarantor Subsidiaries pursuant to clauses (a) and (c) of
the definition of “Permitted Investments” and Indebtedness of a Non-Guarantor
Subsidiary owing to the Borrower or a Subsidiary Guarantor incurred pursuant to
Section 7.02(b)(vii) shall not exceed an aggregate amount outstanding equal to
the greater of (x) $200 million and (y) 33% of Four Quarter EBITDA at the time
such of such Disposition;

 

133



--------------------------------------------------------------------------------

(f)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;

(g)    the sale, lease, assignment, license, sublicense or sub-lease of any real
or personal property, assets or services in the ordinary course of business;

(h)    any Disposition of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(i)    any Disposition of property or assets subject to a Lien held by the
Borrower or a Restricted Subsidiary in a foreclosure, eminent domain, seizure or
similar proceeding or exercises of termination rights under any lease, license,
concession or other agreement or Dispositions of property or assets required by
law, governmental regulation or any order of any court, administrative agency or
regulatory body;

(j)    sales of accounts receivable, or participations therein, and related
assets or rights customarily sold or assigned, in each case in connection with
any Receivables Facility; provided that the aggregate Receivables Exposure shall
not exceed $75 million;

(k)    (A) non-exclusive licenses, sublicenses or cross-licenses of intellectual
property or other general intangibles of, and (B) exclusive licenses,
sublicenses or cross-licenses of intellectual property or other general
intangibles in the ordinary course of business of, the Borrower or the
Restricted Subsidiaries;

(l)    sales, transfers and other Dispositions of Investments or other interests
in joint ventures or similar entities to the extent required by, or made
pursuant to, customary buy/sell arrangements or rights of first refusal between
the parties set forth in joint venture arrangements and similar binding
arrangements;

(m)    the lapse or abandonment of intellectual property rights in the ordinary
course of business, which in the good faith determination of the Borrower is not
material to the conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

(n)    the granting of Liens not prohibited by Section 7.01;

(o)    the unwinding of any Hedging Obligations;

(p)    an issuance of Equity Interests pursuant to benefit plans, employment
agreements, equity plans, stock subscription or shareholder agreements, stock
ownership plans and other similar plans, policies, contracts or arrangements
established in the ordinary course of business or approved by the Borrower in
good faith;

(q)    any surrender or waiver of obligations of trade creditors or customers or
contract rights or the settlement, release or surrender of contractual rights,
tort or other claims of any kind;

 

134



--------------------------------------------------------------------------------

(r)    Dispositions or discounts of receivables in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

(s)    any financing transaction (excluding by way of a Sale and Lease-Back
Transaction) with respect to property constructed, acquired, replaced, repaired
or improved by the Borrower or any of its Restricted Subsidiaries after the
Closing Date;

(t)    Dispositions of leasehold improvements or leased assets in connection
with the termination of any operating lease;

(u)    any swap of assets, in the ordinary course of business, in exchange for
services (including in connection with any outsourcing arrangements) of
comparable or greater value or usefulness to the business of the Borrower and
its Restricted Subsidiaries, taken as a whole, as determined in good faith by an
Borrower;

(v)    Dispositions of Investments in joint ventures and, to the extent any
joint venture constitutes a Restricted Subsidiary, the property of such joint
venture, so long as the aggregate fair market value (as determined in good faith
by the Borrower) (determined, with respect to each such Disposition, as of the
time of such Disposition), of all such Dispositions does not exceed
$10.0 million;

(w)    any Disposition (i) pursuant to the Spin-Off Documents or (ii) otherwise
in connection with the Transactions; and

(x)    Dispositions (including by way of any Sale and Lease-Back Transaction)
with respect to which (i) the Borrower or any Restricted Subsidiary, as the case
may be, receives consideration at the time of such Disposition at least equal to
the fair market value (as determined in good faith by the Borrower) of the
assets sold or otherwise Disposed of; and (ii) except in the case of a Permitted
Asset Swap, at least 75% of the consideration therefor received by the Borrower
or such Restricted Subsidiary, as the case may be, is in the form of cash or
Cash Equivalents; provided, that the amount of:

(i)    any liabilities (as shown on the Borrower’s most recent consolidated
balance sheet or in the footnotes thereto or, if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on the Borrower’s consolidated balance sheet or in the footnotes
thereto if such incurrence or accrual had taken place on or prior to the date of
such balance sheet, as determined in good faith by the Borrower) of the Borrower
or such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Obligations, that are assumed by the transferee of any such
assets (or are otherwise extinguished by the transferee in connection with the
transactions relating to such Disposition) and for which the Borrower and all
such Restricted Subsidiaries have been released,

(ii)    any notes or other obligations or securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the date of such Disposition, and

 

135



--------------------------------------------------------------------------------

(iii)    any Designated Non-cash Consideration received by the Borrower or such
Restricted Subsidiary in such Disposition having an aggregate fair market value
(as determined in good faith by the Borrower) taken together with all other
Designated Non-cash Consideration received pursuant to this clause (iii) that is
at that time outstanding (but, to the extent that any such Designated Non-cash
Consideration is sold or otherwise liquidated for cash, minus the lesser of
(A) the amount of the cash received (less the cost of Disposition, if any) and
(B) the initial amount of such Designated Non-cash Consideration) not to exceed
$100.0 million at the time of receipt, with the fair market value (as determined
in good faith by the Borrower) of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value

shall be deemed to be cash for purposes of this clause (x) and for no other
purpose.

SECTION 7.05.    Restricted Payments. (a) The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly:

(i)    declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests, including any dividend, payment or distribution payable in connection
with any merger or consolidation, other than:

(A)    dividends, payments or distributions payable in Equity Interests (other
than Disqualified Stock) of the Borrower; or

(B)    dividends, payments or distributions by a Restricted Subsidiary so long
as, in the case of any dividend, payment or distribution payable on or in
respect of any class or series of securities issued by a Restricted Subsidiary
other than a Wholly Owned Subsidiary, the Borrower or a Restricted Subsidiary
receives at least its pro rata share of such dividend, payment or distribution
in accordance with its Equity Interests in such class or series of securities;

(ii)    purchase, redeem, repurchase, defease or otherwise acquire or retire for
value any Equity Interests of the Borrower (including in connection with any
merger or consolidation), to the extent held by a Person other than the Borrower
or a Restricted Subsidiary;

(iii)    make any principal payment on, or purchase, redeem, repurchase, defease
or otherwise acquire or retire for value, in each case prior to any scheduled
repayment, sinking fund payment or maturity, any Subordinated Indebtedness of
the Borrower or a Subsidiary Guarantor other than the payment, purchase,
redemption, repurchase, defeasance, acquisition or retirement of:

(A)    Indebtedness permitted under Section 7.02(b)(vii); or

(B)    Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of purchase, redemption, repurchase, defeasance, acquisition or
retirement; or

 

136



--------------------------------------------------------------------------------

(iv)    make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(1)    no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(2)    immediately after giving effect to such transaction on a Pro Forma Basis,
the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Net Leverage Ratio test set forth in
Section 7.02(a) for the most recently ended Test Period for which Required
Financial Statements have been delivered;

(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries (and
not rescinded or refunded) after the Closing Date (including Restricted Payments
permitted by Section 7.05(b)(i) and Section 7.05(b)(xvi), but excluding all
other Restricted Payments permitted by Section 7.05(b)), is less than the sum of
(without duplication);

(A)    (i) 100% of Consolidated Adjusted EBITDA of the Borrower for the period
(taken as one accounting period) beginning on the first day of the fiscal
quarter during which the Closing Date occurs to the end of the Borrower’s most
recently ended Test Period for which Required financial Statements have been
delivered at the time of such Restricted Payment, minus (ii) the product of (x)
1.4 and (B) Consolidated Interest Expense of the Borrower for the same period
(taken as one accounting period); plus

(B)    100% of the aggregate net cash proceeds and the fair market value (as
determined in good faith by the Borrower) of marketable securities or other
property received by the Borrower from the issuance or sale of Equity Interests
of the Borrower (other than Disqualified Stock or Refunding Capital Stock (as
defined below)) or otherwise contributed to the equity (other than through an
issuance of Disqualified Stock) of the Borrower after the Closing Date (other
than an issuance or sale to a Subsidiary of the Borrower or an issuance or sale
to an employee stock ownership plan or other trust established by the Borrower
or its Restricted Subsidiaries to the extent funded by the Borrower or its
Subsidiaries); plus

(C)    100% of the aggregate net cash proceeds and the fair market value (as
determined in good faith by the Borrower) of marketable securities or other
property received by the Borrower or any Restricted Subsidiary from the issuance
or sale (other than to the Borrower or a Restricted Subsidiary or to an employee
stock ownership plan or other trust established by the Borrower or its
Subsidiaries to the extent funded by the Borrower or its Restricted
Subsidiaries) by the Borrower or any Restricted Subsidiary after the Closing
Date of any Indebtedness or Disqualified Stock that has been converted into or
exchanged for Equity

 

137



--------------------------------------------------------------------------------

Interests of the Borrower (other than Disqualified Stock), plus, without
duplication, any cash proceeds and the fair market value (as determined in good
faith by the Borrower) of marketable securities or other property received by
the Borrower or any Restricted subsidiary upon such conversion or exchange; plus

(D)    in the event that the Borrower or any Restricted Subsidiary has made or
makes any Investment in a Person subsequent to the Closing Date that, as a
result of or in connection with such Investment, becomes a Subsidiary Guarantor,
an amount equal to the existing Investment of the Borrower or any Restricted
Subsidiary in such Person to the extent it was previously treated as a
Restricted Payment.

(b)    The provisions of the preceding clause (a) will not prohibit any of the
following (collectively, “Permitted Payments”):

(i)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;

(ii)    the purchase, redemption, defeasance, repurchase, retirement or other
acquisition of any Equity Interests of the Borrower or of Subordinated
Indebtedness of any Loan Party, in exchange for, or out of the proceeds of the
substantially concurrent issuance or sale (other than to a Restricted Subsidiary
or to an employee stock ownership plan or other trust established by the
Borrower or its Restricted Subsidiaries to the extent funded by the Borrower or
its Restricted Subsidiaries) of, Equity Interests (other than Disqualified
Stock) of the Borrower (collectively, the “Refunding Capital Stock”);

(iii)    the purchase, redemption, defeasance, repurchase, retirement or other
acquisition of (x) Subordinated Indebtedness of any Loan Party made by, in
exchange for, or out of the proceeds of the substantially concurrent incurrence
of, Indebtedness of any Loan Party or (y) Disqualified Stock of any Loan Party
made in exchange for, or out of the proceeds of the substantially concurrent
issuance of Disqualified Stock of any Loan Party, in each case that is incurred
in compliance with Section 7.02) so long as:

(A)    the principal amount (or accreted value, if applicable) of such new
Indebtedness or the liquidation preference of such new Disqualified Stock does
not exceed the principal amount of (or accreted value, if applicable), plus any
accrued and unpaid interest on, the Subordinated Indebtedness or the liquidation
preference of, plus any accrued and unpaid dividends on, the Disqualified Stock,
as applicable, being so purchased, redeemed, defeased, repurchased, retired or
acquired for value, plus the amount of any premium required to be paid under the
terms of the instrument governing the Subordinated Indebtedness or Disqualified
Stock being so purchased, redeemed, defeased, repurchased, acquired or retired
and any fees and expenses incurred in connection with the issuance of such new
Indebtedness or Disqualified Stock;

 

138



--------------------------------------------------------------------------------

(B)    such new Indebtedness is subordinated to the Loans or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
purchased, redeemed, defeased, repurchased, retired or acquired;

(C)    such new Indebtedness or Disqualified Stock has a final scheduled
maturity date equal to or later than the final scheduled maturity date of the
Subordinated Indebtedness or Disqualified Stock being so purchased, redeemed,
defeased, repurchased, retired or acquired; and

(D)    such new Indebtedness or Disqualified Stock has a Weighted Average Life
to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness or Disqualified Stock being so
purchased, exchanged, redeemed, defeased, repurchased, acquired or retired;

(iv)    a Restricted Payment to pay for the purchase, repurchase, retirement or
other acquisition for value of Equity Interests (other than Disqualified Stock)
of the Borrower held by any future, present or former member of management,
employee, director or consultant of the Borrower or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, or any stock subscription or
shareholder agreement or upon the termination of such member’s, employee’s,
director’s or consultant’s employment or directorship; provided, however, that
the aggregate Restricted Payments made under this Section 7.05(b)(iv) do not
exceed in any calendar year $25 million (with unused amounts in any calendar
year being carried over for one additional calendar year); provided further,
that such amount in any calendar year may be increased by an amount not to
exceed:

(A)    the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Borrower to future, present or former members of
management, employees, directors or consultants of the Borrower or any of its
Subsidiaries that occurs after the Closing Date, to the extent the cash proceeds
from the sale of such Equity Interests have not otherwise been applied to the
payment of Restricted Payments by virtue of Section 7.05(a)(iii); plus

(B)    the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; less

(C)    the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (A) and (B) of this Section 7.05(b)(iv);

and provided further, that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any future, present or former members of
management, employees, directors or consultants of the Borrower or any of the
Borrower’s Restricted Subsidiaries in connection with a repurchase of Equity
Interests of the Borrower will not be deemed to constitute a Restricted Payment
for purposes of this Section 7.05 or any other provision of this Agreement;

(v)    purchases, redemptions, defeasances, repurchases or other acquisitions of
Equity Interests deemed to occur (i) upon exercise of stock options, stock
appreciation rights or

 

139



--------------------------------------------------------------------------------

warrants if such Equity Interests represent a portion of the exercise price of
such options, stock appreciation rights or warrants or (ii) for purposes of
satisfying any required tax withholding obligation upon the exercise or vesting
of a grant or award that was granted or awarded to an employee;

(vi)    other Restricted Payments in an aggregate amount taken together with all
other outstanding Restricted Payments made pursuant to this Section 7.05(b)(vi),
not to exceed $250 million;

(vii)    distributions or payments of Receivables Fees;

(viii)    any Restricted Payment attributable to, or arising or made in
connection with the Transactions and the fees and expenses related thereto;

(ix)    the repurchase, redemption, defeasance or other acquisition or
retirement of Equity Interests of the Borrower deemed to occur in connection
with paying cash in lieu of fractional shares of such Equity Interests in
connection with a share dividend, distribution, share split, reverse share
split, merger, consolidation, amalgamation or other business combination of the
Borrower or its Subsidiaries, in each case permitted under this Agreement;

(x)    the repurchase, redemption or other acquisition for value of Equity
Interests of the Borrower deemed to occur in connection with paying cash in lieu
of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Borrower or its Subsidiaries,
in each case permitted under this Agreement;

(xi)    the distribution, by dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to, the Borrower or a Restricted Subsidiary by
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents);

(xii)    for any taxable period in which the taxable income of the Borrower
and/or any of its Subsidiaries is included in a consolidated, combined or
similar income tax group of which a direct or indirect parent of the Borrower is
the common parent (a “Tax Group”), an amount not to exceed the tax liabilities
that the Borrower and the applicable Subsidiaries, in the aggregate, would have
been required to pay in respect of such taxable income if such entities were a
standalone group of corporations separate from such Tax Group (it being
understood and agreed that, if the Borrower or any Subsidiary pays any portion
of such tax liabilities directly to any taxing authority, a Restricted Payment
in duplication of such amount shall not be permitted to be made pursuant to this
clause (xii);

(xiii)    the declaration and payment of regularly scheduled or accrued
dividends to holders of any class or series of Disqualified Stock of the
Borrower or any Restricted Subsidiary or Preferred Stock of any Restricted
Subsidiaries issued or incurred in accordance with Section 7.02;

(xiv)    payments of cash, or dividends, distributions or advances by the
Borrower or any Restricted Subsidiary to allow the payment of cash in lieu of
the issuance of fractional shares upon the exercise of options or warrants or
upon the conversion or exchange of Capital Stock of any such Person;

 

140



--------------------------------------------------------------------------------

(xv)    mandatory redemptions or repurchases of Disqualified Stock the issuance
of which itself constituted a Restricted Payment or Permitted Investment
otherwise permissible hereunder;

(xvi)    any additional Restricted Payments so long as, immediately after giving
pro forma effect to the making of such Restricted Payment (with such pro forma
adjustments as are appropriate and consistent with the pro forma adjustments set
forth in the definition of “Consolidated Net Leverage Ratio” as determined in
good faith by the Borrower), the Borrower’s Consolidated Net Leverage Ratio is
no greater than 3.00 to 1.00.

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (vi), (xi) or (xvi), no Default or
Event of Default shall have occurred and be continuing or would occur as a
consequence thereof.

For purposes of clauses (ii) and (iii) above, a Restricted Payment shall be
deemed to have been made substantially concurrently with the applicable event if
made or irrevocably committed to be made within 90 days of such event.

The amount of all Restricted Payments (other than cash) shall be the fair market
value (as determined in good faith by the Borrower) on the date of such
Restricted Payment of the asset(s) or securities proposed to be paid,
transferred or issued by the Borrower or such Restricted Subsidiary, as the case
may be, pursuant to such Restricted Payment.

SECTION 7.06.    Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any Restricted Subsidiary to:

(a)    (i) pay dividends or make any other distributions to the Borrower or any
of its Restricted Subsidiaries on its Capital Stock, or with respect to any
other interest or participation in, or measured by, its profits, or (ii) pay any
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;

(b)    make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(c)    sell, lease or transfer any of its properties or assets to the Borrower
or any of its Restricted Subsidiaries

except (in each case) for such encumbrances or restrictions existing under or by
reason of:

(1)    contractual encumbrances or restrictions (i) in effect on the Closing
Date or (ii) in effect on the Distribution Date on substantially the terms
described in the 2022 Offering Memorandum, including those arising under the
Loan Documents;

 

141



--------------------------------------------------------------------------------

(2)    (i) the Senior Notes Indenture, the Senior Notes and, in each case, the
guarantees thereunder, (ii) the 2025 Senior Notes Indenture, the 2025 Senior
Notes and, in each case, the guarantees thereunder and (iii) any agreement
governing Indebtedness permitted to be incurred pursuant to Section 7.02;
provided that the provisions relating to restrictions of the type described in
clauses (a) through (c) above contained in such agreement, taken as a whole, are
(in the good faith determination of the Borrower) not materially more
restrictive than the provisions contained in this Agreement, in the Senior Notes
Indenture or in the 2025 Senior Notes Indenture, in each case as in effect when
initially executed;

(3)    purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (c) above on the property so acquired or leased;

(4)    applicable law or any applicable rule, regulation or order;

(5)    any agreement or other instrument of a Person (including an Unrestricted
Subsidiary that becomes a Restricted Subsidiary whether by redesignation or
otherwise) acquired by or merged or consolidated with or into the Borrower or
any of its Restricted Subsidiaries in existence at the time of such transaction
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person and its Subsidiaries, or the property or assets of the Person
and its Subsidiaries, so acquired;

(6)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower, that impose restrictions solely on the
assets to be sold;

(7)    any Hedging Obligations;

(8)    Secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 7.01 and 7.02;

(9)    restrictions on cash or other deposits or net worth imposed by leases,
customers under contracts or other contracts or agreements entered into in the
ordinary course of business;

(10)    other Indebtedness, Disqualified Stock or Preferred Stock of
Non-Guarantor Subsidiaries permitted to be incurred subsequent to the Closing
Date pursuant to Section 7.02;

(11)     customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture;

(12)    customary provisions contained in leases, sub-leases, licenses or
sub-licenses, permits, contracts and other agreements, in each case, entered
into in the ordinary course of business;

 

142



--------------------------------------------------------------------------------

(13)    any agreements entered into in the ordinary course of business, not
relating to Indebtedness and that do not, individually or in the aggregate,
materially impair (in the good faith determination of the Borrower) the ability
of the Borrower or the Subsidiary Guarantors to pay the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations or any other
Obligations;

(14)    any agreement for the sale or other Disposition of all or substantially
all the Capital Stock or the assets of a Restricted Subsidiary to the extent it
restricts distributions by that Restricted Subsidiary pending such sale or other
Disposition;

(15)    customary provisions imposed on the transfer of copyrighted or patented
materials;

(16)    encumbrances or restrictions relating to the IPC Media Ltd. pension
scheme;

(17)    any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(16) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith determination of the Borrower, no more restrictive in any
material respect with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing; and

(18)    restrictions created in connection with any Receivables Facility that,
in the good faith determination of the Borrower, are necessary or advisable to
effect such Receivables Facility; provided that such restrictions apply only to
the applicable Receivables Subsidiary.

For purposes of determining compliance with this Section 7.06, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock will not be
deemed a restriction on the ability to make distributions on Capital Stock and
(ii) the subordination of loans or advances made to the Borrower or any
Restricted Subsidiary to other Indebtedness incurred by the Borrower or any
Restricted Subsidiary will not be deemed a restriction on the ability to make
loans or advances.

SECTION 7.07.    Transactions with Affiliates. (a) The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Borrower (each of the
foregoing, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of $25 million, unless:

(i)    such Affiliate Transaction is on terms, taken as a whole, that are not
materially less favorable to the Borrower or its relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction at the time
of such transaction by the Borrower or such Restricted Subsidiary with an
unrelated Person on an arm’s-length basis;

 

143



--------------------------------------------------------------------------------

(ii)    any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate payments or consideration in excess of $50 million is
approved by a majority of the Board of Directors of the Borrower; and

(iii)     the Borrower delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $150 million, an opinion as to
the fairness to the Borrower or such Restricted Subsidiary of such Affiliate
Transaction from a financial point of view issued by an Independent Financial
Advisor.

(b)    The foregoing provisions will not apply to the following:

(1)    transactions between or among the Borrower and any of its Restricted
Subsidiaries (including transactions between or among the Borrower’s Restricted
Subsidiaries) (or an entity that becomes a Restricted Subsidiary as a result of,
or in connection with, such transaction, so long as neither such entity nor the
selling entity was an Affiliate of the Borrower or any Restricted Subsidiary
prior to such transaction);

(2)    Restricted Payments permitted to be made pursuant to Section 7.05 or
Permitted Investments;

(3)    the payment of reasonable fees and compensation paid to, and indemnities
and reimbursements and employment, benefit and severance arrangements and
agreements provided on behalf of, or entered into with, officers, directors,
employees or consultants of the Borrower or any of its Restricted Subsidiaries;

(4)    (i) any agreement or arrangement as in effect as of the Closing Date (or
transactions pursuant thereto), (ii) any other agreements or arrangements (or
transactions pursuant thereto) as in effect on the Distribution Date (including
the Spin-Off Documents) or pursuant to or in connection with the Spin-Off
Documents (including the Transactions) or (iii) any amendment, modification or
supplement to the agreements referenced in clause (i) or (ii) above or any
replacement thereof, as long as the terms of such agreement or arrangement, as
so amended, modified, supplemented or replaced are not materially more
disadvantageous to the Lenders when taken as a whole compared to the applicable
agreements or arrangements as in effect on the Closing Date or as described in
the Form 10, as applicable, as determined in good faith by the Borrower;

(5)    the Transactions, in each case as disclosed in the Form 10, and the
payment of all fees and expenses related to the Transactions;

(6)    transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, or transactions otherwise relating to the purchase or sale
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement which are fair to the
Borrower and its Restricted Subsidiaries, in the reasonable determination of the
Board of Directors of the Borrower or the senior management thereof, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;

 

144



--------------------------------------------------------------------------------

(7)    the issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Borrower and the granting of registration and other customary
rights in connection therewith;

(8)    sales of accounts receivable, or participations therein, in connection
with any Receivables Facility;

(9)    payments or loans (or cancellation of loans) to employees, directors or
consultants of the Borrower or any of its Restricted Subsidiaries and employment
agreements, benefit plans, equity plans, stock option and stock ownership plans
and other similar arrangements with such employees, directors or consultants
which, in each case, are approved by the Borrower in good faith;

(10)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(11)    transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, has delivered to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 7.07(a)(i);

(12)    the issuances of securities or other payments, loans (or cancellation of
loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, benefit plans, equity plans, stock option
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of the Borrower in good faith;

(13)    any transaction with a Person (other than an Unrestricted Subsidiary)
that would constitute an Affiliate Transaction solely because the Borrower or
any of its Restricted Subsidiaries owns an Equity Interest in or otherwise
controls such Person;

(14)    any transaction in which the only consideration paid by the Borrower or
any of its Restricted Subsidiaries is in the form of Equity Interest (other than
Disqualified Stock) of the Borrower to Affiliates of the Borrower or any
contribution to the capital of the Borrower or any Restricted Subsidiary (other
than in consideration of Disqualified Stock);

(15)    the provision to Unrestricted Subsidiaries of cash management,
accounting, business and strategic management, legal, human resources,
centralized purchasing, leasing and other overhead services (including any
necessary or incidental use of equipment, goods or services involving
intellectual property that are related to the foregoing) in the ordinary course
of business undertaken in good faith and not for the purpose of circumventing
any covenant set forth in this Agreement;

(16)    intellectual property licenses in the ordinary course of business;

 

145



--------------------------------------------------------------------------------

(17)    transactions between the Borrower or any of its Restricted Subsidiaries
and any Person that would constitute an Affiliate Transaction solely because a
director of which is also a director of the Borrower or any other direct or
indirect parent of the Borrower; provided, however, that such director abstains
from voting as a director of the Borrower or such direct or indirect parent of
the Borrower, as the case may be, on any matter involving such other Person;

(18)    payments by the Borrower or any of its Restricted Subsidiaries pursuant
to tax sharing agreements among the Borrower or any of its Restricted
Subsidiaries;

(19)    intercompany transactions undertaken in good faith for the purpose of
improving the consolidated tax efficiency of the Borrower and its Restricted
Subsidiaries and not for the purpose of circumventing any covenant set forth
herein, so long as, after giving effect thereto, the security interest of the
Lenders in the Collateral, taken as a whole, is not materially impaired;

(20)    prior to the Spin-Off, (A) any cash management transactions or related
transactions between or among the Borrower or any of its Restricted
Subsidiaries, on the one hand, and the Parent or any of its other Subsidiaries,
on the other hand, (B) any cancellation of Indebtedness, intercompany accounts,
balances, credits or debits between or among the Borrower or any of its
Restricted Subsidiaries, on the one hand, and the Parent or any of its other
Subsidiaries, on the other hand, and (C) any other transactions between or among
the Borrower or any of its Restricted Subsidiaries, on the one hand, and the
Parent or any of its other Subsidiaries, on the other hand, in each case under
this clause (C) in the ordinary course of business.

SECTION 7.08.    Financial Covenant. The Borrower shall not permit the
Consolidated Secured Net Leverage Ratio as of the last day of any Test Period to
be higher than (x) 2.75 to 1.00 or (y) in the case of any Test Period ending on
or after June 30, 2019, 2.50 to 1.00.

The provisions of this Section 7.08 are for the benefit of the Revolving Credit
Lenders only and the Required Class Lenders for the Revolving Credit Facility
may amend, waive or otherwise modify this Section 7.08 or the defined terms used
for purposes of this Section 7.08 (but solely for such purposes) or waive any
Default resulting from a breach of this Section 7.08 without the consent of any
Lenders other than such Required Class Lenders in accordance with the provisions
of clause (iv) of the second proviso of Section 10.01(a).

SECTION 7.09.    Accounting Changes. The Borrower shall not make any change in
its fiscal year; provided, however, that the Borrower may, upon written notice
to the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

 

146



--------------------------------------------------------------------------------

SECTION 7.10.    Change in Nature of Business. The Borrower will not, and will
not permit any Restricted Subsidiary to, engage in any business other than
Similar Businesses, except as would not be material to the Borrower and its
Restricted Subsidiaries, taken as a whole.

SECTION 7.11.    Sale and Lease-Back Transactions. The Borrower will not, nor
will it permit any Restricted Subsidiary to, directly or indirectly, enter into
any Sale and Lease-Back Transaction; provided, that the Borrower or any
Restricted Subsidiary may enter into a Sale and Lease-Back Transaction if
(a) the Borrower or such Restricted Subsidiary, as applicable, could have
(i) incurred Indebtedness in an amount equal to the Attributable Indebtedness
relating to such Sale and Lease-Back Transaction under Section 7.02, (ii)
incurred a Lien to secure such Indebtedness pursuant to Section 7.01 and (b) the
transfer of assets in such Sale and Lease-Back Transaction is permitted by
Section 7.04.

SECTION 7.12.    Amendments to Certain Spin-Off Documents. The Borrower will not
permit any amendment to the Separation and Distribution Agreement, the
Transition Services Agreement, the Tax Matters Agreement or the Employee Matters
Agreement that are materially adverse to the Lenders, as determined in good
faith by the Borrower.

SECTION 7.13.    Certain Transactions Prior to the Spin-Off. Notwithstanding
anything to the contrary set forth in this Agreement, in no event at any time
prior to the Spin-Off, shall any covenant contained herein restrict the
transactions described in clauses (A) and (B) of Section 7.07(b)(20), in each
case entered into in the ordinary course of business.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01.    Events of Default. Any of the following shall constitute an
event of default (an “Event of Default”):

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, (ii) within three Business
Days after the same becomes due, any interest on any Loan or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the existence of the Borrower), Section 6.15, or Article VII;
provided, that a Default as a result of a breach of Section 7.08 (a “Financial
Covenant Event of Default”) shall not constitute an Event of Default with
respect to any Term Loans, Incremental Term Loans or Extended Term Loans unless
and until the Revolving Credit Lenders have declared all amounts outstanding
under the Revolving Credit Facility to be immediately due and payable and all
outstanding Revolving Credit Commitments to be immediately terminated, in each
case in accordance with this Agreement (the “Term Loan Standstill Period”); or

(c)    Other Defaults. Any Loan Party (other than a Loan Party that is an
Immaterial Subsidiary) fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days following the date of receipt by the Borrower of notice thereof from the
Administrative Agent (given at the request of any Lender); or

 

147



--------------------------------------------------------------------------------

(d)    Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party (other than a Loan Party that is an Immaterial Subsidiary) herein, in
any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or

(e)    Cross-Default. The Borrower or any Restricted Subsidiary (i) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (including any outstanding letters of
credit thereunder, but other than Indebtedness hereunder) having an aggregate
principal amount of not less than the Threshold Amount, or (ii) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs that would constitute a default under such
Indebtedness (other than, with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts), the effect of which default is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made or require
cash collateralization thereof, prior to its stated maturity; provided, that
this clause (e)(ii) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder; or

(f)    Insolvency Proceedings, Etc. (i) Any Loan Party (other than a Loan Party
that is an Immaterial Subsidiary) or any Material Non-Guarantor Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or (ii) any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Loan Party (other than a Loan Party that is
an Immaterial Subsidiary) or Material Non-Guarantor Subsidiary and the
appointment continues undischarged or unstayed for 60 calendar days; or
(iii) any proceeding under any Debtor Relief Law relating to any Loan Party
(other than a Loan Party that is an Immaterial Subsidiary) or Material
Non-Guarantor Subsidiary or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or (iv) any Loan Party (other than a Loan Party that is an
Immaterial Subsidiary) or any Material Non-Guarantor Subsidiary becomes unable
or fails generally to pay its debts as they become due; or

(g)    Judgments; Attachments. (i) There is entered against any Loan Party
(other than a Loan Party that is an Immaterial Subsidiary) or any Material
Non-Guarantor

 

148



--------------------------------------------------------------------------------

Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not disputed coverage) and such judgment or order shall not
have been satisfied, vacated, discharged or stayed or bonded pending an appeal
for a period of 60 consecutive days; or (ii) in respect of an obligation in
excess of the Threshold Amount, any writ or warrant of attachment or execution
or similar process is otherwise issued or levied against all or any material
part of the property of the Loan Parties (other than a Loan Party that is an
Immaterial Subsidiary) and any Material Non-Guarantor Subsidiary, taken as a
whole, and is not released, vacated or fully bonded within 60 days after its
issue or levy; or

(h)    Invalidity of Guaranties.    Any Guaranty by any Guarantor (other than a
Loan Party that is an Immaterial Subsidiary) pursuant to Article XI hereof shall
cease to be, or shall be asserted by any Loan Party (other than a Loan Party
that is an Immaterial Subsidiary) not to be, in full force and effect, except as
a result of the release or termination of such Guaranty in accordance with this
Agreement; or

(i)    Change of Control. There occurs any Change of Control; or

(j)    Collateral Documents. Any Lien created under any Collateral Document on
assets of any Loan Party (other than a Loan Party that is an Immaterial
Subsidiary) shall for any reason cease to be a valid Lien, perfected to the
extent, and with the priority, required by the Collateral Documents, on and
security interest in any material portion of the Collateral, subject to Liens
permitted under Section 7.01, except (i) to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of any stock certificate, promissory
note or other instrument actually delivered to it under the Collateral Documents
or to properly file Uniform Commercial Code financing statements or continuation
statements, (ii) as a result of the release of any Lien or Liens in accordance
with the Loan Documents or (iii) to the extent due to foreign Laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries; or

(k)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of a Loan Party, a Restricted Subsidiary or any ERISA Affiliate
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, or (iii) with respect to any Foreign Plan, a
termination, withdrawal or noncompliance with applicable Law or plan terms,
except as would not reasonably be expected to have a Material Adverse Effect.

SECTION 8.02.    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions (or, to the
extent such Event of Default solely comprises a Financial Covenant Event of
Default, prior to the expiration of the Term Loan Standstill Period, at the
request of the Required Class Lenders with respect to the Revolving

 

149



--------------------------------------------------------------------------------

Credit Facility only, and in such case only with respect to the Revolving Credit
Loans, Revolving Credit Commitments, and any Letters of Credit):

(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, that upon the entry of an order for relief with respect to the
Borrower under the United States Bankruptcy Code (11 U.S.C. § 101, et seq.), the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable and the obligation of the Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

SECTION 8.03.    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by applicable
Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Lines of Credit, Treasury Services
Agreements or Secured Hedge Agreements, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Third payable to
them;

 

150



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Lines of
Credit, Treasury Services Agreements or Secured Hedge Agreements, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, as directed by the Borrower.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 9.01.    Appointment and Authority. (a) Each of the Lenders and the L/C
Issuers hereby irrevocably appoints Citibank to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article (other than
Sections 9.07 and 9.09) are solely for the benefit of the Administrative Agent,
the Collateral Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

(b)    The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank) and the L/C Issuers hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.

 

151



--------------------------------------------------------------------------------

SECTION 9.02.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 9.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02), in each case in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.

(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii)

 

152



--------------------------------------------------------------------------------

the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 9.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 9.05.    Non-Reliance on Administrative Agent and Other Lenders; Certain
ERISA Matters. (a) Each Lender and L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

(b)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

 

153



--------------------------------------------------------------------------------

(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code, such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(c)    In addition, unless sub-clause (i) in the immediately preceding clause
(b) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (b), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i)    none of the Administrative Agent or the Arrangers or their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

154



--------------------------------------------------------------------------------

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Loan Document Obligations);

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.

(d)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

SECTION 9.06.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 9.07.    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the Borrower’s consent (which shall not be
unreasonably withheld or delayed and, if an Event of Default has occurred and is
continuing, shall not be required), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with

 

155



--------------------------------------------------------------------------------

an office in the United States. If no such successor shall have been so
appointed by the Required Lenders (with the consent of the Borrower, if so
required) and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (with the Borrower’s consent, as aforesaid) on behalf
of the Lenders and the L/C Issuers, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided, that if, after the expiry
of such 30 day period, the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment and that it
elects that its resignation become effective, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly (or, in the case of determinations, by the Required Lender),
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Citibank as Administrative Agent pursuant to this
Section 9.07 shall also constitute its resignation as a L/C Issuer, unless it
remains a Lender; provided that, if Citibank does not remain a Lender (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of Citibank as retiring L/C Issuer and (ii) Citibank shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents as an L/C Issuer except with respect to Letters of Credit
previously issued by it.

SECTION 9.08.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or

 

156



--------------------------------------------------------------------------------

otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders, the L/C Issuers and the
Administrative Agent under Sections 2.03(h) and (i), 2.08 and 10.04) allowed in
such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due to the Administrative Agent under Sections 2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

SECTION 9.09.    Collateral and Guaranty Matters. Each of the Lenders (including
in its capacity as a potential Hedge Bank) and each L/C Issuer irrevocably
authorize the Collateral Agent:

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Lines of Credit, Treasury Services Agreements and Secured Hedge
Agreements, except as to amounts that are due and payable thereunder for which
the Administrative Agent has received a written notice from the applicable Hedge
Bank) and the expiration or termination of all Letters of Credit (other than
Letters of Credit that have been Cash Collateralized or back-stopped by a letter
of credit, or are otherwise subject to arrangements, in each case reasonably
satisfactory to the applicable L/C Issuer), (ii) that is sold or to be sold or
otherwise transferred as part of or in connection with any sale or other
transfer permitted hereunder or under any other Loan Document to a Person that
is not a Loan Party, (iii) that constitutes “Excluded Assets” (as such term is
defined in the Security Agreement), (iv) if approved, authorized or ratified in
writing in accordance with Section 10.01, (v) if the property subject to such
Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (b) below or (vi) upon the
terms of the Collateral Documents or the Intercreditor Agreement (if in effect),
Second Lien Intercreditor Agreement (if in effect), or any other intercreditor
agreement entered into pursuant hereto;

 

157



--------------------------------------------------------------------------------

(b)    to release any Guarantor from its obligations under the Guaranty (i) if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, or becomes an Excluded Subsidiary or an Unrestricted Subsidiary or
(ii) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Lines of Credit, Treasury Services
Agreements and Secured Hedge Agreements, except as to amounts that are due and
payable thereunder for which the Administrative Agent has received a written
notice from the applicable Hedge Bank) and the expiration or termination of all
Letters of Credit (other than Letters of Credit that have been Cash
Collateralized or back-stopped by a letter of credit, or are otherwise subject
to arrangements, in each case reasonably satisfactory to the applicable L/C
Issuer); and

(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent or Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 7.01(6) (but solely in
the case of Indebtedness incurred pursuant to clause (iv) of Section 7.02(b)).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.09. The Administrative Agent or the Collateral Agent, as
applicable, will, at the Borrower’s expense, execute and deliver to the Borrower
such documents as the Borrower may reasonably request to evidence the release of
any item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release any Loan Party from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.

Notwithstanding the foregoing, if, in compliance with the terms and provisions
of Section 7.04 hereof, any portion of the Collateral is sold or otherwise
transferred to a Person or Persons, none of which is a Loan Party, then such
portion of the Collateral shall, upon the consummation of such sale or transfer,
be automatically released from the Lien of the Collateral Agent pursuant to any
Collateral Document.

The Lenders hereby authorize the Administrative Agent and Collateral Agent, as
applicable, to enter into any Intercreditor Agreement, any Second Lien
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement and the Lenders acknowledge that any such
intercreditor agreement shall be binding upon the Lenders. The Administrative
Agent and Collateral Agent, as applicable, agree, upon the request of the
Borrower and at the Borrower’s expense, to negotiate in good faith and enter
into any Intercreditor Agreement, any Second Lien Intercreditor Agreement or
other intercreditor agreement or arrangement permitted under this Agreement.

SECTION 9.10.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Syndication Agent, Documentation Agents,
Senior Co-Manager or Co-Manager shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

 

158



--------------------------------------------------------------------------------

SECTION 9.11.    Lines of Credit, Treasury Services Agreements and Secured Hedge
Agreements. No Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral Document by virtue of the provisions hereof or of the
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Lines of Credit, Treasury Services Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank, as the case may be.

SECTION 9.12.    Withholding Tax. To the extent required by any applicable Laws
(as determined in good faith by the Administrative Agent), the Administrative
Agent may withhold from any payment to any Lender under any Loan Document an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 3.01, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payment in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent demonstrable error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 9.12, include any L/C Issuer.

ARTICLE X

MISCELLANEOUS

SECTION 10.01.    Amendments, Etc. (a) Except as otherwise set forth in this
Agreement, none of this Agreement, any Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by

 

159



--------------------------------------------------------------------------------

the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that:

(i)    any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency so long as, in
each case, the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment;

(ii)     no such agreement shall:

(A)    increase any Commitment of any Lender without the written consent of such
Lender;

(B)    except as expressly provided otherwise in the definition of Eurocurrency
Rate, reduce or forgive the principal amount of any Loan or payment obligation
in respect of any L/C Obligation or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to waive any obligation of the Borrower to
pay interest at the Default Rate or change the amount of the Default Rate;

(C)    postpone the maturity of any Loan, or the required date of reimbursement
of any L/C Obligation, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that the waiver of any Default or any mandatory prepayment shall not
constitute a postponement, waiver or excuse of any payment of principal,
interest, fees or other amounts); provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate or change the amount of the Default Rate;

(D)    change Section 2.11(g) or 2.12 in a manner that would alter the pro rata
sharing of payments required thereby, or the definition of “Pro Rata Share”, in
each case, without the written consent of each Lender;

(E)    change any of the provisions of this Section or the percentage set forth
in the definition of “Required Lenders”, “Required Class Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
hereunder or thereunder or make any determination or grant any consent hereunder
or thereunder, without the written consent of each Lender (or each Lender of
such Class, as the case may be);

 

160



--------------------------------------------------------------------------------

(F)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(G)    release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;

(H)    change any provision of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments or prepayments due to
Lenders with Commitments or Obligations of any Class differently than those with
Commitments or Obligations of any other Class without the written consent of the
Required Class Lenders of the adversely affected Class; or

(I)    change any of the provisions of Section 8.03, without the written consent
of each Lender adversely affected thereby;

provided further that (i) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent or any L/C Issuer without the prior
written consent of such Agent or such L/C Issuer, as the case may be; (ii) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of one Class (but not of the other
Classes) may be effected by an agreement or agreements in writing entered into
by the Borrower and the requisite percentage in interest of the affected Lenders
of such Class; (iii) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (iv) no amendment, waiver or consent shall be made to modify
Section 7.08 or any definition related thereto (as any such definition is used
for purposes of Section 7.08) or waive any Default or Event of Default resulting
from a failure to perform or observe the requirements of Section 7.08 without
the written consent of the Required Class Lenders under the Revolving Credit
Facility; provided, however, that the waivers described in this clause
(iv) shall not require the consent of any Lenders other than the Required
Class Lenders under such Facility; and

(iii)    the Administrative Agent and the Borrower (without the consent or
approval of another Person) are expressly permitted to amend this Agreement and
the other Loan Documents and to enter into customary intercreditor agreements as
they determine to be necessary or appropriate to provide for the pari passu
treatment of obligations secured by a Lien on the Collateral as provided for
under Section 7.01(20).

(b)    Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of any Defaulting Lender, except that (i) the Commitment of such
Defaulting Lender may not be increased or extended, (ii) the maturity date of
any Loan held by such Defaulting Lender may not be extended and (iii) the
principal or interest in respect of any Loans held by such Defaulting Lender
shall not be reduced or forgiven, in each case without the consent of such
Defaulting Lender (it being understood that any Commitments or Loans held or
deemed held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders).

 

161



--------------------------------------------------------------------------------

(c)    Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the other Agents and the L/C Issuers) if (i) by the terms of
such agreement the Commitments of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan owed to it and all other amounts owing to it or accrued for
its account under this Agreement.

(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional Classes
of credit facilities to this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and the Revolving Credit Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders. Notwithstanding anything to the contrary herein, this Agreement and the
other Loan Documents may be amended as set forth in Section 2.13, Section 2.14
and Section 2.15.

(e)    If any Lender does not consent to a proposed amendment, waiver, consent
or release with respect to any Loan Document that requires the consent of such
Lender or each adversely affected Lender and that has been approved by the
Required Lenders or Required Class Lenders (as applicable), the Borrower may
replace such non-consenting Lender in accordance with Section 10.13.

(f)    Notwithstanding anything in this Section 10.01 or in the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action and the Total Outstandings,
aggregate unused Term Commitments and aggregate unused Revolving Credit
Commitments held by any Affiliated Lenders shall be deemed to be not outstanding
for all purposes of calculating whether the Required Lenders have taken any
actions. In addition, notwithstanding anything to the contrary contained herein,
no Affiliated Lender shall have any right to (i) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Borrower are not then present or
(ii) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article
II).

 

162



--------------------------------------------------------------------------------

SECTION 10.02.    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing
(including by electronic communication) and shall be delivered as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii)    if to any Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender or L/C Issuer on its Administrative Questionnaire then in
effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided, that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

163



--------------------------------------------------------------------------------

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)    Change of Address, Etc. Each of the Borrower or the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender and
L/C Issuer may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e)    Reliance by the Agents, L/C Issuer and Lenders. The Administrative Agent,
the Collateral Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities

 

164



--------------------------------------------------------------------------------

resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence or willful
misconduct by such Person. All telephonic notices to and other telephonic
communications with the Administrative Agent or the Collateral Agent, may be
recorded by the Administrative Agent or the Collateral Agent, and each of the
parties hereto hereby consents to such recording.

SECTION 10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent or the Collateral Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

SECTION 10.04.    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses.
The Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, disbursements and other charges of a single firm of counsel for
the Administrative Agent, and if reasonably required by the Administrative
Agent, local or specialist firms of counsel (which may include a single firm of
counsel acting in multiple jurisdictions)), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated); (ii) all reasonable and documented out-of-pocket expenses
incurred by an L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder;

 

165



--------------------------------------------------------------------------------

and (iii) after the occurrence and during the continuance of an Event of
Default, all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the reasonable
fees, disbursements and other charges of legal counsel for the Administrative
Agent, the Lenders and the L/C Issuers) in connection with the enforcement or
protection of its rights in connection with this Agreement and the Loans made or
Letters of Credit issued hereunder, including all out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that reasonable fees, disbursements and
other charges of such legal counsel shall be limited to (x) one primary firm of
counsel for the Administrative Agent, the Lenders and the L/C Issuers and, if
reasonably required by the Administrative Agent, local or specialist firms of
counsel (which may include a single firm of counsel acting in multiple
jurisdictions) and (y) if there is an actual or perceived conflict of interest
that requires separate representation for any Lender and such Lender informs the
Borrower of such conflict, in which case such Lender and those Lenders similarly
affected shall, as a whole, be entitled to one separate firm of counsel and, to
the extent reasonably necessary, local or specialist firms of counsel (which may
include a single firm of counsel acting in multiple jurisdictions).

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent, the
Syndication Agent, each Documentation Agent, the Senior Co-Manager, the
Co-Manager, each Arranger, each Lender and each L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages and liabilities of any kind or nature and reasonable,
documented and invoiced out-of-pocket fees and expenses (including the
reasonable and documented out-of-pocket legal expenses of (x) one firm of
counsel for all such Indemnitees, taken as a whole, and, if necessary, of a
single firm of local counsel in each appropriate jurisdiction (which may include
a single firm of special counsel acting in multiple jurisdictions) for all such
affected Indemnitees, taken as a whole and (y) if there is an actual or
perceived conflict of interest that requires separate representation for any
Indemnitee and such Indemnitee informs the Borrower of such conflict, one
separate firm of counsel and, to the extent reasonably necessary, local or
specialist firms of counsel (which may include a single firm of counsel acting
in multiple jurisdictions) for such Indemnitee and similarly affected
Indemnitees, taken as a whole), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including in connection with
the arranging and syndication of the credit facilities provided for herein), or,
in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents; (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit); (iii) any actual or alleged presence or Release of Hazardous Materials
at, on, under or emanating from any property owned, leased or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries; or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the

 

166



--------------------------------------------------------------------------------

foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower or any other Loan Party or any of the
Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties or (B) any material breach of the
obligations of such Indemnitee or any of its Related Parties under the Loan
Documents; (y) result from any such proceeding that does not involve an act or
omission by the Borrower or any Restricted Subsidiary and that is brought by an
Indemnitee against another Indemnitee (other than disputes involving claims
against any Agent in its capacity as such) or (z) are incurred by an Indemnitee
not acting in its capacity hereunder as a Lender, Agent, L/C Issuer or Related
Party of any of the foregoing. This Section 10.04(b) shall not apply with
respect to Taxes.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to an Agent (or any sub-agent thereof), any L/C Issuer
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to such Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent (or any such sub-agent) or
L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for such Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 2.11(e).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than 10 Business Days after demand therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

167



--------------------------------------------------------------------------------

SECTION 10.05.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender or L/C Issuer, or any
Agent or any Lender or L/C Issuer exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or such Lender
or such L/C Issuer in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred; and (b) each Lender severally agrees to pay to the applicable Agent
upon demand its applicable share of any amount so recovered from or repaid by
such Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Federal Funds Rate
from time to time in effect.

SECTION 10.06.    Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that (other than as permitted pursuant to Section 7.03), neither
the Borrower nor any other Loan Party may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b); (ii) by way of
participation in accordance with the provisions of Section 10.06(d); or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) or (iv) to an SPC in accordance with the provisions of
Section 10.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than (i) the parties hereto,
(ii) their respective successors and assigns permitted hereby,
(iii) Participants to the extent provided in clause (d) of this Section and
(iv) to the extent expressly contemplated hereby, the Related Parties of each of
the Agents, the L/C Issuers and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment (or Commitments) and the
Loans (including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided, that any such assignment shall
be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

168



--------------------------------------------------------------------------------

(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5 million, in the case of any assignment in
respect of the Revolving Credit Facility, or $1 million, in the case of any
assignment in respect of Term Loans, unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or (f) (excluding
sub-clause (iv) of such clause (f)) has occurred and is continuing, the Borrower
otherwise consents; provided, however, that concurrent assignments to members of
an Assignee Group and concurrent assignments from members of an Assignee Group
to a single Eligible Assignee (or to an Eligible Assignee and members of its
Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under each applicable Facility, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations under one Facility on a non-pro rata basis relative to its rights
and obligations under another Facility;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a) or (f) (excluding sub-clause (iv) of such clause (f)) has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund (which, in the case
of an assignment in respect of the Revolving Credit Facility, shall be a
Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or an
Approved Fund with respect to such Lender; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment (and associated
Revolving Credit Loans and participations in L/C Obligations) if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable

 

169



--------------------------------------------------------------------------------

Facility or (in the case of a Term Commitment only) an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C)    the consent of the L/C Issuers (each such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a
Revolving Credit Lender (it being understood that each L/C Issuer shall be
deemed to have consented to any assignment in respect of the Revolving Credit
Facility unless it shall have objected thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof).

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries except as
permitted by Section 10.06(i), (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) to a
natural person.

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective (without the Borrower’s and the Administrative Agent’s consent) unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption,

 

170



--------------------------------------------------------------------------------

the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of (and subject
to the obligations and limitations of) Sections 3.01, 3.04, 3.05 and 10.04 with
respect to amounts payable thereunder and accruing for such Lender’s benefit but
not paid prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.06(d).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent demonstrable error and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to its own
interests only), at any reasonable time and from time to time upon reasonable
prior notice. This Section 10.06(c) and Section 2.11 shall be construed so that
all Loans are at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and the Treasury regulations
thereunder.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Eligible Assignee (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided, that (i) such Lender’s obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Agents, the Lenders and the L/C Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that adversely affects such Participant. Subject to clause (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections and Section 10.13 and the Participant’s compliance with
Section 3.01(d)) to the same extent as if it were a Lender and had

 

171



--------------------------------------------------------------------------------

acquired its interest by assignment pursuant to Section 10.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.12 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent demonstrable error, and the
Borrower and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided, that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of the Participant or any information relating
to a Participant’s interest in any Loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that any Loans are in registered form for U.S. federal income tax
purposes (including under Section 5F.103-1(c) of the Treasury regulations).

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results in a Change in Law that occurs after the Participant
acquired the applicable participation.

(f)    Certain Pledges. Any Lender may at any time, without consent or notice,
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time any L/C Issuer assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), such L/C Issuer may, subject to the remainder of this
paragraph, upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer. In the event of any such resignation as L/C Issuer, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such L/C Issuer. If any L/C Issuer resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of
such L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)(i). Upon the appointment of a successor L/C Issuer such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer.

 

172



--------------------------------------------------------------------------------

(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan;
(ii) any grant of such an option to any SPC shall not constitute a novation, if
an SPC elects not to exercise such option or otherwise fails to make all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof, and in no event shall any Granting Lender be
released from its obligations hereunder. Each party hereto hereby agrees that
(i) each SPC shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections and Section 10.13)
to the same extent as if it were a Granting Lender and had acquired its interest
by assignment pursuant to Section 10.06(b); provided, that an SPC shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Granting Lender would have been entitled to receive with respect to
the SPC granted to such SPC, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable; and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the related Granting Lender; and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i)    Assignments to the Borrower and its Subsidiaries. Notwithstanding
anything to the contrary set forth herein, the Borrower and its Subsidiaries may
acquire outstanding Term Loans, and each Term Lender shall have the right at any
time to assign all or a portion of its Term Loans to the Borrower or any of its
Subsidiaries, on the following basis:

(i)    such assignment shall be made pursuant to (A) an open-market transaction
on a non-pro rata basis or (B) a Dutch Auction open to all Lenders of the
applicable Class of Term Loans on a pro rata basis, and in each case the
Borrower or such Subsidiary shall identify itself as such to the assignor Lender
(it being agreed that such assignment shall be made pursuant to an assignment
agreement in form and substance consistent with this paragraph (i) and otherwise
reasonably satisfactory to the Borrower and the assignor Lender; provided, that
(A) the Borrower or such Subsidiary, as applicable, shall (1) make a customary
representation to the

 

173



--------------------------------------------------------------------------------

assignor Lender to the effect that it does not possess material non-public
information with respect to the Borrower and its Subsidiaries or the securities
of any of them that has not been disclosed to the Term Lenders generally (other
than Term Lenders who have elected not to receive such information) other than
information that the Borrower or such Subsidiary has offered to disclose to the
assignor Lender and such Lender has declined to receive, or (2) make a statement
that such representation cannot be made or the assignor Lender shall deliver to
such assignee a customary “big boy” letter containing customary “big boy”
assurance by the assignor Lender to the effect that it is a sophisticated
investor and is willing to proceed with the assignment;

(ii)    at the time of such assignment and after giving effect thereto, no
Default shall have occurred and be continuing;

(iii)    the Borrower shall not use the proceeds of Revolving Credit Loans to
make such acquisition; and

(iv)    upon any such acquisition by the Borrower or any Subsidiary of any Term
Loans, such Term Loans shall, without further action by any Person, be deemed
cancelled and no longer outstanding (and may not be resold by the Borrower or
such Subsidiary) for all purposes of this Agreement and the other Loan
Documents, including with respect to (A) the making of, or the application of,
any payments to the Lenders under this Agreement or any other Loan Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Loan Document or (C) the
determination of Required Lenders or Required Class Lenders, or for any similar
or related purpose, under this Agreement or any other Loan Document.

SECTION 10.07.    Treatment of Certain Information; Confidentiality. Each of the
Agents, the Lenders and the L/C Issuers agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and that the disclosing party shall be liable for
the failure of any such Persons to adhere to the requirements of this
Section 10.07); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party hereto; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement; or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction or securitization relating to the Borrower and its
obligations, (g) with the consent of the Borrower; (h) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder; (i) to the extent such
Information (i) becomes

 

174



--------------------------------------------------------------------------------

publicly available other than as a result of a breach of this Section or
(ii) becomes available to an Agent, any Lender, any L/C Issuer or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower or any of its Subsidiaries (or any of their respective representatives)
that is not itself, to the knowledge of such Person, in breach of a
confidentiality obligation to the Borrower or any Subsidiary in connection with
the disclosure of such Information, (j) to any credit insurance provider
relating to the Borrower and its obligations and (i) in consultation with the
Borrower, to Rating Agencies.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary (or any of their respective representatives)
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to any Agent, any
Lender or any L/C Issuer on a non-confidential basis prior to disclosure by the
Borrower or any Subsidiary (or any of their respective representatives). Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be; (b) it has developed compliance procedures
regarding the use of material non-public information; and (c) it will handle
such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws. In addition, any
Agent or Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to any Agent or Lender in connection
with the administration and management of this Agreement and the other Loan
Documents.

SECTION 10.08.    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Collateral Agent, in respect of
any unpaid fees, costs and expenses payable hereunder) is authorized at any time
and from time to time, without prior notice to the Borrower, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other Indebtedness at any time owing by, such Lender
and its Affiliates or the Collateral Agent to or for the credit or the account
of the respective Loan Parties against any and all Obligations owing to such
Lender and its Affiliates or the Collateral Agent hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set off and application made by such
Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
the Collateral Agent and each Lender under this Section 10.08 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Collateral Agent and such Lender may have.

 

175



--------------------------------------------------------------------------------

SECTION 10.09.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender or L/C Issuer shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by an
Agent or a Lender or L/C Issuer exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 10.10.    Counterparts; Effectiveness. This Agreement and each other
Loan Document may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier or email pdf of an executed counterpart
of a signature page to this Agreement and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document. The Agents may also require that any such documents
and signatures delivered by telecopier or email pdf be confirmed by a manually
signed original thereof; provided, that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
telecopier or email pdf. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.

SECTION 10.11.    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided, that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.12.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge

 

176



--------------------------------------------------------------------------------

of any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

SECTION 10.13.    Replacement of Lenders. If any lender is a Non-Consenting
Revolving Credit Lender or a Non-Consenting Term Lender (each as defined in
Amendment No. 1), if any Lender gives a notice under Section 3.02 or requests
compensation under Section 3.04, if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender, if
Section 10.01(e) applies to any Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(A)    the Administrative Agent shall have received the assignment fee specified
in Section 10.06(b), unless waived by it as provided therein;

(B)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances and, other than in the case
of a Defaulting Lender, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from the assignee and any amounts
payable by the Borrower then due pursuant to Section 3.01, 3.04 or 3.05 from the
Borrower (it being understood that the Assignment and Assumption relating to
such assignment shall provide that any interest and fees that accrued prior to
the effective date of the assignment shall be for the account of the replaced
Lender and such amounts that accrue on and after the effective date of the
assignment shall be for the account of the replacement Lender);

(C)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(D)    such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided, that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

177



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Borrower elects to replace a Term Lender
in connection with a Repricing Transaction, such Lender shall be entitled to the
Prepayment Premium paid in accordance with Section 2.04(a)(ii).

SECTION 10.14.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby; and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Borrower and the
Administrative Agent or the applicable L/C Issuer, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

SECTION 10.15.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CONFLICTS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

(a)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE
BOROUGH OF MANHATTAN OR ANY APPELLATE COURT FROM ANY SUCH COURT, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT, EACH
LENDER AND EACH L/C ISSUER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, EACH AGENT, EACH
LENDER AND EACH L/C ISSUER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES

 

178



--------------------------------------------------------------------------------

(OTHER THAN TELECOPIER) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.17.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Administrative Agent and the Loan Parties and
the Administrative Agent shall have been notified by each Lender and L/C Issuer
that each such Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Loan Parties, each Agent, each
Lender and each L/C Issuer and their respective successors and assigns, in each
case in accordance with Section 10.06 (if applicable) and except that no Loan
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.03.

SECTION 10.18.    No Advisory or Fiduciary Responsibility. (a) In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrower and the other Loan Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Agents, Syndication Agent, Documentation Agents, Senior Co-Manager,
Co-Manager, the Arrangers and the Lenders, are arm’s-length commercial
transactions between the Borrower, the other Loan Parties and its and their
respective Affiliates, on the one hand, and the Agents, Syndication Agent,
Documentation Agents, Senior Co-Manager, Co-Manager, the Arrangers and the
Lenders, on the other hand, (ii) each of the Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) each of the Borrower and each of the
other Loan Parties are capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) each of the Agents, Syndication Agent,
Documentation Agents, Senior Co-Manager, Co-Manager, the Arrangers and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, the other Loan
Parties or any of its or their respective Affiliates, or any other Person; and
(ii) neither the Agents, Syndication Agent, Documentation Agents, Senior
Co-Manager,

 

179



--------------------------------------------------------------------------------

Co-Manager, the Arrangers nor the Lenders have any obligation to the Borrower,
the other Loan Parties or any of its or their respective Affiliates with respect
to the transactions contemplated hereby except (x) those obligations expressly
set forth herein and in the other Loan Documents and (y) pursuant to any
separate advisory agreement; and (c) the Agents, Syndication Agent,
Documentation Agents, Senior Co-Manager, Co-Manager, the Arrangers, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the other Loan
Parties and its and their respective Affiliates, and neither the Agents,
Syndication Agent, Documentation Agents, Senior Co-Manager, Co-Manager, the
Arrangers nor the Lenders have any obligation to disclose any of such interests
to the Borrower, the other Loan Parties or any of its or their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waive and release any claims that it may have against
the Agents, Syndication Agent, Documentation Agents, Senior Co-Manager,
Co-Manager, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

(b)    No Syndication Agent or Documentation Agent shall have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on the Syndication Agent or the
Documentation Agents in deciding to enter into this Agreement or any other Loan
Document or in taking or not taking any action hereunder or thereunder.

SECTION 10.19.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents, the Lines of Credit, the Secured Hedge Agreements or the Treasury
Services Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent. The
provision of this Section 10.19 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

SECTION 10.20.    USA Patriot Act. Each Lender that is subject to the USA
Patriot Act and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies the
Loan Parties, which information includes the name, address and tax
identification number of each Loan Party and other information regarding each
Loan Party that will allow such Lender or Agent, as applicable, to identify each
Loan Party in accordance with the USA Patriot Act. This notice is given in
accordance with each requirement of the USA Patriot Act and is effective as to
the Lenders and the Agents. The Borrower shall, promptly following a request by
an Agent or any Lender, provide all documentation and other information that
such Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

 

180



--------------------------------------------------------------------------------

SECTION 10.21.    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 10.22.    Judgment Currency. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Borrower. The obligations of the parties contained
in this Section 10.22 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 10.23.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

 

181



--------------------------------------------------------------------------------

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
company, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

GUARANTEE

SECTION 11.01.    The Guarantee. Each Guarantor hereby jointly and severally
with the other Guarantors guarantees, as a primary obligor and not as a surety,
to each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Borrower (other than such Guarantor), and all other Obligations
from time to time owing to the Secured Parties by any Loan Party (or any
Non-Guarantor Subsidiary) under any Loan Document or any Line of Credit, any
Secured Hedge Agreement or any Treasury Services Agreement, in each case
strictly in accordance with the terms thereof, excluding, with respect to any
Guarantor at any time, Excluded Swap Obligations with respect to such Guarantor
at such time (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. Notwithstanding anything to the contrary, this
Section 11.01 shall not require or result in the application of any amount
received from any Loan Party to any Excluded Swap Obligation of such Loan Party
(or any Non-Guarantor Subsidiary).

SECTION 11.02.    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the

 

182



--------------------------------------------------------------------------------

Guarantors hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above:

(A)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(B)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(C)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

(D)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected;

(E)    the release of any other Guarantor pursuant to Section 11.09; or

(F)    the expiration of any statute of limitations.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other Person at any time of any right or remedy
against the Borrower or against any other Person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors

 

183



--------------------------------------------------------------------------------

and assigns thereof, and shall inure to the benefit of the Lenders, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.

SECTION 11.03.    Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or any other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 11.04.    Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 11.01, whether by subrogation or otherwise, against the Borrower or
any other Guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations.

SECTION 11.05.    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the Obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01.

SECTION 11.06.    Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article XI constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Agent, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

SECTION 11.07.    Continuing Guarantee. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 11.08.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other Person,

 

184



--------------------------------------------------------------------------------

be automatically limited and reduced to the highest amount (after giving effect
to the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 11.09.    Release of Liens and Guarantees. If, in compliance with the
terms and provisions of the Loan Documents, any Subsidiary Guarantor ceases to
be a Restricted Subsidiary or becomes an Excluded Subsidiary, then such
Subsidiary Guarantor shall be automatically released from its Guaranty and other
obligations under this Agreement (including under Section 10.04 hereof) and any
other Loan Document to which it is a party including its obligations to pledge
and grant a Lien on any Collateral owned by it pursuant to any Collateral
Document, and all Liens granted by it pursuant to the Collateral Documents, in
each case shall be automatically released and such Subsidiary Guarantor shall
cease to be a party to this Agreement and each other Loan Document to which it
is a party. If, in compliance with the terms and provisions of the Loan
Documents, any Loan Party Disposes of any Collateral (other than to another Loan
Party) in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to
Section 10.01, in each case the security interest in such Collateral created by
the Collateral Documents shall be automatically released. So long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request to the effect that such release is permitted, the
Collateral Agent shall take such actions as requested by the any Loan Party to
confirm each release described in this Section 11.09.

SECTION 11.10.    Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 11.04. The provisions of
this Section 11.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Agents, the L/C Issuers and the Lenders, and each Guarantor
shall remain liable to the Agents, the L/C Issuers and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

SECTION 11.11.    Subject to Intercreditor Agreement. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Collateral Agent pursuant to the Collateral Documents are expressly subject to
any Intercreditor Agreement (if in effect), any Second Lien Intercreditor
Agreement (if in effect) and any other intercreditor agreement entered into
pursuant hereto and (ii) the exercise of any right or remedy by either Agent
hereunder or under any Intercreditor Agreement (if in effect), any Second Lien
Intercreditor Agreement (if in effect) and any other intercreditor agreement
entered into pursuant hereto is subject to the limitations and provisions of any
Intercreditor Agreement (if in effect), any Second Lien Intercreditor Agreement
(if in effect) and such other intercreditor agreement entered into pursuant
hereto. In the event of any conflict between the terms of any Intercreditor
Agreement (if in effect), any Second Lien Intercreditor Agreement (if in effect)
or any other such intercreditor agreement and terms of this Agreement, the terms
of any Intercreditor Agreement (if in effect), any Second Lien Intercreditor
Agreement (if in effect) or such other intercreditor agreement, as applicable,
shall govern.

 

185



--------------------------------------------------------------------------------

SECTION 11.12.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.12 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 11.12, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.12 shall remain in full force and effect until the release of this
Guaranty under Section 9.09(b)(ii). Each Qualified ECP Guarantor intends that
this Section 11.12 constitute, and this Section 11.12 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[Remainder of page intentionally left blank]

 

186



--------------------------------------------------------------------------------

Exhibit B

Revolving Credit Commitments:

 

Lenders

   Revolving Credit Commitment  

Morgan Stanley Senior Funding, Inc.

   $ 57,000,000  

Citibank, N.A.

   $ 50,000,000  

Bank of America, N.A.

   $ 50,000,000  

Barclays Bank PLC

   $ 50,000,000  

BNP Paribas

   $ 50,000,000  

JPMorgan Chase Bank, N.A.

   $ 43,000,000     

 

 

 

Total

   $ 300,000,000     

 

 

 

Letter of Credit Commitments:

 

L/C Issuers

   L/C Commitment  

Citibank, N.A.

   $ 65,000,000  

Bank of America, N.A.

   $ 37,500,000  

Morgan Stanley Senior Funding, Inc.

   $ 37,500,000  

Barclays Bank PLC

   $ 15,000,000  

BNP Paribas

   $ 15,000,000  

JPMorgan Chase Bank, N.A.

   $ 15,000,000     

 

 

 

Total

   $ 185,000,000     

 

 

 

 

187